sc

etch adel pt

aw

of Foreign Assets Control’s Specially Designated Nationals and Blocked Persons List.

UNCLASSIFIED

DEPARTMENT OF THE TREASURY
WASHINGTON, D.c. 20220

Case TDs: UKRAINE2-3792, UKRAINE-£013661-13363, UKRAINE-E013661-13367,
URRAINE-E013661-13389, UKRAINE-E013661-13382, UKRAINE-E013661-13434,

_ -UKRAINE-E013661-13384, UKRAINB-E013661-13385, UKRAINE-EO13661-13334,

UKRAINE-£013661-13370, UKRAINE-F013661-13321, UKRAINE-E0 13661-13417,
UKRAINE-E013661-13372

OFFICE OF FORBIGN ASSETS CONTROL

SP GNATIO OC o. UM

Pursuant to Executive Order 13661 of March 16, 2014, “Blocking Property of Additional
Persons Contributing to the Situation in Ukraine” (the Order), 31 C.F.R. § 589.802, and section
203 of the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701-1706, I hereby
determine, in consultation with the Department of State, that the persons listed below, and
forther addressed in the evidentiary memoranda listed at the top of this page and attached to this
memorandum. meet one or more of the criteria for designation set forth in the Order. Therefore,
the persons listed below are designated pursuart to the Order and will now appear on the Office

*

met ee all

Individuals:
1. ARIMOV, Andrey Inqreyich, Russie; DOB 1953; POB Leningred, Russia; Gender Male;
Chairman of the Management Board of Gazprombank (individual) (UKRAINE-
EO13661].

9. DERIPASKA, Oleg Vladimirovich, Moscow, Russia: 64 Severnaya Strest, Oktyabrsky,
Khutor, Ust-Labiasky District, Kresnodar Territory 352332, Russia; 5, Belgrave Square,
Belgravia, London SW1X 8PH, United Kingdom, DOB 02 Jan 1968; POB Dzerzhinsk,
Nizhny Novgorod Region, Russia; citizen Russia; alt. citizen Cyprus; Gender Male

. Gndividual) [UKRAINE-E013661] {UKRAINE-E013662].

- 3, DYUMIN, Alexey Gennadyevich (ak.a. DYUMIN, Alexei), Russia; DOB 28 Aug 1972;
POB Kursk, Russian Federation; Gender Male (individual) (UXRAINE-E013661).

4 PRADKOV, Mikhail Efimovich (Cyrillic: DPAZ[KOB, Muxauz Equnrons), Russia;
. DOB! Sep 1950; POB Kurumoch, Kuibyshev Region, Russia; Gender Male; Director
of the Russign Institute for Strategic Studies (individual) [UKRAINE-E0 13661].

5. FURSENKO, Sergei (a.k.a. FURSENKO, Sergey; ak.a. FURSENKO, Sergey

- Aleksandrovich); DOB 11 Mar 1954; POB Saint-Petersburg (F.K.A. Leningrad), Russian
Federation; citizen Russia; Gender Male (individual) (UKRAINE-E013661].

1

oe i UNCLASSIFIED tae chee : i eau

UKRAINE-EO13661-13321: 0001 |

 
ve we

UNCLASSIFIED

6. GOVORUN, Oleg, Russia; DOB 15 Jan 1969; POB Bratsk, Irkutsk Region, Russia;
Gender Male; Head of the Presidential Directorate for Social and Economic Cooperation
with the Commonwealth of Independent States Member Countries, the Republic of
Abkhazia, and the Republic of South Ossetia (individual) (UKRAINB-EO13661].

7. KERIMOV, Suleiman Abusaidovich (Cyrillic: KEPHMOB, Cyneitiwan ASycanzoBH4)
(aka. KERIMOV, Suleyman), Moscow, Russia; Antibes, France; DOB 12 Mar 1966;
POB Derbent, Republic of Dagestan, Russia; citizen Russia; Gender Male (individual)
(UKRAINE-E01366)].

8. KOLOKOLTSEY, Vladimir Alexandrovich, Russia; DOB 11 May 1961; POB Nizhny
Lamov, Penza Region, Russia; Gender Male; Minister of Internal Affaire of the Russian
Federation, General of the Police of the Russian Federation (individual) [UKRAINE-
BO13661).

9. KOSACHEV, Konstantin, Russia; DOB 17 Sep 1962; POB Moscow, Russia; nationality
Russia; Gender Male; Chairperson of the Council of the Federation Committee on
Foreign Affairs (individual) [UKRAINE-EO13661).

10. KOSTIN, Andrey Leonidovich, Moscow, Russia; DOB 21 Sep 1956; POB Moscow,
Russian Federation; Gender Male (individual} ([UKRAINE-£O13661].

11, MILLER, Alexey Borisovich, Moscow, Russia; DOB 31 Jan 1962; POB Saint- |
.. Petersburg, Russian Federation; Gender Male (individual) [UKRAINB-BO13661]. As

12, REZNIK, Vladislav Matusovich, Moscow, Russia; DOB 17 May 1954; Gender Male
(individual) [UKRAINE-BO1366]]. :

13. PATRUSHEY, Nikolai Platonovich, Russia; DOB 11 Jul 1951; POB Leningrad, Russian
Federation; nationality Russia; Gender Male; Secretary of the Russian Federation
Security Council (individual) (UKRAINB-E013661].

14, SHKOLOV, Evgeniy Mikhailovich, Russia; DOB 31 Aug 1955; POB Dresden,
Germany; nationality Russia; Gender Male; Aide to the President of the Russian
Federation (individual) (UKRAINE-RO13661].

15. SKOCH, Andrei Viadimirovich (a.k.2. SKOCH, Andrey), Russia; DOB 30 Jan 1966;
POB Nikolsky (Moscow), Russia; Gender Male; Deputy of State Duma (individual)
(UKRAINE-E0O13661].

16. TORSHIN, Alexander Porfiryevich, Moscow, Russia; DOB 27 Nov 1953; POB Mitoga
village, Ust-Bolsheretsky district, Kamchatka region, Russian Federation; Gender Male
(individual) (UKRAINE-BO13661),

17. USTINOV, Viadimir Vasilyevich, Russia; DOB 25 Feb 1953; POB Nikolayevsk-on-
Amur, Russian Federation; Gender Male Gndividuel) [UKRAINE-RO13661].

UKRAINE-EO13661-13321: 0002

 
UNCLASSIFIED

18, VALIULIN, Timur Samirovich, Russia; DOB 20 Dec 1962; POB Krasnozavodsk,
Zagorsk District, Moscow Region, Russia; Gender Male; Chief of the General
Administration for Combating Excremism of the Ministry of Internal Affairs of the
Russian Federation (individual) FUKRAINE-E013661).

19. ZHAROV, Alexander Alexandrovich (a.k.a. ZHAROV, Aleksandr), Russia; DOB 11
Aug 1964; POB Chelyabinsk, Russia; Gender Male; Head of the Federal Service for
Supervision of Communications, Information Technology, and. Mase Media (individual)

(UKRAINE-E013661].

20. ZOLOTOV, Viktor Vasiliyevich, Russia; DOB 27 Jan 1954; POB Ryazanskaya oblast,
Russia; nationality Russia; Gender Male; Director of the Federal Service of National
Guard Troops and Commander of the National Guard Troops of the Russian Federation

(individual) [(UKRAINE-E013661].
Entittes:

1. AGROHOLDING KUBAN (a.k.a. KUBAN AGRO; ak.a. KUBAN AGROHOLDING),
77 Mira St, Ust-Labinsk, Krasnodar Territory 352330, Russia; 1 Montazhnaya St, Ust-
Labinsk, Krasnodar Territory, Russia; 116 Mira St, Ust-Labinak, Krasmodar Tetitory,
Russia; 1 G. Konshinykh St, Krasnodar Territory, Russia; 2 Rabochaya St., Ust-Labinsk,
Krasnodar Territory, Russia [(UKRAINE-5013661] [UKRAINE-E013662] (Linked To:
aes Oleg Se ed Ta: BASIC BLEMENT pine

2. BASIC ELEMENT LIMITED Gata. BAZOVY ELEMENT), ‘Esplanade 44, Saint Helier
JE4 9WO, Jersey; 30 Rochdelskaya Street, Moscow 123022, Russia; Registration ID
84039 (UKRAINE-E013661] [UKRAINE-EO13662] (Linked To: DERIPASKA, Oleg ©
Visdimirovich).

3. B-FINANCE LTD, Vanterpool Plaza, 2nd Floor, Wickhams Cay, Road Town, Tortola,
Virgin Islands, British [UKRAINE-EO13661] [UKRAINE-EO13662] (Linked To:
DERIPASKA, Oleg Vladimirovich).

4, EN+ GROUP PLC, Esplanade 44, Saint Helier JB4 9WG, Jersey; 8 Cleveland Row,
London SWIA 1DH, United Kingdom; | Vasilisy Kazhinoy St, Moscow 121096,
Russia; Registration ID 91061 [UKRAINE-BO13661] [UKRAINE-E013662] (Linked
To: DERIPASKA, Oleg Vladimirovich).

5, GAZ GROUP, 88 Lenin Avemus, Nizhny Novgorod 603950, Russia; 15/1 Rochdelskaya
Str., Moscow 123022, Russia [UKRAINE-E013661] [UKRAINE-EO13662] (Linked To:
DERIPASKA, Oleg Vladimirovich; Linked To: RUSSIAN MACHINES).

6. ISC BUROSIBENERGO, 165 Chkalova Street, Divnogorsk, Krasnoyarsk Krai 663091,
Russia; 1 Vasilisy Kozhinoy Street, Moscow 121096, Russia; Registration ID
5087746073817; Tax ID No. 7706697347; Identification Number 88303955 [UKRAINE-
E013661] (UKRAINE-E013662] (Linked To: DERIPASKA, Oleg Vladimirovich;
Linked To: EN+ GROUP PLC).

UNCLASSIFIED ns

UKRAINE-E013661-13321: 0003

 
UNCLASSIFIED

7. RUSSIAN MACHINES (a.k.a. RUSSKIE MASHINY), Ul. Rochdelskaya 15, 8, Moscow
123022, Russia; Registration ID 1112373000596; Tax ID No. 2373000582; Identification

Number 37100386 [UKRAINE-EO13661] [URRAINE-E013662] (Linked To:
DERIPASKA, Oleg Vladimirovich; Linked To: BASIC ELEMENT LIMITED),

8, UNITED COMPANY RUSAL PLC, 44 Esplanade, St. Helier JE4 9WG, Jersey; 1
Vasilisy Kozhinoy Str., Moscow 121096, Russia; 11/F Central Twr., 28 Queen's Rd. C,
Central District, Hong Kong, Registration ID 94939; Company Number F-17314 (Hong

Kong); Business Number 51566843 (Hong Kong) [UKRAINE-E013661] [UKRAINE-
E013662] (Linked To: EN+ GROUP PLC).

Accordingly, except to the extent otherwise provided by law or unless licensed or otherwise
authorized by the Office of Foreign Assets Control, (1) all real, personal, and any other property
and interests in property of the persons listed above that are in the United States, that hereafter
come within the United States, or that are or hereafter come within the possession or control of
any U.S. person are blocked and may not be transferred, paid, exported, withdrawn, or otherwise
dealt in, and (2) any transaction or dealing by a U.S. person or within the United States in
propexty or interests in property of the persons named above is prohibited, including the making
or receiving of any contribution or provision of funds, goods, or services by, to, for the benefit
of, or from these persons,

Additionally, except to the extent otherwise provided by law or unless licensed or otherwise
authorized by the Office of Foreign Assets Control, the following are prohibited: (1) any
transaction by a U.S. person or-within the United States that evades or avoids, has the purpose of:
evading or avoiding, canses a violation of, or attempts to violate any of the prohibitions
contained in the Ordér; and (2) any conspiracy formed to violiite any of the prohibitions in the

The President determined in section 7 of the Order that, because of the ability to transfer finds or
other aasets instantaneously, prior notice to persons determined to be subject to the Order who
might have a constitutional presence in the United States would render ineffectual the blocking
and other measures authorized by the Order. Therefore, the President determined that there need
be no prior notice of such 2 determination. In making these determinations pursuant to the
Order, I also find that no ptior notice should be afforded fo the persons named above because to
do so would provide an opportunity to evade the measures authorized in the Order and,
consequently, would render those measures ineffectual,

  

Pept | b, LOL

Date Andrea M. Gacki
Acting Director
Office of Foreign Assets Control
4
awit fiw . UNCLASSIFIED

UKRAINE-EO13661-13321: 0004

 
UNCLASSIFIED

DEPARTMENT OF THE TREASURY
WASHINGTON, D.C. 20220

Case IDs: UKRAINE-BO13662-13412, UKRAINE-EO13662-13226, UKRAINE-EO13662-
13414, UKRAINE-2£013661-13434, UKRAINE-E013661-13321, URRAINE-2O13662-13323,
UKRAINE-E013662-13366

OFFICE OF FOREIGN ASSETS CONTROL

SPECIAL DESIGNATION AND BLOCKING MEMORANDUM

Pursuant to Executive Order 13662 of March 20, 2014, “Blocking Property of Additional
Persons Contributing to the Situation in Ukraine” (the Order), 31 C.F.R. §589.802, and section
203 of the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701-1706, and
following the Secretary of the Treasury's determination pursuant to section I(a}{i) of the Order
with respect to the energy sector of the Russian Federation economy, I hereby determine, in
consuliition with the Department of State, that the persons listed below, and further addressed in
the evidentiary memoranda listed at the top of this page and attached to this memorandum meet
one or more of the criteria for designation set forth in the Order. Therefore, the persons listed
below ere designated pursuant to the Order and will now appear on the Office of Foreign Assets
Control’s = a Nationals and Blocked Persons List.

~

Individuals;

1. BOGDANOYV, Vladimir Leonidovich, Russia; DOB 28 May 1951; POB Suyerka, .
Uporovsky District, Tyumen Region, Russian Federation; Gender Ame (individual)

[UKRAINE-2O13662].

2. DERIPASKA, Oleg Vladimirovich, Moscow, Russia; 64 Severnaya Street, Oktyabrsky,
Khutor, Ust-Labinsky District, Krasnodar Territory 352332, Russia; 5, Belgrave Square,
Belgravia, London SW1X 8PH, United Kingdom; DOB 02 Jan 1968; POB Dzerzhinsk,
Nizhny Novgorod Region, Russia; citizen Russia; alt. citizen Cyprus; Gender Male
(individual) [UKRAINE-E013661] (UKRAINE-B013662].

3. ROTENBERG, Igor Arkedyevich (a.k.a. ROTENBERG, Igor Arkadevich); DOB 09 May
. 1973; POB Leningrad, Russia; Gender Male (individual) [UKRAINE-B013662].

4. SHAMALOV, Kirill Nikolaevich; DOB 22 Mar 1982; POB Leningrad, Russia; Gender
Male (individual) [UKRAINE-E013662).

5. VEKSELBERG, Viktor Feliksovich, Russia; DOB 14 Apr 1957; POB Drogobych, Lviv
region, Ukraine; Gender Male (individual) [UKRAINE-E013662].

1
‘UNCLASSIFIED i BeBe

UKRAINE: EO13661-13321: 0005

ah

 
UNCLASSIFIED

Entities:

. AGROHOLDING KUBAN (a.k.a. KUBAN AGRO; a.k.a. KUBAN AGROHOLDING),
77 Mira St., Ust-Labinsk, Krasnodar Territary 352330, Russia; 1 Montazhnaya St., Ust-
Labinsk, Krasnodar Territory, Russia; 116 Mira St, Ust-Labinsk, Kramodar Territory,
Russia: 1 G. Konshinykh St., Krasnodar Territory, Russia; 2 Rabochaya St., Ust-Labinsk,
Krasnodar Territory, Russia [UKRAINE-E013661] [UKRAINE-BO13662] (Linked To:
DERIPASKA, Oleg Vladimirovich; Linked To: BASIC ELEMENT LIMITED).

BASIC BLEMENT LIMITED (ak.e. BAZOVY ELEMENT), Esplanade 44, Saint Helier
JEA 9WG, Jersey; 30 Rochdelskaya Street, Moscow 123022, Russia; Registration ID
$4039 (UKRAINE-E013661] [UKRAINE-E013662] (Linked To: DERIPASKA, Oleg
Vladimirovich).

. B-PINANCE LTD, Vanterpool Plaza, 2nd Floor, Wickhams Cay, Road Town, Tortola,
Virgin Islands, British (UKRAINE-EO13661] [UKRAINE-E013662] (Linked To:
DERIPASKA, Oleg Vladimirovich).

_ EN+ GROUP PLC, Bsplanade 44, Saint Helier JE4 9WG, Jersey; 8 Cleveland Row,
London SW1A IDH, United Kingdom; 1 Vasilisy Kozhinoy St., Moscow 121096,
Russia: Registration ID 91061 (UKRAINE-EO13661] [UKRAINE-E013662] (Linked
To: DERIPASKA, Oleg Vladimirovich).

_ GAZ GROUP, 88 Lenin-Avenue, Nizhny Novgorod 603950, Russia;-15/1- Rochdelskaya
Str., Moscow 123022, Russia [UKRAINE-E013661] [UKRAINE-E013662] (Linked To:
DERIPASKA, Oleg Vladimirovich; Linked To: RUSSIAN MACHINES).

. GAZPROM BURENEE, 000 (fk.a. BUROVAYA KOMPANIYA OAO GAZPROM,
DOCHERNEE OBSHCHESTVO S OGRANICHENNOI OTVETSTVENNOSTYU;
a.k.a. GAZPROM BURENTIYE LLC; ak.a. GAZPROM DRILLING; a.k.a. LIMITED
LIABILITY COMPANY GAZPROM BURENIYE; a.k.a. OBSHCHESTVO 8
OGRANICHENNOI OTVETSTVENNOSTYU GAZPROM BURENIE), 12A, ul.
Nametkina, Moscow 117420, Russia; Website www.burgaz.ru; Rmail Address
mail@burgaz.gazprom.ru; Registration ID 1028900620319; Tax ID No. 5003026493;
Government Gazette Number 00156251 [UKRAINE-B013662] (Linked Ta:
ROTENBERG, Igor Arkadyevich).

. JSC EUROSIBENERGO, 165 Chkalova Street, Divnogorsk, Krasnoyarsk Krai 663091,
Russia; 1 Vasilisy Kozhinoy Street, Moscow 121096, Russia; Registration ID
5087746073817; Tax ID No. 7706697347; Identification Number 88303955 (UKRAINE-
E013661] (UKRAINE-HO13662] (Linked To: DERIPASKA, Oleg Vladimirovich;
Linked To: EN+ GROUP PLC).

. LADOGA MENEDZHMENT, 000 (a.k.a, OBSHCHESTVO § OGRANICHENNOI
OTVETSTVENNOSTYU LADOGA MENEDZHMENT; a.k.a. 000 LADOGA
MANAGEMENT), 10, naberezhnaya Presnenskaya, Moscow 123317, Russia;
Registration ID 1147748143971; Tax ID No. 7729442761; Government Gazette Number
29437172 (UKRAINE-EO13662] (Linked To: SHAMALOY, Kirill Nikolaevich).

2
UNCLASSIFIED

UKRAINE-E013661-13321: 0006

 
UNCLASSIFIED

9. NPV ENGINEERING OPEN JOINT STOCK COMPANY (a.k.a. AKTSIONERNOE
OBSHCHESTV0 ENPIVI INZHINIRING; a.k.a, AO ENPIVI INZHINIRING; a.k.a.
ENPIVI INZHINIRING, AO; a.k.a. NPV ENGINEERING JOINT STOCK COMPANY;
aka. OJSC NPV ENGINEERING), 5, per. Strochenovski B., Moscow 115054, Russia;
PER. Strochenovskii B D.5, Moscow 115054, Russia; Website www.opve.narod.ru;
Email Address npw@upv.su; Registration ID 106774653683; Tax ID No. 7707587805;
Government Gazette Number 95533058 [UKRAINE-EO13662] (Linked To:
ROTENBERG, Igor Arkadyevich).

10. RENOVA GROUP (a.k.a. JOINT-STOCK COMPANY RENOVA GROUP OF
COMPANIES; a.k.a. JSC RENOVA GROUP OF COMPANIES), V, 28 Balaklavskiy
Prospekt, Moscow 117452, Russia; 40, Malaya Ordynka, Moscow 115184, Russia;
Registration ID 1047796880548; Tax ID No. 7727526670; Government Gazette Number
772701001 [UKRAINE-EO13662] (Linked To: VEKSELBERG, Viktor Feliksovich).

11. RUSSIAN MACHINES (a.ica. RUSSKIE MASHINY), Ul. Rochdelskaya 15, 8, Moscow
123022, Russia; Registration ID 1112373000596; Tax ID No. 2373000582; Identification
Number 37100386 (UKRAINE-E013661] [UKRAINE-E013662] (Linked To:
DERIPASKA, Oleg Vladimirovich; Linked To: BASIC BLEMENT LIMITED).

12. UNITED COMPANY RUSAL PLC, 44 Esplanade, St. Helier JE4 9WG, Jersey; 1
Vasilisy Kozhinoy Sir., Moscow 121096, Russia; 11/F Central Twr., 28 Queen's Rd. C,
- ‘Oentral District, Hong Kong; Registration ID 94939; Contpatiy‘Number F-17314 (Hong

Kong); Business Number 51566843 (Hong Kong) JUKRAINE-E013661] [UKRAINE-
E013662] (Linked To: EN+ GROUP PLC). ‘

Accordingly, except to the extent otherwise provided by law or unless licensed or otherwise

authorized by the Office of Foreign Assets Control, (1) all real, personal, and any other property
and interests in property of the persans listed above that are in the United States, that hereafter
come within the United States, or that are or hereafter come within the possession or control of
any U.S. person are blocked and may not be transferred, paid, exported, withdrawn, or otherwise
dealt in, and (2) any transaction or dealing by a U.S. person or within the United States in
property or interests in property of the persons named above is prohibited, including the making
or receiving of any contribution or provision of funds, goods, or services by, to, for the benefit .
of, or from these persons,

Additionally, except to the extent otherwise provided by law or unless licensed or otherwise
authorized by the Office of Foreign Assets Control, the following are prohibited: (1) any
transaction by a U.S. person or within the United States that evades or avoids, has the purpose of
evading or avoiding, caused a violation of, or attempts to violate any of the prohibitions

_ contained in the Order; and (2) any conspiracy formed to violate any of the prohibitions in the
Order.

The President determined in section 7 of the Order that, becanse of the ability to transfer finds or
other assets instantaneously, prior notice toe persons determined to be subject to the Order who
might have a constitutional presence in the United States would render ineffectual the blocking

and other measures authorized by the Order. Therefore, the President determined that there need

3
ae UNCLASSIFIED das,

UKRAINE-E013661-13321: 0007

 
UNCLASSIFIED

be no priar notice of such a determination. In making these determinations pursuant to the
Order, I also find that no prior notice should be afforded to the persons named above because to
do 30 would provide an opportunity to evade the measures authorized in the Order and,
consequently, would render those measures ineffectual.

  

Previl 6, 2ay
Date Andrea M. Gacki

Acting Director
Office of Foreign Assets Control

a Whee i ; : oA bea #

UNCLASSIFIED

UKRAINE-EO13661-13321: 0008

 
 

trimer CLEARANCE SHEET

Case ID: UKRAINE-EO13661-13321 Date: April 3, 2018

SUBJECT: Oleg Deripaska: Designation Pursuant to E.O. 13661 of March 16, 2014

“Blocking Property of Additional Persons Contributing to the Situation in Ukraine,” and
E.O. 13662 of March 20, 2014, “Blocking Property of Additional Persons Contributing to

the Situation in e.”

 

 

 

Designation Date (if applicable): 4/5/2018

MEMORANDUM FOR:

XQ] DIRECTOR

Q DEPUTY DIRECTOR

QC) Associate Director, Office of Sanctions Support and Operations
XQ Associate Director, Office of Global Targeting

Q) Associate Director, Office of Sanctions Policy and Implementation
QO) Associate Director, Office of Compliance and Enforcement

QO Chief Counsel, Office of Chief Counsel

REVIEW OFFICES:
Q OSSO/TSLIT C) OGT/GCN {) OCE/ENF
OQ OSSO/MPD QO OGT/AST { OSPI/LIC
QO OSSO/SSD XQ OGT/MME  OSPI/POL
QO OSSsO/IDS OC) OGT/CHC CO) OSPU/RA
X01 occ QO) OCE/SC&E QO) Advisor:

REFERRALS: ([) State O) Other:

 

 

 

 

NAME INITIALS/| DATE DIVISION PHONE NO.
E-SIGN

DRAFTER/INITIATOR(S)

REVIEWER/CLEARER(S)

fF eSign | 3/7222018 | GLOBAL WMD, |
MID-EAST,
EURASIA (GME)

[|] eSign | 3/23/2018 | Chief Counsels P|
Office

 

 

 

 

UKRAINE-EO13661-13321: 0008a
 

THE DEPUTY SECRETARY OF THE TREASURY
WASHINGTON

Case No. UKRAINE-E013661-13321

 

(U) MEMORANDUM FOR: JOHN E. SMITH a... TES 4-5-1018
DIRECTOR
OFFICE OF FOREIGN ASSETS CONTROL

 
  
  
  

(U) THROUGH: GREGORY T. GATIANIS Rac

ASSOCIATE DIRECTOR
OFFICE OF GLOB

TODD C. CONKLIN
DEPUTY ASSOCIATE DIRECTOR
OFFICE OF GLOBAL TARGETING

LEILA M. BAHERI
ASSISTANT DIRECTOR
GLOBAL WMD, MID-EAST EURASIA DIVISION

ACTING SECTION CHIEF
GLOBAL WMD, MID-EAST EURASIA DIVISION
RUSSIA-UKRAINE/SYRIA SECTION

(U) FROM:
GLOBAL WMD, MID-EAST EURASIA DIVISION
RUSSIA-UKRAINE/SYRIA SECTION

(U) SUBJECT: OLEG VLADIMIROVICH DERIPASKA: Designation
Pursuant to Executive Order 13661 of March 16, 2014, “Blocking
Property of Additional Persons Contributing to the Situation in
Ukraine” and Executive Order 13662 of March 20, 2014,
“Blocking Property of Additional Persons Contributing to the
Situation in Ukraine”

(U) I. INTRODUCTION

(U) On March 16, 2014, the President issued Executive Order 13661, “Blocking Property of
Additional Persons Contributing to the Situation in Ukraine,” (“E.O. 13661"). [Exhibit 1]

UKRAINE-E013661-13321: 0009
(U) E.0. 13661 blocks the property and interests in property of any person determined by the
Scoretary af the Treasury, in consultation with the Secretary of State, to meet one or more of the
criteria in E.O. 13661. (Exhibit 1]

(U) On March 20, 2014, the President issued Executive Order 13662, “Blocking Property of
Additional Persons Contributing to the Situation in Ukraine,” (“E.O. 13662").

(U) E.0. 13662 blocks the property and interests in property of any person determined by the
Secretary of the Treasury, in consultation with the Secretary of State, to meet one or more of the
criteria in E.O, 13662. [Exhibit 2, p. 1]

(U//PO86) On July 16, 2014, the Secretary of the Treasury, in consultation with the Secretary of
Stute, determined that section 1(a)(i) of 8.0. 13662 shall apply to the energy sector of the
Russian Federation economy. [Exhibit 3, p. 1]

(U) Information presented in this memorandum and accompanying exhibits provides reason to
believe that OLEG VLADIMIROVICH DERIPASKA, hes acted or purported to act for or on
behalf of, directly or indirectly, a senior official of the Government of the Russian Federation,
[Exhibit 1, p. 1] and operates in the energy sector of the Russian Federation economy [Exhibit 2,
p. 1] and therefore should be added to the list of Specially Designated Nationals and Blocked
Persons,

OLEG VLADIMIROVICH DERIPASKA [Exhibit 4, p, 5]

D.O.B.: January 2, 1968 [Exhibit 4, p. 4]

P.O.B.: Dzerzhinak, Nizhny Novgorod Region, Russia (Exhibit 5, p. 1]
Addreas: Moscow, Russia [Exhibit 6, p. 1]

alt. Address: 64 Severnaye Street, Oktyabrsky, Khutor, Ust-Labinsky District,
Krasnodar Territory, Russia 352332 [Exhibit 29, p. 1]

alt. Address: 5, Belgrave Square, Belgravia, London, SW1X 8PH, United
Kingdom [Exhibit 7, p. 2] [Exhibit 8, p. 1]

Gender; Male [Exhibit 6, p. 1]

Citizenship: Russia [Exhibit 6, p. 1]

alt. Citizenship: Cyprus [Exhibit 12, pp. 1 and 2]

SSS S SSssS

 

* (U) Tho name of the proposed target will appear in BOLD CAPITAL letters. Throughout this memorandum, an
asterisk (*) following a name in ALL CAPS denotes an individual or entity whose property und interests in property

have been blocked.

UKRAINE-E013661-13321: 0010

2

 
 

(U) OLEG VLADIMIROVICH DERIPASKA (DERIPASKA)

(U) DERIPASKA has acted or purported to act for or on behalf of, directly or
indirectly, a senior official of the Government of the Russian Fe

(OF) DERIPASE A Hes Acted

       

Support of Russian President Viadimir Putin's Proiect
POOL VE Stee Uh eo Src ! all! et

  

 

(U) The Nation reported on October 1, 2008, that DERIPASKA told one of his closest
associates that he bought an aluminum plant in Montenegro in 2005 “because Putin encouraged
him to do it, ...the Kremlin wanted an area of influence in the Mediterranean.” [Exhibit 22, p. 5]

 

7 4MANE} Investigator Comment: The Endeavor Group, which provided legal advice to DERIPASKKA on issues
regarding his U.S. visa, asserted in ltp May 2009 Foreign Agents Registration Act (“FARA”) filing of lobbying on
his behalf that DERIPASKA was not supervised, owned, directed, controlled, financed, or subsidized by a foreign
goverament, foreign political party or other foreign principal, [Exhibit 13, pp. 1-3] However, OFAC assesses that
DERIPASEA has acted on behalf of senior Russian officials, suoh as President Viadimir Putin, as demonstrated by

ee U Th ee

   

UKRAINE-EO13661-13321: 0011

 
 

[Exhibit 20, p. 3]
(U) DERIPASEA Operates in the Energy Sector of the Russian Federation Economy

(U) According to DERIPASKA’s web site, accessed on March 22, 2018, DERIPASKA is
involved in several World Economic Forum projects including ones on “New Energy
Architecture” and the “Interaction between the Power Industry and Society.” As part of his work

eee
p.
<8//NF> Investigator Comment: Gaz is actually a DERIPASKA business that menufsctares commercial vehicles.
ee oe |
Ly)

 
 
 
 

Exiitat 20, p. 2
a July 29, 2014, pursuant to E.O, 13662, OFAC imposed sanctions against VIB BANK’, prohibiting U.S,
persons from providing new financing and limiting their access to U.S. capital markets. (Exhibit 21, p. 1]

FOP SECRET /

UKRAINE-E013661-13321: 0012

4

 
on the APEC Business Advisory Council, DERIPASKA focuses on multiple issuea including
energy efficiency and energy security, At a February 2012 meeting of the Council,
DERIPASKA's representative presented the North East Asian Region Electrical System Ties
Initiative (NEAREST), whose goal is to improve ties between the power grids of Eastern Siberia,
Northern and North Eastem China, Japan, and South Korea through the creation of a
transnational power grid in Northeast Agia. [Exhibit 24, pp. 1 and 3]

(U) According to DERIPASKA’s web site, as of January 31, 2018, DERIPASKA's key
companies operate in multiple sectors of the economy, to include the energy sector.
EuroSibEnergo is the largest private power company in Russia, and produces around 9 percent of
Russia’s total clectricity generation. [Exhibit 25, pp. 1 and 5]

(U) According to a November 3, 2017 prospectus of an offering, En+ Group!” was initially
established to hold certain aluminum and alumina assets acquired by DERIPASKA. It -
eventually evolved to become “a leading intemational vertically integrated aluminum and power
producer” with core assets located in Russia. All power assets owned by companies related to
DERIPASKA were combined under EuroSibEnergo pic, a Cypriot intermediary holding
subsidiary of EN+ Group. As of the date of the prospectus, EN+ Group”? owned 100 percent of
EuroSibEnergo ple which in tam owned 100 percent of JSC EuroSibEnergo in Russia. [Exhibit
26, pp. 7, 9, 20, and 25] According to EuroSibEnergo’s web site, as of February 12, 2018,
EuroSibBanergo, a part of EN+ Group, is the largest independent power company in Russia,
operating power plants across Russie, and one of the largest hydropower generation companies
in the world. EuroSibEnergo produces around 9 percent of Russia’s total electricity volume and
is Siberia's largest power producer. [Exhibit 27, pp. 1 and 2]

(0) Additional Information
(8/99 Pursuant to Section 241 of the Countering America’s Adversaries Through Sanctions

Act of 2017 (CAATSA), the U.S, Department of the Treasury submitted a report to Congress,
dated that identi fi ion politics! fiomres and oligarchs in the

  
 

 
        

APO Rs Een Dern

   

Exhibit 28, pp. 1, 2, and 6]

 

™ (U) The prospectus states that after the offering ix conzpleted end an option in it is fully exeraised,
DERIPASKA’s holding in EN+ Group would be 65.2% upon admission to the Loodon Stock Exchange. [Exhibit

26, p. 4]
G Comment: Although Mentified on page 9 of Exhibit 26 as EN+ Group Limited, OFAC asseares

(U) Investigator
this to be EN+ Group plo based on its consistent usage throughout the exhibit while EN+ Group Limited is only
ted the singis time.

UKRAINE-E013661-13321: 0013

 
(U) In a declaration filed with the Supreme Court of the State of New York County of New York
on June 9, 2016, DERIPASKA stated that, “I have a diplomatic passport from Russia, and on
occasion I have represented the Russian government in countries outside Russia.” [Exhibit 17, p.
4j

(U) On October 28, 2008, the Financial Times reported that DEREPASKA had previously told
the newspaper that he would give up his company RUSAL if the Russian government asked him
to, noting, “I don’t separate myself from the state, I have no other interests.” [Exhibit 11, p. 5]

(U) On July 10, 2012, The Telegraph reported that an Uzbek businesaman, Djalol Khaidarov,
told U.S., Israeli, and Russian prosecutors that DERIPASKA was involved in bribing a governor
in Siberia to secure the takeover of an aluminum plant. Khaidarov also claimed that
DERIPASKA was a member of an organized crime group and ordered the murder of a
businesaman in 1995. [Exhibit 9, p. 1] The previous day, July 9, The Times reported that in
testimony to a German court, Khaidarov'*, claimed DERIPASEA had links to a Russian
organized crime group, stating that, “one could certainly say he [DERIPASKA] knew about the
murders and operating methods [of the Russian mafia].” The judge in the case said that even
though be implicated himself in criminality Khaidarov’s testimony was credible, adding that
“there were no indications of ostentatious grudge-settling.” [Exhibit 10, pp. 1 and 2]

(U) The Nation reported on October 1, 2008 that DERIPASKA has been investigated for
money-laundering in Germany as well as accused of threatening the lives of two rivals in the
aluminum industry in the United States and illegally wiretapping an Israeli official. These slong
with other accusations of involvement in extortion and racketeering resulted in DERIPASKA
being denied a viea to enter the United States, with only a brief lapse, since 1998. [Exhibit 22,
pp. 6, 7, and 9]

 

** (U) Investigator Comment: Although spelled in this exhibit as “Dschalol Hajdarov,” “Djalol Khaidaray” will be
used throughout this memorandum fbr consistency.

UKRAINE-EO13661-13321: 0014

 
(U) Exhibit 1:
(U) Exhibit 2:

(U) Exhibit 3:

(U) Exhibit 4:

(U) Exhibit 5;
(U) Exhibit 6:

(U) Exhibit 7:

(U) Exhibit 8:
(U) Exhibit 9:

(U) Exhibit 10:
(U) Exhibit 11:

(U) Exhibit 12:

(0) LIST OF EXHIBITS

Executive Order 13661 of March 16, 2014, “Blocking Property of
Additional Persons Contributing to the Situation in Ukraine,” 79 Fed. Reg.
15535 (March 19, 2014). (U)

Executive Order 13662 of March 20, 2014, “Blocking Property of
Additional Persons Contributing to the Situation in Ukraine,” 79 Fed. Reg.

16169 (March 24, 2014). (U)
U.S. Department of the Treasury, “Determination Pursuant to Section

1(a)(i) of Executive Order 13662,” July 16, 2014. (U//FE8E)

Bloomberg, “Bloomberg Billionaires Index #179 Oleg Deripaska,”
available at www.bloomberg.conyvbillionaires/profilea/oleg-deripaske/,
accessed January 31, 2018. (U)

Web site of Oleg Deripaska, Family, available at www.deripaska.com/
about/biography/, accessed January 31, 2018. (U)

Forbes, Oleg Deripaska, available at www.forbes.com/profile/oleg-
dexipaske/, accessed January 31,2018. (U)

The Guardian, “Mega-Rich Homes Tour Puts Spotlight on London’s
Oligarchs,” Luke Harding, February 4, 2016, available at www.the

* guardian.com/uk-news/201 6/feb/04/mega-rich-homes-tour-london-

oligarchs-russia-alexei-navalny-putin. (U)

Google.com, 5 Belgrave Square London, available at www.googie.com/
maps/, accessed February 28, 2018. (U)

The Telegraph, “Oligarch Linked to Politicians ‘Ordered Murder of
Banker,’” Sam Marsden, July 10, 2012, available at www.telegraph.co.uk/
finance/financial-crime/9387913/Oligarch-linked-to-politicians-ordered-
murder-of-banker html, (U)

The Times, “Billionaire ‘With Mafia Links Spied on Rivals," Roger
Boyes and Alex Spence, July 9, 2012, available at www.thetimes.co.uk/
article/billionaire-with-mafia-linky-spied-on-rivals-Sbgt5kSbrb6. (U)

Financial Times, “Close to the Wind: Russia’s Oligarchs,” Catherine
Belton, October 24, 2008, available at www.ft.com/content/d96aa8ac-a1f9
-11dd-a32£-000077b07658. (U)

OCCRP, “Russian Billionaire Linked to Trump, Manafort Has New
Cyprus Passport,” Sara Farolfi and Stelios Orphanides, March 5, 2018,

“FOP SEERE? (ns

UKRAINE-E013661-13321: 0015

 
(U) Exhibit 13:

(U) Exhibit 14;
(U) Exhibit 15:
(U) Exhibit 16:
(U) Exhibit 17:

(U) Bxhibit 18:
(U) Exhibit 19:
(U) Exhibit 20:
(U) Exhibit 21:

(U) Exhibit 22:

(U) Exhibit 23:

(U) Exhibit 24:

(U) Exhibit 25:

(U) Exhibit 26:

(U) Exhibit 27:

available at: www.occrp.org/en/goldforvises/russian-billionaire-linked-to-
trump-manafort-has-new-cyprus-passport. (U)

U.S. Department of Justice, Foreign Agents Registration Act Filing —
Endeavor Group, May 8, 2009. (U)

Declaration of Oleg Deripaska in Opposition to Gliklad’s Motion for
Sean» me area fre 7 Sopra Ck Dexipeske|s Cross Motion,

| zs leg Deripaska, 652641/2015 (Supreme Court of
the Stats of New York County of New York), filod on Jone 9, 2016. (U)

 

U.S. Department of the Treasury web site, Press Release, “Announcement
of Additional Treasury Sanctions on Russian Financial Institutions and on
a Defense Technology Entity,” July 29, 2014, available at www.treasury.
gov/press-center/press-releases/Pages/jl2590.2spx. (U)

The Nation, “McCain’s Kremlin Ties,” Mark Ames and Ari Berman,
October 1, 2008, available at www.thenation.com/artticle/mocains-kremlin

-ties/. (U)

Web site of Oleg Deripaska, Initiatives, available at www.deripaska.
com/business/, accessed March 22, 2018. (U)

Web site of Oleg Deripaska, Business, available at www.deripaskz.
com/businesa/, accessed January 31, 2018. (U)

EN+ Group, “Prospecius,” November 3, 2017, available at www.enplus.
ru/content/dam/enplus/corporate/investors/regulatory-news/enplus-group-
prospeotus.pdf (U)

Web site of EuroSibEnergo, www.curosib.ru/en/, accessed February 12,

“TOP SECRET ae

UKRAINE-E013661-13321: 0016

 
(U) Exhibit 28:

 

(U) Exhibit 29: Complaint - Oleg V. Deripaska v. The Associated Press, L:17-cv-00913,
May 5, 2017 (DC). UU)

UKRAINE-E013661-13321: 0017

 
Exhibit 1

 

 

 

15535
Federal Register Presidential Documents
Val. 78, No. 53
Wednesday, March 19, 2014
Title 3— Executive Order 13661 of March 16, 2014
The President Blocking Property of Additional Persons Contributing to the

Situation in Ukraine

By the authority vested in me as President by the Constitution and the
laws of the United States of America, including the International Emergency
Economic Powers Act (50 U.S.C, 1701 et seq.) (IEEPA), the National Emer-
gencies Act (50 U.S.C, 1601 et seq.) (NEA), section 212(f) of the Immigration
and Nationality Act of 1952 (8 U.S.C. 1182(f}), and section 301 of title
3, United States Code,

J, BARACK OBAMA, Fresident of the United States of America, hereby
expand the scope of the national emergency declared in Executive Order
13660 of March 6, 2014, finding that the actions and policies of tha Govern-
mont of the Russian Federation with respect to Ukraine—including the recent
deployment of Russian Federation military forces in the Crimea region of
Ukraine—undermins democratic processes and institutions in U 8;
threaten its peace, security, stability, sovereignty, and territorial integrity;
and contribute to the misappropriation of its assets, and thereby constitute
an unusual and extraordinary threat to the national security and foreign
policy of the United States. Accordingly, I hereby order:

Section 1. (a) All property and interests in property that are in the United

. States, that hereafter come within the United States, or that are or hereafter
come within the possession or contro! of any United States person (including
any foreign branch) of the following persons ere blocked and may not
be transferred, paid, exported, withdrawn, or otherwise dealt in:

(i) the persons listed in the Annex to this order; and

(ii) persons determined by the Secretary of the Treasury, in consultation
with the Secretary of State:

(A) to be an official of tha Government of the Russian Federation;

(B) to operate in the arms or related materiel sector in the Russian
Federation;

{C) to be owned or controlled by, or to have acted or purported to
act for or on behalf of, directly or indirectly:

(1) a senior official of the Government of the Russian Federation; or

(2) a person whose property and interests in property are blocked pur-

suant to this order; or

(D) ta have materially assisted, sponsored, ar provided financial, material,
or technological support for, or goods or services to or in support of:

(1) a senior official of the Government of the Russian Federation; or

(2} & person whose property and interests in property are blocked pur-

suant to this order.

(b) The prohibitions in subsection (a) of this section apply except to
the extent provided by statutes, or in egueanes orders, directives, or
licenses that may be issued pursuant to order, and notwithstanding
any contract entered into or any license or permit granted prior to tha
effective date of this order.

Sec. 2. I hereby find that the unrestricted immigrant and nonimmigrant
entry into the United States of aliens determined to mset one or more
of the criteria in section 1{a) of this order would be detrimental to tha
interests of the United States, and I hereby suspend entry into the United

UKRAINE-E013661-13321: 0018
Exhibit 1

15536 Federal Register/Vol. 79, No. 53/Wednesday, March 19, 2014/Presidential Documents

 

States, as immigrants or eed of such persons. Such persons
shall be treated as persons covered by section 1 of Proclamation 8693 of
July 24, 2021 (Suspension of Entry of Aliens Subject to United Nations
Security Council Travel Bans and International Emergency Economic Powers
Act Sanctions).

Sec. 3. I heraby determine that the making of donations of the type of

articles specified in section 203(b)(2) of IEEPA (50 U.S.C. 1702(b)(2)) by,

to, or for the benefit of any person whose property and interests in property

are blocked pursuant to section 1 of this order would seriously impair

my ability to deal with the national emergency declarad in Executive Order

asseorrane 1 hereby prohibit such donations as provided by section 1 of
order.

Sec. 4. The prohibitions in section 1 of this order include but are not
limited to:

(a) the m of any contribution or provision of funds, goods, or services
by, to, or for the benefit of any person whose property and interests in
property are blocked pursuant to this order; and

(b) the receipt of any contribution or provision of funds, goods, or services
from any such person.
Sec. 5. (a) Any transaction that evades or avoids, has the purpose of evading
or avoiding, causes a violation of, or attempts to violate any of the prohibi-
tions set forth in this order is prohibited.

(b) Any conspiracy formed to violate any of the prohibitions set forth
in this order is prohibited.
Sec. 6. For the purposes of this order:

{a) the term “person” means an individual or entity;

~{b) the term “entity” means a partnership, association, trust, joint venture,
corporation, group, subgroup, or other organization;

(c) the term “United States parson” means any United States citizen,
permanent resident alien, entity organized under the laws of the United
States or any jurisdiction within the United States [including foreign
branches), or any person in the United States; and

(d) the tarm the “Government of the Russian Federation” maans the Gov-

amment of the Russian Federation, any political subdivision, agency, or
instrumentality thereof, including the Central Bank of the Government of
the Russian Federation, and any person owned or controlled by, or acting
for or on behalf of, the Government of the Russian Federation.
Sec. 7. For those persons whose property and interests in property are
blocked pursuant to this order who might have a constitutional presence
in the United States, I find that because of the ability to transfer funds
or other assets instantaneously, prior notice to such persons of measures
to be taken pursuant to this order would render those measures ineffectual.
I therefore determins that for these measures to be effective in addressing
the national emergency declared in Executive Order 13660, there need be
no prior notice of a listing or determination made pursuant to section
1 of this order.

Sec. 8. The Secre of the Treasury, in consultation with tha Secretary
of State, is hereby authorized to take such actions, including the promulgation
of rules and regulations, and to employ all powers granted to the President
by IEEPA, as may be necessary to cerry out the purposes of this order.

@ Secretary of the Treasury may redelegate Biiydorthaes functions to
other officers and agencies of the United States Government consistent with
applicable Jaw, All agencies of the United States Government are hereby
directed to take all appropriate measures within their authority to carry
out the provisions of this order.

Sec. 9. The Secretary of the Treasury, in consultation with the Secretary
of State, is hereby authorized to determine that circumstances no longer
warrant the blocking of the property and interests in property of a person

UKRAINE-EO13661-13321: 0019
Exhibit 1

Federal Register/Vol, 79, No. 53/Wednesday, March 19, 2014/Presidential Documents 18537

 

Billing code 3208-Fé-P

listed in the Annex to this order, and to taks necessary action to give
affect to that datermination.

Sec. 10. This order is not intended to, and does not, create any right
or benefit, substantive or procedural, enforceable at law or in equity by
any party against the United States, its departments, agencies, or entities,
its officers, employess, or agents, or any other person.

Sec, 11. This order is effective at 12:01 a.m. eastern daylight time on March
17, 2014.

 

THE WHITE HOUSE,
Mareh 16, 2014.

re)

UKRAINE-E013661-13321: 0020

 

 
Exhibit 2

16169

 

Federal Reglater
Vol, 70, No. 56

Monday, March 24, 2014

Presidential Documents

 

Title 3—

The President

Executive Order 13662 of March 20, 2014

Blocking Property of Additional Persons Contributing to the
Situation in Ukraine

By the authority vested in me as President by the Constitution and the
laws of the United States of America, including the International Emergency
Economic Powers Act (50 U.S.C. 1701 et seg.) (IEEPA), the National Emer-
gencies Act (50 U.S.C. 1601 et seq.) (NEA), section 212(f) of the Immigration
and Nationality Act of 1952 (8 U.S.C. 1162(f)), and section 301 of title
3, United States Coda,

I, BARACK OBAMA, President of the United States of America, hereby
expand the scope of the national emergency declared in Executive Order
13660 of March 6, 2014, and expanded by Executive Order 13661 of March
16, 2014, finding that the actions and policies of the Government of the
Russian Federation, including its purported annexation of Crimea and its
use of force in Ukraine, continue to undermine democratic processes and
institutions in Ukraine; threaten its peace, security, stability, sovereignty,
and territorial integrity; and contribute to the misappropriation of its assets,
and thereby constitute en unusual and oxtreordinary threat to the national
security and foreign policy of the United States. Accordingly, 1 hereby order:

Section 1. (a) All property and interests in property that are in the United
States, that hereafter come within the United States, or that are or hereafter
come within the possession or control of any United States person (including
any foreign branch) of the following persons are blocked and may not
be transferred, paid, exported, withdrawn, or otherwise dealt in; any person
determined by the Secretary of the Treasury, in consultation with the Sec-
tetary of State:
(i) to operate in such sectors of the Russien Federation economy as ma
be determined by the Secretary of the Treasury, in consultation wi
the Secratary of State, such as financial services, energy, metals and mining,
engineering, and defense and related materiel;

(ii) to have materially assisted, sponsored, or provided financial, material,
or technological support for, or goods or services to or in support of,
any person whose property and interests in property are blocked pursuant
to thia order; or

(iii) to be owned or controlled by, or to have acted or purported to
act for or on behalf of, directly or indirectly, any person whose property
and interests in property are blocked pursuant to this order.

(b) The prohibitions in subsection (a) of this section apply except to

the extent provided by statutes, or in ations, orders, directives, or
licenses that may be issued pursuant to order, and notwithstanding
any contract entered into or any license or permit granted prior to the
effective date of this order.
Sec. 2. 1 hereby find that the unrestricted immigrant and nonimmigrant
entry into the United States of aliens determined to meet one or more
of the criteria in section 1(a) of this order would be detrimental to the
interests of the United States, and I hereby suspend entry into the United
States, as immigrants or nonineserany of such persons. Such persons
shell be treated as parsons covered by section 1 of Proclamation 6693 of
July 24, 2021 {Suspension of Entry of Aliens Subject to United Nations
Security Council Travel Bans and International Emergency Economic Powers
Act Sanctions).

UKRAINE-E013661-13321: 0021
16170

Exhibit 2

Faderal Register/Vol. 79, No. 56/Monday, March 24, 2014/ Presidential Documents

 

Sec. 3. I hereby determine that the making of donations of the type of
articles specified in section 203(b)(2) of IEEPA (50 U.S.C. 1702(b)(2)) by,
to, or for tha benefit of any person whose property and interests in property
are blocked pursuant to section 1 of this order would seriously impair
my ability to deal with the national emergency declared in Executive Order
13660, and Spence in Executive Order 13661 and this order, and I hereby
prohibit such donations as provided by section 1 of this order.

Sec, 4. The prohibitions in section 1 of this order include but are not
limited to:

(a) the making of any contribution or provision of funds, goods, or services
by, to, or for the benefit of any person whose property and interests in
property ars blocked pursuant to this order; and

(b) the receipt of any contribution or provision of funds, goods, or services
from any such person.
Sec, 5. (a) Any transection that evades or avoids, has the purpose of evading
or avoiding, causes a violation of, or attempts to violate any of the prohibi-
tions set forth in this order is prohibited.

(b) Any conspiracy formed to violate any of the prohibitions set forth
in this order is prohibited.
Sec. 6. For the purposes of this order:

(a) the term “person” means an individual or entity;

(b) the term “entity” means a partnership, association, trust, joint venture,
corporation, group, subgroup, or other organization;

({c) the term “United States person” means any United States citizen,
permanent resident alien, entity organized under the laws of the United
States or any jurisdiction within the United States (including foreign
branches), or any person in the United States; and

(d) the term the “Government of the Russian Federation” means the Gov-
ernment of the Russian Federation, any political subdivision, agency, or
instrumentality thereof, including the Central Bank of the Russian Federation,
and any person owned or controlled by, or acting for or on behalf of,
the Government of the Russian Federation.

Sec, 7. For those persons whose property and interests in property are
blocked pursuant to this order who might have a constitutional presence
in the United States, I find that because of the ability to transfer funds
or other assets instantaneously, prior notice to such persons of measures
to be taken pursuant to this order would render those measures ineffectual.
] therefore determine that for these measures to be effective in addressin

the national emergency declared in Executive Order 13660, and expanda

in Executive Order 13661 and this order, there need be no prior notice
of a listing or determination made pursuant to section 1 of this order.

Sec. 6. The Secre of the Treasury, in consultation with the Secretary
of State, is hereby authorized to take such actions, including the promulgation
of rules and regulations, and to employ all powers granted to the President
by IEEPA, as may be necessary to carry out the purposes of this order.
The Secretary of the Treasury may redelegate any of these functions to
other officers and agencies of the United States Government conaistent with
applicable law. All agencies of the United States Government ere hereby
directed to take all appropriate measures within their authority to carry
out the provisions of this order.

UKRAINE-EO13661-13321: 0022

 
Exhibit 2
Federal Register/Vol. 79, No. 56/Monday, Merch 24, 2014/Presidentlal Documents 16171

 

Sec. 9. This order is not intended to, and does not, create any right or
bsnefit, substantive or procedural, enforceable at law or in equity by any
party against the United States, its departments, agencies, or entities, its
officers, employees, or egents, or any other person.

 

THE WHITE HOUSE,
March 20, 2074.

TFR Doc. 2014-06812
Filed 3-21-14; 11:15 am)
Billing code 3205-F4

UKRAINE-E013661-13321: 0023
Exhibit 3

DEPARTMENT OF THE TREASURY
WASHINGTON, D.c,

SECRETARY OF THE TREASURY

Determination Pursuant to Section 1{a) (i) of Executive Order 13662

Section 1(a) of Executive Order 13662 of March 20, 2014 (*Blocking
Property of Additional Persons Contributing to the Situation in
Ukraine”) (*E.O. 13662”) imposes economic sanctions on any pergon
determined by the Secretary of the Treasury, in consultation with the
Secretary of State, to operate in such sectors of the Russian
Federation economy as may be determined, pursuant to section 1{a) (i)
of the order, by the Secretary of the Treasury, in consultation with
the Secretary of State.

To further addreas the extraordinary threat to the national security
and foreign policy of the United States described in E.0. 13662, and
in consultation with the Secretary of State, I hereby determine that
section 1(a) (i} shall apply to the financial services and energy
sectors of the Russian Federation economy. Any person I or my
designee subsequently determine, in consultation with the Secretary of
State, operates in such sectors shall be subject to sanctions pursuant
to section 1(a} (i).

Qrudc

Jacob J. Lew

Date: July 16, 2014

UNCLASSIFIED/ /Pever

UKRAINE-EO13661-13321: 0024
Exhibit 4
Bloomberg Billionaires Index - Oleg Deripaska https://www.bloomberg.com/billionaires/profiles/o...

Bloomberg v

orofiles
500 richest people biggest
movers fortunes
returns

 

¢ #178 Dan Gilbert | #180 Joseph Lau >

#179 OlegDeripaska $8.87B

Random fact: Became CEO of the Sayanogorsk Aluminium Smelter
at age 26.

Overview

Deripaska is the majority shareholder of En+ Group, the operator of
Siberia’s biggest network of power plants: The Moscow-based
company also owns about half of Rusal, Russia's largest aluminium
producer. His other investments include an 83 percent stake in GAZ
Group, the biggest manufacturer of buses in Russia.

As of Jan. 31, 2018:

2 of 12 01/31/2018 11:43 PM

1

UKRAINE-EO13661-13321: 0025
Exhibit 4

Bloomberg Billionaires Index - Oleg Deripaska https://www.bloomberg.com/hillionaires/profiles/o...
Last change -$53.0M (-0.6%) Citizenship Russian Federation
YTD change +$203M (+2.3%) Age 49
Industry Commodities Wealth pe init:
Biggest asset ENPL LI Equity View net worth over: Max 4 year 1

quarter imonth i1week

 

 

O1/St/t7

DNY fi
7K CFA Instr

Us

 

 

 

3 of 12 01/31/2018 11:43 PM

2

UKRAINE-E013661-13321: 0026
Exhibit 4
Bloomberg Billionaires Index - Oleg Deripaska https://www.bioomberg.com/billionaires/profiles/o...

Net Worth Summary

Cash [ij Privateasset [J Publicasset [J Misc. liabilities

 

Confidence rating: **& * >: *

The majority of Deripaska's fortune is derived from his majority stake in En+
Group, a Moscow-based power and commodities company. Deripaska with his
family owns 76.8 percent of the company's shares, according to its IPO
prospectus. En+ Group began trading publicly in London on Nov. 3, 2017.

En+ Group has the biggest network of power plants in Russia, according to its
website. It also owns 48 percent of Rusal, Russia's largest aluminium producer.
Prior to the November 2017 IPO, Deripaska's stake in Rusal and five other
companies associated with the En+ Group were listed separately in this analysis.
A re-calculation of Derpiaska's fortune following the IPO led to a $1.2 billion fall
in the net wealth calculation on Nov. 16, 2017.

Deripaska also owns a 26 percent stake in Strabag, a Vienna-based
construction company, according to its website. Through Russian Machines he
also owns 83 percent of GAZ Group, Russia's largest manufacturer of buses.

Other investments include a 10 percent stake in Moscow-based Bank Soyuz. It's
valued using the average price-to-earnings and price-to-book value multiples of
one publicly traded peer company: Vozrozhdenie Bank. He owns 10 percent of
the bank, according to its disclosure documents. Deripaska owns at least 10
percent of insurance company Ingosstrakh, according to its website, and Is the
controlling shareholder of Basel Aero, which controls Russia’s Krasnodar
International, Sochi International, Anapa and Gelendzhik airports.

The billionaire was one of the biggest private investors in finance development
projects for the 2014 Sochi Olympics, including through RogSibAl, which built a

6 of 12 01/31/2018 11:43 PM

3

UKRAINE-E013661-13321: 0027
Exhibit 4
Bloomberg Billionaires Index - Oleg Deripaska https:/Avww.bloomberg.com/billionaires/profiles/o...

3,000-room Olympic village, and Port Sochi Imeretinsky. RogSibAl is valued
based on his investment in the project, which was reported in 2013 disclosure
documenis of state-controlled VEB bank.

pre pbpyecdebchapbte ds sbe bebaise Sicet iit |fist Pua rarrecreme preon pes pos tes bes bb pase LEA PTE TOren epee me Od NOU CRAB bey EL Ea Lame Smee nr rroordr ete eoebeetecineaee ena measaw age gure minmartars mitt bess

Biography

Birthdate: 1/2/1968

Family: Married, 2 children

Education: 1996, Master's Degree, Economics, GV Plekhanov Rissian Economic
Academy 1993, Graduated, Physics, Moscow State University

Oleg Deripaska was born in 1968 in Dzerzhinsk, a small town in Russia's Volga
region. He served two years in the Russian army, and studied physics at Moscow

' State University, graduating with honors in 1993. Three years later, he earned a
degree from the Plekhanov Russian Academy of Economics.

In the early 1990s, he opened an aluminum trading business, and soon began
acquiring stakes in Russian smelting companies, in part by buying shares from
factory employees. He was buying at the start of Russia's so-called aluminum
wars, the details of which are included in a lawsuit filed by exiled Russian
businessman Michael Cherney in London's High Court.

in the case, Deripaska cites a number of events that led him to hire a private
security guard and pay protection money, or "krysha,” to Cherney, including
threats, public beatings, attacks on executives and an April 1995 shareholder
meeting described as “a very threatening situation.” Four days before that
meeting, a senior executive, his bodyguard and driver were assassinated ina
daylight attack in Moscow. Cherney claims he was a partner in the business and
is owed a share of Deripaska's fortune. Deripaska claims Cherney is a member
of organized crime. The case was settled in September 2012 for an undisclosed
amount.

Deripaska combined his aluminum assets to create Siberian Aluminum (Sibal) in
1997, eventually merging them with the aluminum businesses of billionaire
Roman Abramovich to create Russian Aluminum (Rusal). He created Basic

7 of 12 01/31/2018 11:43 PM

4

UKRAINE-E013661-13321: 0028
Exhibit 4

Bloomberg Billionaires Index - Oleg Deripaska https://www.bloomberg.com/billionaires/profiles/c...

8 of 12

Element in 2001, a holding company that now has investments in Russia's
insurance, steel, auto, energy, coal and finance industries. That year he also
married the daughter of Valentin Yumashev, once the head of former Russian
President Boris Yeltsin's administration. He later became an indirect member of
the Yeltsin family when Yumashev married Yeltsin's daughter, Tatyana.

Abramovich began unraveling the investments he had with Deripaska in 2003,
including Rusal and car maker RusPromAvto. In 2006 and 2007, he formed
United Co. Rusal by merging his aluminum assets with those owned by two other
Russian billionaires, Viktor Vekselberg and Len Blavatnik, and a pair of
companies owned by Glencore. Today, United Co. Rusal is Russia's largest
aluminum producer.

During the global financial crisis of 2008, Deripaska's companies faced a margin
call on about $20 billion of debt Jent to them by cash-strapped banks. He was
forced to sell his stakes in a number of assets, including less than 20 percent of
Canadian auto-parts maker Magna, 10 percent of German construction company
Hochtief and 25 percent of Austrian construction company Strabag. He began
rebuilding in 2010, buying back a stake Strabag and striking alliances between
Gaz and international automakers.

He stepped down as CEO of Basic Element in July 2012, appointing longtime
executive Gulzhan Moldazhanova as CEO. He remains the chairman of the
supervisory board.

Milestones

1968 ‘Oleg Vladimirovich Deripaska born in Dzerzhinsk, Russia.

1988 Completes national service in the Russian Army.

4993 Earns physics degree from Moscow State University with honors.
1996 Graduates from Plekhanov Russian Academy of Economics.

2000 Creates Rusal in merger with Roman Abramovich's aluminum assets.
2001 Marries Polina Yumasheva, daughier of Yeltsin’s son-in-law.

2007 Forms world's largest aluminum company, United Co. Rusal.

2010 Hong Kong initial public offering for Rusal raises $2.2 billion.

01/31/2018 11:43 PM
5

UKRAINE-E013661-13321: 0029
Exhibit 4
Bloomberg Billionaires Index - Oleg Deripaska https://www.bloomberg.com/billionaires/profiles/o...

2014 Becomes Rusal president, steps down as CEO.

 
  

QuickTake

Source: Bloomberg reporting

Methodology: The Bloomberg Billionaires Index is a daily ranking of the world’s richest people. In calculating net
worth, Bloomberg News strives to provide the most transparent calculations available, and each Individual
billionaire profile contains a detailed analysis of how that person's fortune is tallied.

The index is a dynamic measure of personal wealth based on changes in markets, the economy and Bloomberg
reporting, Each net worth figure is updated every business day after the close of trading in New York, Stakes in
publicly traded companies are valued using tha share's most recent closing price. Valuations are converted to
US. dollars at current axchange rates... Read our complete methodology >

Design & development: Christopher Gannon, Dean Halford and Brittany Harris

Bloomberg Billionaires Index
Top 500 Richest | Profiles Biggestmovers Compare fortunes Track returns | Methodology

 

Terms of Service Trademarks Privacy Policy
©2018 Bloomberg L.P. All Rights Reserved
Careers Made in NYC Advertise Ad Choices > Website Feedback Help

9 of 12 01/31/2018 11:43 PM
6

UKRAINE-E013661-13321: 0030
Exhibit 5

Autobiography http://www.deripaska.com/about/biography/

lof2

 

OlegDeripaska

Homa About Oleg Deripaska Business Charity Initiatives

 

 

About Oleg Deripaska Autobiography Values Achievements Photogallery Video gallery

 

“I was eleven when I received my first pay
check working at a reduction plant, I was an
electrician's apprentice, in other words, I was
areal worker and even had my own locker."

 

ie] Family a
Barty childhood

>) L was born In Ozerzhinsk In the Nizhny Novgorod region. My mother
My first Job at the plant joined the R&D Centre in the region following her graduation, but Interview
_ ee, _riginally my ancestors came from the Krasnodar region.

School >> My grandfather was the commander of a tank company. He was killed In

$$" aceirig at the end of WIL, having fought fram the beginning of the
University and muitttary service war, He was buried in an unmarbed mass orave In Austria. My other
$$ oranattather fought from the beginning of WWII tos and returned to his
Bechenge farm after the war,

01/31/2018 11;01 PM

1

UKRAINE-E013661-13321: 0031
lof2

Exhibit 5

 

 

 

 

 

Autobiography http:/Avww.deripaska.com/about/biography/
OlegDeripaska "
Homa About OlegDeripacka Business Charity Inidatives
About Oleg Deripaska Autoblography Values Achievements Photogallery Video gallery

“I was eleven when I received my first pay
check working at a reduction plant. I was an
electrician's apprentice, in other words, I was
a real worker and even had my awn locker."
Famally Exchange 2
SE Vision
Early chidhood 'y> IT was once reading a magazine and came seross an article about
“Mytnipbathe pl securities written by the Deputy Chair of the Central Bank. The people Interview
running the Central Bank were already thinking about a securities
tna ~—C~C*«*at even though at the me securities such 25 bonds, promissory
een | Naas Sec Sin arch
ran cae was where [ needed to be. Shortly after that the first commodity
exchanges opened in Russia. When I graduated from the Moscow State
Eanes.
Gayanogerek ahuriniom emalier 2) 1 bought» sest on the Moscow commodity change withthe im of
ee _ © appraaching tracing in a systematic manner, similar to physics.
Expanding activities in the dias to commartmertalise my Efe and my werk in ust the right way,
giumintom industry ensuring that specic agreements were reached and corrranicatins
channels established compartment. My partners and I
The creation of RUSAL reed spo form cope a ur. no Yar
$$ ——EPEes companys rales significantly Increased (it the Miltary
‘Tha development of Basic Sand Tea Cor eeny) al cra of ka ects
Element Rosaluminproduct, which traded sluminium.
BUSAL's maryer with SUAL and
Glencore
The story with Norilak Nickel
Crista
New time - new challenges
Fighting the epresd of the Ebola
virus
01/31/2018 11:03 PM
2

UKRAINE-EO13661-13321: 0032
Exhibit 5
Autobiography http://vww.deripaska.com/about/biography/

OlegDeripaska

Home About Oleg Deripaska Business Charity Intiatves

 

 

About Oleg Deripaska Autobiography Valuas Achievements Phoiogallery Video gallery

 

“] was eleven when I received my first pay
check working at a reduction plant. I was an
electrician's apprentice, in other words, 1 was
areal worker and even had my own locker.”

 

 

Fully Sayanogorsk aluminium Bs
Earty chikthood smelter
interview

bide >} When I became the Managing Director of the smelter It was in a
Sehnal shambles, The majoctty of the reduction calls wene offline, tye of the
atversity and military service mat anode production oes se nainy pecpany adhere to

the processes were
L = So poor quailty anodes would end up in the reduction cells resulting in
Exchange emergency drops In current strength and dumnt metal. Furthermore,

@uminium which had not been shipped off was left cutside and workers
‘were not pald wages for months on end leading to a strike committee
forming. The smefter’s management was scared arid depressed.

ee 3) Eventually we sorted out the entire supply and production chain,

eon mosderas A cli ena nanch tee
—__...—_ then began ng in
The creation of RUSAL eS ee ay son worst beter Soar a ena ae
OO transactions. We could iow impart ty alumina from
‘The development of Basic foralon supplies iistead of having tn buy poor quay vaw materiis
Blemant from primarily CIS based suppliers. The next fogkcal sten wes entering

Into long term contracts to sell aluminium to customers In other
RUSAL's merger with SUAL@d = coureries and to offer it on the London Metal Exchange.

Glencore

——_—_—_—_————__ }... The smetter was put into operation in 1985. Its design capactly is

‘The story with Norilsk Nickel about 300,000 tonnes of slrinium per year, Depencng on the markt
—_— situation, the Sayanogorsk smeiter now produces three Himes as much
Crale alurninium as originally envisioned back in the USSR.

New time — new challenges

Fighting the epcesd of tha Ebola

virus

1of2 01/31/2018 11:03 PM

3

UKRAINE-EO13661-13321: 0033
Exhibit 5

Autobiography http:/Avww.deripaska.com/about/biography/

lof2

 

ws @ a

OlegDeripaska

Home About OlegDeripaska Business Charity Initiatives

 

 

About Oleg Deripaska Autobiography ‘Values Achievements Photo gallery Video gallery

 

“] was eleven when I received my first pay
check working at a reduction plant. I was an
electrician's apprentice, in other words, I was
a real worker and even had my own locker.”

 

 

 

 

 

 

Furl Expanding activities in the ‘a
Bary childhood aluminium industry
Interview

bred rar heen 39 Aluminium is 2 common metal, and one that offers tremendous
School possibilities, It's 100% recyclable, and recycling It uses half the amount

erent eater rcs

gres

University and eailtary service
Exchange > Russia has almost limites hydropower resources, many of which are !

 

Bay Ke aiumintum emaker located In remote areas, T ike to think that a good way to wisualize the
potential of aluminium is to see It as a kind of energy in solid form thet

can be of great benefit ta developing countries. We decided ta work
towards mandmising this potential.
3) By 2000, the assets held by Sibirsky Aluminium included the
The creation of RUSAL Sayanogorsk aluminium smelter, SAYNAL, the aluminium beverage can
plant ROSTAR, the Dritrav elurninium can plant, the Semara

 

 

 

‘The development of Basic metaburgical lant, and the Niniaev aluming refinery. By that stage, we

Boman not only had powerful production facilities, we also had our cwn
distribution network.

EUSAL‘ manger with SAL and

Gaencoce

‘Tha story with Norilak Nickel

Crista

 

 

 

01/31/2018 11:03 PM

4

UKRAINE-E013661-13321: 0034
Exhibit 5
Autobiography http://www.deripaska.com/about/biography/

OlegDeripasKa

Home About Oley Deripaska Business Charity Initiatives

 

 

About Oleg Deripaska Autoblography Values Achievementa Photo gallery Video gallery

 

“I was eleven when I received my first pay
check working at a reduction plant. I was an
electrician's apprentice, in other words, I was
a real worker and even had my own locker."

 

Fanally The creation of RUSAL

> Lheve atways wented Russia to have a powerful aluminium industry,
Vey irajeb ate plae —~=«-34 Understood that this was only possible by consolidating plants. In Interview
2000, the assets of Sibirsky Muminium and the assets of Milhouse
Schoo! Capital, controled by Roman Abramovich, were merged te form 3 new
edits Ppt es taba biter rare
production, and became the world’s third largest alunvinkem
University and miliary service after Alcoa end Alcan.

Vision

1 of 2 01/31/2018 11:04 PM

5

UKRAINE-E013661-13321: 0035
Exhibit 5
Autobiography http: //www.deripaska.com/about/biography/

OlegDeripaska

Home About OlegDeripaska Business Charity Initiatives

 

 

About Oleg Deripaska Autobiography Values Achlavements Photogallery Video gallery

 

“T was eleven when | received my first pay
check working at a reduction plant. I was an
electrician's apprentice, in other words, I was
a real worker and even had my own locker.”

 

 

Family The development of Basic aie
Bary childhood Element -
My frei job at the plant Interview

}) It gredually became clear that we should build a diversified holding
company with acoess to Its own supplies of raw materials and energy.
We started buying coal mines, bauxite mines, alumina refineries, and
ntrecairy and milkary service energy companies.

Exchange }> In 2000 we acquired a controlling stake In the Gorky Automobile Plant
SSS oped A rib oa pants Se iene ot
I eoross 10
Sayunogorsk ekanizium smaher Russa, Ihave alwys been convinced tht unis ness fs own strong
manufacturing industry, one which is competitive on a global scale. A
Expanding activiies in the country’s sutomotive sector serves 2¢ an indicator of Its economic

 

 

 

 

 

 

alomintum industry Ree a ee eee cote Put cAz U toak Renee’
cwn automotive sector, J believe thet GAZ 4s Basic

‘The creation of RUGAL ultimate success story, An outdated, loss-making producer was
transformed into the unrtvalled leader in the Russian commercial vehicle
sector, and an enterprise Integrated Into the world's cammaking Industry.
tT naw belleve that GAZ is no less important to Basle Element than

RUSAL's manger with SUAL end a

Glencoe

‘Tha story with Narilek Nickal

Crisis

New ima —new challenges

Pighting the spreed of the Ebola

virus

1 of 2 01/31/2018 11:04 PM

6

UKRAINE-E013661-13321: 0036
Exhibit 5

Autobiography http://www.deripaska.com/about/biography/

lof2

 

OlegDeripaska

Home About OlegDeripaska Business Charity Inidatives

 

 

Aboul Oleg Deripaska Autobiography Values Achievements Photogallery Video gallery

 

“I was eleven when I received my first pay
cheek working at a reduction plant. I was an
electrician's apprentice, in other words, I was
a real worker and even had my own locker."

 

 

5 °
Family RUSAL’s merger with SUAL —
Barty childhood and Glencore

* lar tist job at the plant Interview
ene 3) In March 2007, RUSAL completed a merger with Russia's SUAL and the
School alumina assets of the Swiss company Glencore. United Company RUSAL,

a prodi The eee ST RSA ase be and
niversity and miltary service alurainium jucer, manag team two and a
g = haw! years preparing for the menger. | believe that this was 8 necessary
Exchange step for the company, It needs to forge eheed and evolve, Today RUSAL

produces atuminium for almost the entire Russian automotive sectoy, as
Seyanogorsk aluminium emeker well as for packaging, construction, and insulation materials,
> We consolidated the industry and secured access to bauxites we dont
paren la have in Russia, We established a company that has become 2 leader in
tts itustry in less then teeeive years. And in so doling, we unlocked
ThacrestioncfRUSAL more possibilities for development in Russia.

‘The deralopmeni of Basic
Bement

The tary with Nocilak Nickel

Now time - new challenges
Fighting tha spread! of the Ebola
views

 

01/31/2018 11:04 PM

7

UKRAINE-E013661-13321: 0037
Exhibit 5

Autobiography http://www.deripaska.com/about/biography/

lof2

 

OlegDeripaska

Home About OtagDeripaska ‘Susiness Charity ‘Initiatives

 

 

About Oleg Deripaska Autobiography Values Achievements Photogallery Vkieo gallery ; tf ‘
ee ee) Z

“] was eleven when I received my first pay
check working at a reduction plant. I was an
electrician's apprentice, in other words, I was
a real worker and even had my own locker."

 

Famly The story with Norilsk Nickel

 

 

 

 

Viston
a }> In Merch 2007 we officially merged with SUAL and the aluminium and
My firw jab at the plant alumina assets of Glencore, which became 2n Important milestone in the Interview
history of cur company. We became the largest aluminium producer in
choo! the work, Naturally we started asking ourselves where else we could
bro, The ee a that you caine A OE ee
‘you start to stagnate. One option was to expanding in
University and sittary service dtuminium industry by buying mort clumina refineries, power plants and
Exchange aluminium smeiters. Yet ancther option was to diversify the business by

 

DO Ce ae eatieh Fest Wi oarutcaon
alt major international metals companies. First of all diversification
Sayenogorek aluminiuts eneker alfows you to hedge risks. Secondly, a large diversified company can

afford more easily to Invest In production and Infrastructure, After ail,

 

 

 

 

een uaees Aton ettraction and production of metals is not just about mines and
production sites, This sort of business Indudes construction of ports and
The of RUEAL ys bo transport raw materials and finished goods.
>> Prokh let tt be known that he was seeking to sell his stake in Norilsk
Tha developmen: ci Basic Hickel; we let It be known that we were interested. After bong
Bement negotlations we closed the deal and acquired a 25% stake In Noriisk
RUSAL's merger with SUAL and

 

 

 

01/31/2018 11:05 PM

8

UKRAINE-E013661-13321: 0038
Exhibit 5

Autobiography http://www.deripaska.com/about/biography/

1of2

OlegDeripaska

Home About Oleg Deripaska Business Charity Initlatives

 

 

About Oleg Deripaska Autobiography Values Achievements Photogallery Video galiary Off Ff

 

“[ was eleven when I received my first pay
check working at a reduction plant, I was an
electrician's apprentice, in other words, | was
a real worker and even had my own locker."

 

Family Crisis
3) On October 31st 2008 (based on the finandal documents we had

"signed our ability to meet our financial obligations was to be put to the Interview
My first ob at the plant test: in total we were expected to pay out USO 4.5 béfion.

 

Vision

 

Schoo! 29 Ton recall te night of Otte 2th very clay. RUSALS board of
——————_._ ™ eirectors met in the Vneshekonombank building and signed
Univerairy and sofihary service documents that approved taking out a faan of USD 4.5 bilfon,
Exchange 3> However, we could not bet the entire company on just one possible

 

scenaris. Therefore plan B was put into effect and we asked our lenders
Sayanogorsk aluminium emaber to allow us to delzy payments for one month. We needed all our lenders
a to sign the documents, which we had several dozens of. Wa managed to

Expanding activities in the convings them. all our lenders signed # document that granted us &
Olomiinbie fades one-manth grece period and the next moming they received the
—"——_!_"""" payment from us In ful, Gne of our top managers sul has a copy of the
‘The creation of RUBAL VEB payment order for USD 4.5 bittion,

The development of Basic

Bement

‘The Mocy with Norilsk Nickel

New time - new challenges
Fighting tha spread of the Ebola
virus

01/31/2018 11:05 PM
9

UKRAINE-E0O13661-13321: 0039
Autobiography

Exhibit 5

http:/Avww.deripaska.com/about/biography/

OlegDeripaska

 

Home About OlegDeripacka Business Charity Inidatives

 

About Oleg Deripaska Autoblography Valuas Achievernents Photo gallery Video gallery

 

 

“I was eleven when I received my first pay
check working at a reduction plant. I was an
electrician's apprentice, in other words, I was
areal worker and even had my own locker."

 

 

 

 

 

 

 

 

 

New time — new challenges

5 We need to think of ways to capitalise on the continuing demand for
resources not just In Chine but aso in Korea, Japan and South East Asia,
to develop our own resource potential. One major problem is a lack of
Infrastructure and human resources; on one hand we da not have.
adequate roads and rallways 8nd on the other hand we do not have
enough skilled workers and quatified engineers and technicians. The fact
that there is not a programme for the develapment of Siberia and the
Fer East Is a major hindrance,

3) Opportunities can only be taken advantage of by people who want to
seize them, We all know that the horse will go where you point fts hasd.
So If cur haad points to Europe, Incentives or expectations will not move
us amy closer to Asta. No res! development Is possible In Asin unless we
have a paradign shift and assess the real opportunities available If we
integrate with Asis.

3 Today's mechanism, whereby investments are paid for fram Increased
rates so that consumers end up paying for the Investment programmes
of monopolies will not work in Siberia. Siberian consumers will not be
able to pay for the soct of Investments that are needed there. Therefore
foans should be taken from extemal sources end the federal budget
shoul? be structured acnording Io the opportunities that exist In the
region. Aternatively, money from the Pension fund could be used to buy
long term securities, Major Investment programmes cannot be financed
from operating revenue. So we need to Implement a programme for
actelerated development of the infrastructure In the region.

y) Unless dearhedefined procedures and incentives are put in place ta
stimulate major Investments, our plans will be worthless. 15 years from
now all these econornles will have moved on to the next stage with a
completely different level of resource consumption, while we will have
lost several mittion more human resources in the region and many
opportunites.

Vision

Interview

01/31/2018 11:05 PM

10

UKRAINE-E013661-13321: 0040
Exhibit 6

Oleg Deripaska

REAL TIME NET WORTH — a3 of 1/31/18
$6.9B

Russian aluminum billionaire Deripaska employed Paul Manafort, Donald Trump's former
campaign head, to help further Russia's President Vladimir Putin's interests, according to an
Associated Press report. Deripaska had been one of the key moguls awarded contracts in Sochi in
the lead up to the 2014 Olympics. He also married into former President Boris Yeltsin's family.
A former metals trader, he assumed contro] of Russian Aluminum in 2000 at age 31. He was the
nation’s richest person and 9th richest in world in 2008 before nearly losing it all due to crashing
markets and heavy debts. He personally negotiated with the Russian government, banks and
other creditors to restructure his loan obligations. Today, through his Basic Element, he owns
stakes in UC Rusal, a leading aluminum producer; EuroSibEnergo, one of the largest
hydroelectric power producers in the world; GAZ Group, a leading automotive company;
Ingosstrakh, an insurance company, and AgroHolding Kuban, a large agricultural company in
Russia.

STATS
® AGE
50

® SOURCE OF WEALTH

aluminum, utilities, Self Made
© | RESIDENCE

Moscow, Russia
e CITIZENSHIP

Russia

® MARITAL STATUS

Married
© CHILDREN
2
© EDUCATION

Bachelor of Arts / Science, Moscow State University

UKRAINE-EO13661-13321: 0041
h

:/ wow. forbes.

rofit

leg-der'

Exhibit 6

UKRAINE-EO13661-13321: 0042
Exhibit 7

Mega-rich homes tour puts spotlight on
London's oligarchs

Campaigners connected to Russian opposition leader Alexei Navalny offer tour of billionaires’
exclusive homes, including those of Vladimir Putin’s friends

Luke Harding
Thu 4 Feb 2016 20.53 GMT

It is London’s biggest non-royal private home, a palace in Highgate with 28 bedrooms, a 40,000-
sq-ft basement and designer orangery. On Thursday the huge mansion, Witanhurst, was on the
list of several destinations for what was billed by political campaigners as London’s first ever
“kleptocracy” tour.

Campaigners connected to Russia’s opposition leader Alexei Navainy — a lawyer and critic of
corruption — hired a bus and gave a guided tour of houses and flats in London’s most exclusive
districts, properties owned by Russian government ministers and wealthy friends of Russia’s
president, Vladimir Putin.

“It’s a refuge, a showroom and deposit box,” Roman Borisovich said of Witanhurst, standing
near its massive red-brick wall. The palace was purchased in 2008 for £50m, but the owner was
for some time a mystery. Last year the New Yorker magazine revealed that the mansion
belonged to Andrei Guriev, a Russian tycoon and fertiliser baron who until recently had served
in Putin’s senate.

Borisovich is an anti-corruption activist who appeared in the Channel 4 documentary From
Russia With Cash. Posing as a Russian official who had stolen his country’s health budget, he
exposed the antics of unscrupulous estate agents. He said his latest idea aims to draw attention to
how dirty money from countries such as Russia, Ukraine and Kazakhstan, continues to pour into
the west.

Borisovich said he also wanted to highlight how a group of “enablers”, such as lawyers,
accountants, and bankers, were helping oligarchs launder their “ill-gotten gains” by investing the
cash in prime London mansions.

In central London offshore companies owned one in 10 of the houses, he said, and shell
companies owned £122bn worth of property.

As well as Witanhurst, the tour members visited Eden House, a pleasant villa in Highgate. A

silver Mercedes was parked in the driveway, near a tasteful statue of a boy. The house, they were
told, belonged to Andrei Yakunin.

UKRAINE-EO13661-13321: 0043
Exhibit 7

Yakunin’s father, Viadimir, was reportedly close to Putin and until 2015 had run the company
Russian Railways. A former KGB officer, Yakunin Sr had sponsored anti-western Russian
thinktanks.

Yakunin’s neighbour, Andrew, popped out and said he had invited the Russian and his wife
round for drinks when they moved in a couple of years ago. “Funnily enough, they didn’t invite
us back,” he said,

He said the Yakunins had installed hi-tech security cameras. They bought the house for £4.5m in
2007 via a Panamanian company. “One day I was clipping the hedge next to their property.
Suddenly I heard a voice from the security camera telling me ‘Keep clear! Leave the premises!’”

Were Russian millions a bad thing for London? “Well, i made my money as an engineer and a
lawyer,” he said.

Thursday’s London tour had begun just down the road from the Houses of Parliament, on
Victoria embankment. Borisovich posed with a lifesize cardboard cut-out of Russia’s deputy
prime minister, Igor Shuvalov. As well as being one of the top figures in the Russian government

Shuvalov and his wife, Qlea, owned two luxury apartments worth £11.4m overlooking the
Thames. The homes cost 100 times Shuvalov’s official salary.

“It’s in Britain’s interests to stop this flow of corrupt money,” said Vladmir Ashurkov, a Russian
opposition politician, who has received political asylum in the UK. Ashurkov said he rejected the
argument that foreign money helped the economy. Rather, he said, it raised house prices to
unaffordable levels and tumed London into a global centre for money laundering.

The tour bus trundled past Belgrave Square, in Kensington, known jokingly as Red Square
because of its association with other high-profile Russians.

The metals tycoon Oleg Deripaska owned No 5; the former oligarch Boris Berezovsky, who died
in 2013, had several flats at No 26. Roman Abramovich’s home, two adjacent townhouses in
Chester Square, was a short stroll away.

The smallest house on the tour belonged to Roman Rotenberg; situated in Cadogan Lane,
Belgravia, it cost a mere £3,3m. Rotenberg’s father and uncle, Arkady and Boris Rotenberg,
were said to be Putin’s oldest friends and former judo partners. Since Putin became president in
2000, the pair had become billionaires, supplying pipelines to the state-controlled energy
corporation Gazprom. In 2014 the EU and US sanctioned both of the Rotenbergs in connection
with the Crimea crisis.

Roman Rotenberg is a British citizen, and now the formal owner of many of his father’s
companies. On Thursday he did not seem to be at home. There were no signs of life outside his
mansion, with its handsome Dutch wooden shutters. “The US has sanctioned the Rotenbergs,”
Borisovich said, standing in the cobbled road outside. He added: “Why doesn’t Britain do
something?”

tb

UKRAINE-E013661-13321: 0044
Exhibit 7

https://www.theguardian.com/uk-news/2016/feb/04/mega-rich-homes-tour-london-oligarchs-

russia-alexei-navalny-putin

       

UKRAINE-EO13661-13321: 0045
Exhibit 8

 

 

pa)

 

 

Corman

 

I

UKRAINE-EO13661-13321: 0046
Exhibit 9

Oligarch linked to politicians ‘ordered
murder of banker’

A Russian oligarch linked to George Osborne and Lord
Mandelson has been accused of ordering the murder of a
banker, belonging to a mafia group and bribing a governor
over a business deal, the High Court heard.

By Sam Marsden
7:00AM BST 10 Jul 2012

Oleg Deripaska, 44, a billionaire business associate of Roman Abramovich, the owner of Chelsea
FC, faced allegations that he was involved in serious crime as he built his fortune in Russia's
metals industry after the collapse of the Soviet Union. The claims were made at the start of a
hearing in the High Court in London brought by Michael Chemey, who is demanding $1 billion
(£650 million) from Mr Deripaska over the sale of a stake in Rusal, the world’s biggest
aluminium producer.

Mr Deripaska alleged in court documents that Mr Cherney was a criminal who used threats to
impose an extortion racket on him. Lawyers for Mr Cherney, a Ukrainian-bom billionaire living
in exile in Israel, denied the claims and referred to serious allegations made against the Russian
oligarch. In written submissions to the court, it was said that Djalol Khaidarov, an Uzbek
businessman, had told prosecutors in the US, israel and Russia that Mr Deripaska was involved
in bribing a governor in Siberia to secure the takeover of an aluminium plant.

The statement also alleges that he was a member of an organised crime group and ordered the
murder of Vadim Yafyasov, a businessman, in 1995. The court documents also quoted Mr
Khaidarov as telling Israeli police in 2001 that people such as Mr Deripaska employ former
agents of Russia's security service and “constantly receive information from the security
authorities”,

Mark Howard QC, for Mr Chemey, said in the written submissions: “Much of the highly
selective material relied upon by Mr Deripaska (whether admissible or inadmissible) implicates
Mr Deripaska himself in serious criminality, at least as much as Mr Chemey.”

Mr Deripaska tried to place restrictions on the disclosure of evidence during the current hearings,
it was claimed. Mr Howard said the Russian had accused Mr Cherney of running an “old-
fashioned extortion racket”.

“Mr Deripaska is one of the richest and most influential men in Russia, with close ties to
President Putin,” he said. “He has no difficulty finding witnesses who are prepared to assist him.

UKRAINE-EO13661-13321: 0047
Exhibit 9

Those who continue to have business interests in Russia have much to lose if they do not support
Mr Deripaska if asked to do so.

“On the other hand, those who had prior business relationships with Mr Cherney are likely to
find those relationships embarrassing and inconvenient now that Mr Chemey is no longer on
good terms with Mr Deripaska and is persona non grata in Russia.”

Mr Deripaska met Lord Mandelson, who was an EU trade commissioner, and Mr Osborne, then
the shadow chancellor, when he was holidaying on his yacht off Corfu in 2008.

A spokesman for Mr Deripaska, who did not attend court yesterday, said the oligarch
“vehemently denies” the allegations. “Mr Deripaska has stated that Mr Cherney is a criminal
with whom he was forced to enter into a krysha relationship [protection] in post-Soviet Russia.
He was never business partners with Mr Cherney and he rejects the entirety of the claim brought
against him. He looks forward to demonstrating in court that Mr Cherney’s allegations are
untrue.”

Mr Cherney, who will give evidence to the hearing via videolink because of an outstanding arrest
warrant relating to a money-laundering investigation in Spain, denies any criminal involvement
and claims that his relationship with Mr Deripaska was purely a business one.

Lawyers for the two billionaires will finish outlining their cases this week. The hearing will then
be adjourned until September, when witnesses, due to include Mr Abramovich, will be called.

   

httos://www.telegraph.co.uk/finance/financial-crime/9387913/Oligarch-linked-to-politicians-ordered-
murder-of-banker,html

UKRAINE-E013661-13321: 0048
Exhibit 10

Billionaire ‘with mafia links spied on rivals’

[Rog er Boyes, Alex Sp ence
July 9 2012, 1:01am, The Times

One of the world’s richest businessmen, with ties to Britain's political elite, had links with a
brutal mafia clan and used contacts in the Russian intelligence services to spy on rivals,
according to court testimony obtained by The Times.

The allegations were levelled against the aluminium tycoon Oleg Deripaska by a former business
associate in a money-laundering trial in Germany, Documents from the case have been made
available to this newspaper prior to a clash between Mr Deripaska and a rival oligarch beginning
in the High Court in London today.

Dschalol Hajdarov, an Uzbek businessman, told the German court that Mr Deripaska had links to
the Ismailovskaya, one of the most powerful organised crime groups to emerge after the fall of
the Soviet Union, “One can certainly say he knew about the murders and operating methods [of
the Russian mafia],” Mr Hajdarov testified.

The allegations are likely to embarrass Mr Deripaska as he prepares to fight a £730 million claim
by Ukrainian-born-‘Michael Cherney, who says that he was cheated out of a'13 per cent stake in
Rusal, the world’s largest aluminium company.

Today’s case is one of the biggest to come before the English courts and the latest in a string of
extraordinary battles between Eastern Europeans, It is expected to feature allegations including
extortion, bribery and attempted murder and to reveal how Mr Deripaska emerged from the
bloody “aluminium wars” of the 1990s as an extremely wealthy man.

He is at 44 one of the best connected oligarchs, with ties to the Kremlin and the top of British
political life, including to Lord Mandelson, In 2008, he famously welcomed the Labour peer and
George Osbome, then the shadow chancellor, on to his 72m (236ft) yacht in Corfi. In 2005 he
hosted Lord Mandelson and the financier Nat Rothschild on a trip to Siberia. They visited a
smelter and had a sauna together.

Mr Deripaska is based in Moscow but owns more than 20 homes globally, including an £80
million mansion in Belgrave Square, Central London. His fortune, once estimated at $28 billion,
has been depleted by the financial crisis, but he is still a multi-billionaire.

In his defence in today’s case, he asserts that he was never Mr Chermey’s business partner but the
victim of a protection racket operated by Mr Cherney and Anton Malevsky, the feared former
leader of the Ismailovskaya.

A spokesman for Mr Deripaska said: “[He] was never a partner of either Mr Cherney or Mr

Malevsky. As Mr Deripaska’s evidence will show, during the 1990s Mr Chemey and Mr
Malevsky imposed a krysha, meaning an extortion racket, on Mr Deripaska, Criminal gangs were

UKRAINE-E013661-13321: 0049
Exhibit 10

operating very widely in post-Soviet Russia. Mr Deripaska was subjected to a krysha by Mr
Chemey and Mr Malevsky and the organised crime gangs they represented, which included
Ismailovskaya, one of the most fearsome and feared of such gangs.”

Mr Deripaska’s defence echoes that of Roman Abramovich, the billionaire owner of Chelsea
Football Club, against a $6 billion claim by Boris Berezovsky last year. Judgment in that case
has yet to be given. Mr Abramovich is expected to appear as a witness for Mr Deripaska.

Among the evidence the tycoon will rely on to support his defence is the judgment in the
German case, which finished three years ago and provided a rare exposé of the methods
employed by the Ismailovskaya.

Parties not involved in the English litigation gave The Times access to a cache of thousands of
documents from the Stuttgart trial, in which four Russian emigrés were convicted of laundering
money for the gangsters. The 30-month trial drew on hundreds of hours of telephone intercepts
as well as reports from the FBI, the German BND intelligence service and the Israeli police.

The documents painted a murky picture of a society in turmoil after the collapse of the Soviet
Union, Politicians and police were frequently bribed, opponents threatened or murdered and
corrupt journalists used to blacken the names of business rivals.

According to Mr Hadjarov’s testimony, Mr Deripaska “was one of the partners of Cherney and
Malevsky”. He helped to run and expand the group's aluminium interests, including using
contacts in the Russian FSB, successor to the KGB, to help gather information on rivals.

Summing up in the case, Judge Uta Baisch said that Mr Hajdarov’s testimony was credible, even
though he had been implicated in ctiminality himself. “There were no indications of ostentatious
grudge-settling,” she added.

The judge said of the Ismailovskaya: “As a violent and armed wing of Michael Chemey’s
consortium, its activities included threatening businessmen and their families, lodging false
accusations with the police — a favourite method because of the Ismailovskaya’s tight links with
the judiciary and the police — to the armed occupation of factories and the liquidation of rivals.”

Neither Mr Deripaska nor Mr Chemey gave evidence at the Stuttgart trial.

The tycoon’s spokesman said: “Mr Deripaska voluntarily filed extensive materials and his
statement with the German court. It would be inappropriate to comment further as these matters
will be discussed in [the English] court.”

Mr Cherney declined to comment but told The Times that he expected them ail to be examined
by the High Court. In court documents, he has dismissed as “scandalous” Mr Deripaska’s
allegations about him having mafia links.

Opening statements in the case are expected to last until Friday. The trial will then be adjourn
until late in September when Mr Cherney will begin giving evidence by video link from Israel.

2

UKRAINE-E013661-13321: 0050
Exhibit 10

He refuses to travel to London because he fears being extradited to Spain, where he is suspected
of money laundering.

https://www.thetimes.co.uk/article/billionaire-with-mafia-links-spied-on-rivals-SbetSk5brb6

UKRAINE-EO13661-13321: 0051

 
Close to the wind; Russia’s oligarchs Exhibit 11 Page 1 of 5

UK banks
Close to the wind: Russia’s oligarchs

   
   

Catherine Belton in Moscow OCTOBER 24, 3008

 

Oleg Deripaska had reason to be in ebullient form as the late August sun washed the grey
steel hull and white aluminium superstructure of his yacht (above), the 72-metre Queen
K, as it sat moored off the coast of Corfu. Russia's richest man, who had made his money
in metals, was in the middle of a nickel take-over battle but was taking time to throw a
party on board for Britain’s political and business elite.

As has now become the stuff of furious UK debate, guests at that glittering Ionian
occasion — aboard what is ranked as one of the 50 biggest yachts to ply the seas -
included Peter Mandelson, then a European Union commissioner, and George Osborne,
chief finance spokesman for the UK’s opposition Conservative party. As part of his tussle
for control of Norilsk Nickel, the world’s biggest nickel miner, Mr Deripaska was
considering floating his UC Rusal aluminium producer in London. Drinks with friends in
high places could surely do no harm.

But that was the calm before the storm. In just two months, the tens of billions of dollars
Mr Deripaska was playing for have been obliterated in Russia’s stock market rout. Norilsk
Nickel is worth less than one-quarter of its $40bn (£26bn, €32bn) summer valuation and
Mr Deripaska faces the possible forced divestment of his stake.

l
https://www.ft.com/content/d96aa8ac-al f9-1 1dd-a32f-000077b07658 3/16/2018-

UKRAINE-EO13661-13321: 0052
Close to the wind: Russia’s oligarchs Exhibit 11 Page 2 of 5

With Mr Osborne this week having to deny allegations of soliciting a party donation from
the tycoon, and Lord Mandelson — newly appointed as business secretary in the Labour
government — rejecting suggestions of a conflict of interest with his own role at the time
as EU trade commissioner, the Russian’s meetings with British political figures have
meanwhile become as toxic as the debts Mr Deripaska appears to hold.

The 40-year-old oligarch is scrambling to find refinancing for a $4.5bn loan from western
banks, including Royal Bank of Scotland, that paid for part of his 25 per cent Norilsk
stake, after a plunge in the value of the shares he pledged as collateral. If he fails to gain
an extension from the western banks of a waiver on repayments or a bail-out from the
Russian state by the end of next week, he could have to hand over the shareholding to
creditors. Rusal says it is optimistic it will win refinancing from the government, adding
that it is in the meantime “conducting negotiations with the banks” on a extension of the
waiver.

But what had been Russia’s biggest industrial empire “is starting to look like a house of
cards”, says one person close to Rusal. “(Mr Deripaska’s] people think they have a lot of
options. But they are starting to run out. . . Every billion counts. It is going to be very
close run.”

Mr Deripaska is not alone. The global credit crisis has wiped an estimated $230bn off the
peak $300bn total value of stocks held by Russia’s oligarchs. Others who have lost paper
fortunes in the market’s slide include Roman Abramovich and Alisher Usmanov, the
respective backers of London's Chelsea and Arsenal soccer clubs.

But those who, like Mr Deripaska, raised tens of billions of dollars by pledging shares as
collateral are in the most precarious position. In a reverse of the 1990s privatisations,
when oligarchs dictated terms of the sell-off to a weak state, now the cash-rich
government is in a position to decide the fates of the country’s most highly leveraged
businessmen. Setting the stage for the biggest redistribution of property since the 1990s,
the Kremlin has set aside $50bn to refinance the foreign loans of strategic enterprises
such as Mr Deripaska’s Rusal.

If Mr Deripaska fails to land an extension of the waiver or a state bail-out by the October
31 deadline set by the banks, he could face defaults on another nearly $10bn in loans
Rusal owes to foreign banks. People with knowledge of the situation say the banks would
prefer to extend the waiver to give time for VEB, the state-owned development bank, to

2
httpsv/www.ft.com/content/d96aa8ac-al f9- 1 1dd-a32£-000077b07658 3/16/2018

UKRAINE-EO13661-13321: 0053

 
Close to the wind: Russia’s oligarchs Exhibit 11 Page 3 of 5

provide refinancing, which may not come before November. But with 100 per cent
approval required from creditors, there are stil] risks.

Mr Deripaska has already been forced to divest stakes in two foreign holdings to meet
demands by foreign banks. Other debts are stacking up. Rusal says it has persuaded the
billionaire, Mikhail Prokhorov, to allow it to defer a $700m tranche it owes him for
buying his 25 per cent stake in Norilsk.

Basic Element, Mr Deripaska’s holding company, does not disclose the total level of its
debts, But by at least one account, Mr Deripaska borrowed to the hilt. “We bought this
and then we bought that,” says a former business partner. “If he bought something he
would immediately pledge it as collateral and borrow money for something else. This is
how he built up turnover.” Alexander Temerko, former vice-president of Yukos, the
defunct energy group, says: “Everything is fine when the market is growing. But this
system of loans generating more loans is very dangerous when the market falls.”

Basic Element denies it has any problems with liquidity, saying it does not intend to hand
over any more shares to creditors. It managed to raise €500m in refinancing from co-
shareholders in order to keep its 25 per cent stake in Strabag, the Austrian construction
company, following a call by banks for more collateral.

But the leverage that went into building Mr Deripaska’s empire, via which he controls 90
per cent of the country’s aluminium output, is symptomatic of a borrowing boom by
Russia’s richest men. The hundreds of billions of dollars raised on Russian collateral
helped make Moscow one of the world’s most expensive cities, in a country where the
average wage is still only about $700 a month. “This was part of the expanding wealth
gap,” says Chris Weafer from the Moscow-based Uralsib investment bank. “The growth of
high-end restaurants and clubs and the purchasing of west end apartments in London is a
reflection of that.”

But when the market started to fall after the war in Georgia in August, cutting the value of
collateral, the leveraging sparked a vicious circle of forced selling, helping send the
Russian stock market down more than 70 per cent since its peak in May.

The practice of pledging shares in Russian blue chips to raise billions of dollars in loans
became widespread as the stock market climbed for nearly five years in a row. Russian
banks and western ones led by Credit Suisse and Deutsche Bank headed the trade, say

3
https://www.ft.com/content/d96aa8ac-al f9-1 1dd-a32f-000077b07658 ' 3/16/2018

UKRAINE-E013661-13321: 0054
Close to the wind: Russia’s oligarchs Exhibit 11 Page 4 of 5

market participants. Estimates on how much money was raised by pledging Russian blue
chips vary as widely as $40bn to $120bn. As a result, “no one knows” how much Russia's
actual debt is on top of the $527bn the central bank reports Russian companies and banks
have borrowed from foreign banks, says Andrei Ilarionov, a former presidential
economic adviser.

Mr Weafer agrees: “One of the reasons Russia's market has gone down so much further is
because investors fear there is a bigger debt problem than the official statistics show.”
Among those worst affected, he adds, are a second tier of so-called minigarchs. “A lot of
their fortunes were predicated on the growth of asset values. But now they are the most

exposed,”

Of the oligarchs, however, Mr Deripaska stands out. He had cultivated close ties to
Vladimir Putin, the former president and current prime minister, by promising to help
rebuild Russia. Basic Element took the lead on the construction programme for the 2014
Sochi winter Olympics and Mr Deripaska pledged to invest up to $3bn a year in
rebuilding Russia’s roads, airports and other infrastructure — a commitment that added
to his debt. oe

One market participant says Mr Deripaska “flew too close to the sun both on a political
and economic level”, adding: “He is the public face of Sochi’s problems with rising costs.”

Mr Deripaska is thought likely to win refinancing from the state before the foreign
creditors call in the $4.5bn loan. Russia will not want a big stake in the strategically
important Norilsk to fall into the hands of foreign banks, analysts say. Igor Shuvalov, first
deputy prime minister, said this week that he believed the foreign banks would extend the
waiver to give time for a state bail-out to be disbursed. “What do the banks want? They
want their loan back. If it’s a question of three weeks, then there should be no problem,
because getting money from VEB is no problem but selling 25 per cent of Norilsk — that is
a problem,” he said.

But the state bail-out could come at a high price. The opportunity to control 25 per cent of
Norilsk could prove too tempting an opportunity for some in the government who for
years have been wanting a state-controlled national champion in the metals and mining
sector, says Mr Weafer.

4
https://www.ft.com/content/d96aa8ac-al £9-1 1dd-a32£-000077b07658 : 3/16/2018"
UKRAINE-E0O13661-13321: 0055

 
Close to the wind: Russia's oligarchs Exhibit 11 Page 5 of 5

A battle is still being waged in the government over what to do with the shares VEB will
take as collateral in return for bail-out loans. But even with refinancing from the state,
Rusal could face problems paying off government loans when they fall due. A London
High Court case brought by Michael Cherney, a controversial figure in Russia’s 1990s
aluminium industry, involving a 20 per cent stake in Rusal also threatens the oligarch’s
reputation,

Mr Deripaska once told the FT he would surrender Rusal if the state asked him to. “If the
state says we need to give it up, we'll give it up,” he said. “I don’t separate myself fram the
state, I have no other interests.”

He now says that line was a joke. Soon it might not be.

Copyright The Financial Times Limited 2018. All rights reserved.

Comments have not been enabled for this article.

5
https://www.ft.com/content/d96da8at-al f9-1 1dd-a32f-000077b07653 * 3/16/2018
UKRAINE-E013661-13321: 0056

 
Exhibit 12

Russian Billionaire linked to Trump, Manafort Has
New Cyprus Passport

by Sara Farolfi, IRPI and Stelios Orphanides
05 March 2018

Aluminum magnate Oleg Deripaska — a one-time business partner and employer of Paul
Manafort, the embattled former campaign chairman for US President Donald Trump — was one
of hundreds of wealthy individuals who have applied for Cypriot nationality. His application was
approved last year.

The island also offered citizenship to Viktor Vekselberg, another Russian billionaire and a major
shareholder in the largest bank on Cyprus, the documents show. Vekselberg appears to have
turned down the offer, with his spokesman insisting Thursday that he holds only Russian
citizenship.

Documents obtained by OCCRP and The Guardian include several hundred people who have
taken advantage of programs that allow high-net-worth individuals to acquire Cypriot citizenship
and, with it, the right to freely travel, work, and settle in the European Union.

Originating more than 30 years ago in the Caribbean, such schemes — known in the industry as
“Golden Visas” — have spiked in popularity in the past decade and are now offered in more than
20 countries. They have been criticized for allowing wealthy people, including those who have
obtained their wealth illegally in countries with weak legal systems, special access to life in
developed countries that is not available to others.

As reported by The Guardian last September, the Cyprus version of the program requires
investment of €2 million in property, or €2.5 million in companies or government bonds, in
exchange for citizenship.

According to figures provided to the Cypriot parliament on Monday, since 2008, Cyprus has
awarded citizenship to 1,685 foreign investors — many from the former Soviet Union, as well as
from China, Iran and Saudi Arabia — and 1,651 of their family members. The investment inflow
from the scheme is estimated at more than €4.5 billion,

A trove of more than 400 names obtained by The Guardian and OCCRP confirms the extent to
which Cyprus’s citizen-by-investment program has become an avenue for wealthy Russians to
obtain EU passports. About one-third of the names on the list appeared to be Russian.

It also raises serious questions about the background checks carried out on applicants by Cypriot
authorities.

Deripaska and Vekselberg — two of the most prominent names on the Cyprus list — were both
included on a Jan. 29 list of 210 Russian officials and wealthy businessmen believed by the US
Treasury Department to be close to Putin. While not a sanctions list, the names were assembled
8s part of a sanctions package signed into law the previous August.

UKRAINE-E013661-13321: 0057
Exhibit 12

Russian officials have derided the list as simply a “telephone directory” of rich Russians
intended to damage their reputations and sow doubts about doing business with them, while
Trump’s political opponents have blasted the list as falling well short of serious sanctions.

A History of Visa Problems

Deripaska, whose net worth has been estimated at $6.6 billion by Forbes, has global business
interests ranging from agriculture to aviation to automobiles. He has had previous difficulties in
obtaining visas due to alleged ties to organized crime, which he strenuously denies.

For example, The Guardian reported in 2008 that the billionaire had failed to obtain a US
business visa in 1998, although he was subsequently allowed to visit the country in 2000 after
employing former US Sen. Bob Dole to lobby on his behalf. The FBI interviewed him during
that visit, however, and reinstated the ban on US visits.

According to the New York Times, Deripaska nevertheless managed to make eight visits to the
US between 2011 and 2014, traveling as a Russian diplomat with Moscow’s permission.

Deripaska also has a previous history in Cyprus. In 2016, he had applied for a Cypriot passport
through the island’s collective investment scheme, which allowed a group of individual investors
to band together, contributing a minimum of €2.5 million each, for a minimum total investment
of €12.5 million. His application was denied.

Documents seen by OCCRP and The Guardian indicate why Deripaska’s first attempt to become
a Cypriot citizen was unsuccessful. He was asked to resubmit his bid amid allegations from
Belgium that he had been involved there in money-laundering, Deripaska denies the claims.

At that time, those who applied as individuals were required to acquire Cypriot assets worth at
least €5 million, which could include companies, real estate, securities, government bonds, or
even bank deposits with a three-year maturity.

On Sept. 13, 2016, the country’s Council of Ministers revised the visa process by cancelling the
collective scheme and reducing the eligibility threshold for investors to €2 million.

‘As the Cypriot government was weighing Deripaska’s initial application, officials were notified
by European authorities that he had been investigated in 2015 by Belgian officials in a money-
laundering case involving art and property worth “tens of millions.”

Deripaska responded by presenting a letter from the Bureau of the Royal Commissioner of
Brussels on July 27, 2016, saying that “the case was archived and because of lack of evidence it
was not further pursued.”

That October, the Cypriot Council of Ministers decided to further investigate the allegations and
to re-submit his application for a final decision at a later stage. Deripaska’s new application was
filed on March 24, 2017 and ultimately approved.

But, though Deripaska’s new Cypriot passport enables him to travel freely around the European
Union, it will not necessarily get him into the US, Cyprus is currently awaiting approval for
inclusion in the US Visa Waiver Program, which allows citizens of 38 countries to travel to the
US without a visa.

UKRAINE-EO13661-13327: 0058
Exhibit 12

An easier route to the EU: banking

A second and even richer Russian billionaire, Viktor Vekselberg, appeared to have an easier time
getting at least the offer of a Cypriot passport. According to a request filed by the country’s
Minister of Interior to the Council of Ministers on March 27, 2017, he was granted Cypriot
citizenship via an “honorary naturalization.”

Under Cypriot law, the Council of Ministers can grant such naturalizations in very exceptional
cases of high-level services offered to the country, or for reasons of public interest. This was the
case with three Greek athletes and a Romanian trainer who competed for Cyprus in various
venues from 2008 to 2010.

In Vekselberg’s case, it appears to be his considerable investment into the Bank of Cyprus that
won him the offer.

Vekselberg is the owner and president of the Renova Group, a large Russian conglomerate active
both in the country and abroad.

The Lamesa Group, which a spokesperson said “is affiliated with” Renova, is also owned by
Vekselberg. In August 2014, Lamesa contributed to the Bank of Cyprus’s €1 billion capital
increase.

That was the year now-US Commerce Secretary Wilbur Ross was elected vice chairman of the
bank, together with Vladimir Strzhalkovskiy, a former KGB official and Putin ally. In 2015,
upon resigning as board member, Strzhalkovskiy sold part of his stake to Vekselberg. Ross
resigned from the bank after he was confirmed in the Commerce post in 2017.

As of Jan. 19, 2017, Lamesa was directly or indirectly the owner of 9.3 percent of the bank’s
shares, making it the largest single shareholder.

“(The Lamesa] investment took place during a difficult period for the economy of Cyprus, when
foreign investment was [the only hope] for recovery and investors could hardly demonstrate
confidence in the Cypriot economy,” reads the interior ministry document.

Furthermore, “as an indication of his commitment to the Cypriot economy, Vekselberg indicated
interest in further increasing Lamesa Group’s shareholding in the Bank of Cyprus and the request
is under review by the authorities in charge.”

Despite his investments, Vekselberg’s spokesman Andrey Shtorkh was adamant in a written
statement Thursday. “Mr. Vekselberg has only one citizenship — of [the] Russian Federation
and was never granted any other citizenship, including Cypriot.”

According to the interior ministry document, Vekselberg is also a citizen of both Russia and
Ukraine. He owns the world’s biggest collection of Fabergé eggs and his personal wealth is
estimated by Forbes to be $14.9 billion.

He was among the attendees of a December 2015 dinner in Moscow for the Kremlin TV channel
RT, where Trump’s future national security adviser Michael Flynn was photographed seated next
to Putin. Vekselberg was also in Washington during Trump’s inauguration ceremony 13 months
ago, according to the Washington Post.

With additional reporting by Tanja Milevska.

UKRAINE-E013661-13321: 0059

 
Exhibit 12

This story was produced as part of the Global Anti-Corruption Consortium, a Peeing np
between OCCRP and Transparency International.

https://www.occrp.org/en/goldforvisas/russian-billionaire-linked-to-trump-manafort-has-new-cyprus-
passport

UKRAINE-E013661-13321: 0060

 

 
Exhibit 13

 

U.S, Department of Justice : Exhibit A OMB NO. Iaeems
Washington, DC 20530 To Registration Statement
Pursuant to the Foreign Agents Registration Act of 193B, as amended
Pri a The fling of this document is required by the Foreign Replsretion ct of 1938, ay coon US 61] ef zeq., for the
ser ae ly wn enfreman provisions eal regia oft nro een is mandatory, and flrs rove inert
ions established jon eueuis jon statement, short form registration statem
iat copy of informational materials materials or athes docurnent er information fied with the Attorney General under tals Act is
ET an ome apilic aan apeton and cap durin; the posed business Hours of the Asgistration Unk Weegee Dr Statements
are also available onling at the Registration Unit's webpage: Re ee ae ee ee ee eee Tias
automatically provided to the Secretary of State purruant to Section 6(b) of the Act, end copies ofany end ell dorimnenta axe rovsinely mado syeilsbie to Cat
pursuant to Section 6(c) of the Act. The Attorney General also transmits @ serni-annual report to

inition ofthe oe Act wt i i are of al age repre mr the Act and the foreign principals they represent. This topirt i evuilable to the

public in print and online at: hitny//veww. form. gayi,

Public Reportin Baden. rie Neen ee terall niuutinn bs dat etieded on .49 hours per response, including the time for

reviewing : plbering mt ovaintalo the data needed, don completing Sade the collection of

Send camuments pl caper this call of information, including suggestions for this burden to Chief,
taf Justice, Washington, DC 20530; end to the Offles of Information

Epler een ecne oe eee pe

Furnish this exhibit for EACH foreign principal listed int an initial statement
and for EACH additional forelgn principal acquired subsequently.

 

 

 

 

 

 

 

 

}. Name and address of registrant 2. Hof, No,
Endeavor Group
2001 K Street, NW SI
Sulte 206
Wi 2 rm
: e ' 4. Principal address of foreign princi ~ =
Oleg Deripasks c/o Basic Element BS =
Rachdelskaya Street = Se
oscow 123022 Russia 5 |
an @
5, Indicale whether your foreign principal Ts one of the following: B =
2 =
CI Foreign government sy
ce o-
CD Foreign political party =
(C) Foreign or domestic organization: If either, check one of the following:
(] Partnership C} Committee
C Corporation (1 Voluntary group
OC Association 1 Other (specify): ;
Bei Individual-State nationality Russtan Federation
6. ifthe foreign principal is e foreign government, state:
a) Branch or agency represented by the registrant
N/A
b) Name snd title of official with whom registrant deals
NYA
7. If the foreign principal isa foreign political party, state:
Principal address
anneal
Nene and title of official with whom registrant deals
c) Principal sim
AA
Formerly CRM-157 pal SE

 

UKRAINE-E013661-13321: 0061
Exhibit 13 '

 

8. Ifthe foreign principal is not a forcign government or a foreign political party,

a) State the nature of the business or activity of this foreign principal.
Chairman, Basic Element, a diversified global investment company

b) Is this foreign principal

Supervised by a foreign government, foreign political party, ar other foreign principal Ye 0
Owned by a foreign government, foreign political party, or other foreign principal Yes O
Directed by a forelgn government, foreign political party, or other foreign principal Ye O
Controlled by « foreign government, foreign polltical party, or othor foreign principal Ye O
Financed by a foreign government, foreign political party, or other foreign principal Ys 0
Subsidized in part by a foreign government, foreign political party, or other foreign principal Yes O

No
No
No
No
No
No

bo Gel Gel Gel bel Gel

 

9. Explain fully all items answered “Yes" in Item &(b).  ([f additional space is needed, a full insert page must be used.)
N/A

URN NOLVULSI93u/SSI/WYD
60 % Hd B- AVH ould

 

10. Ef the foreign principal is an organization and is not owned or controlled by a foreign government, foreign political party or other foreign

principal, state who owns and controls it.
N/A

 

Date of Exhivit A Name and Title

dam R. Waldman
sof Pate.

 

UKRAINE-E013661-13321: 0062

dl

2

 

 
Exhibit 13

U.S. Department of Justice Exhibit B (oun Wo. 113-2004
Washington, DC 20530 To Registration Statement
Pursuant to the Foreign Agents Registration Act of 1938, as amended

 

INSTRUCTIONS: A registrant must flrnish es an Exhibit B copies of cach written agreement and the terms and conditions of each oral agreement with his
foreign principel, including all modifications of such agreements, or, where no contract exists, a full statement of all the circumstances by reason of which the
85 en agent of a foreign principal. One original and two legible photocopies of this form shall be filed for each foreign principal named in

registrant ts ecting
the registration statement and must be signed by or on behalf of the registrant.
Senenee USE § 611 ef seq., for the

Privacy Act Statement. The fil oie donee! eters oy el Be Forel Ragisintion Act of 1938,
Mord ins disclosure. B ae tatrnatin ruestad is mandatory, and failure to provide this information is
short form araion iat ent,

of registration under the Act and public disclosure.
Fabhect i Sb, women op lone enabled in Sern 8 of te Aa Ere mepetion sate
is rile resaed tan i crema econ risa the pomed tasiness hours f the the Repletraon: Units Woheeen, Dc. Stoneeants
@ public recai to publ 0
are iso avellable Prive othe Regienation it's ine One of every such docanent, ether than iafermttons| maicral
sumac provied ote Seay of Sepa Sexton GQ) of We aed tay aed all ocumeni amp routinely monks peatetle to otc
masnalesy depectineats wl Com pursuant to Section 6(c) of the Act. The Attorney General also transmits a semi-annual report to
Adminis fn af the Act which lists Fe aan ee me ce) crgloceed under the Aetna the Foelgn principals they represent” Ths reper is avaiable to the
public in print and online et: htp:/www, fora. gov.
Public Reporting Burden. Public sp on for thia callection Of Ee ee eT response, includin, the tine
ynsirections, searching sources, gathering and maintnining the data needed, and completing and reviewing dhe col
int Send comments regarding this Phair cate oe or ah, cikex anpech ae er ina a? brtirmetien’ eeuding coppers far teboving this borden
to Chief, Registration Unii, Counteresplonags Section, National Security Division, U.S. Department of Justice, Washington, DC 20530; and to the Office of

Information and Regulatory Affairs, Office of Management and Budget, Washington, DC 20503.

 

 

 

 

1. Name of Registrant 2 Registration No.
Endeavor Group 54 ia iy
=
x
3, Name of Foreign Principal a
Oleg V. Deripaska ~ =
3 5
rr
@ 4
wm 68
= —
Check Appropriate Boxes: = =
2%
a om

4. [1] The agreement between the registrant and the above-named foreign principal is a formal written contract. If thisGox Isehecked, attach
a copy of the contract to this exhibit.

§. C0 There is no formal written contract between the registrant and the foreign principal. The agreement with the above-named foreign
principal has resulted from an exchange of correspondence. If this box is checked, attach a copy of all pertinent correspondence, including a
copy of any initial proposal which has been adopted by reference in such correspondence,

6. ] The agreement or understanding between the registrant and the foreign principal is the result of neither a formal written contract nor an
exchange of correspondence between the parties. If this box is checked, give a complete description below of the terms and conditions of the

oral sgreement or understanding, its duration, the fees and expenses, if any, to be received.
Endeavor Group is engaged at will by Mr. Deripaska to provide general legal advice on issues

involving his U.S. visa as well as commercial transactions. Mr. Deripaska pays Endeavor Group a
monthly retainer of $40,000 plus actual expenses incurred.

7. Describe fully the nature and method of performance of the above indicated agreement or understanding,
Endeavor Group provides legal and advisory services to the principal Mr, Deripaska around U.S. visa Issues and commercial transactions.

 

 

: ~~ Formerly CRM-155 TS
3

ee
UKRAINE-E013661-13321: 0063
Exhibit 13

8. Describe fully the activities the registrant engages in or proposes to engage in on behalf of the above foreign principal.

Endeavor Group assists the principal Mr.Deripaska in the preparation of a U.S. visa
application and advocates for U.S. approval of auch application. ‘Endeavor Group also advises
on and assists in the execution of commercial transactions. Additionally, Endeavor Group
provides legal advice and assistance to Mr. Deripaska with reapect to global aluminum issues.

9. Will the activities on behalf of the above foreign principal include political activities as defined in Section 1(0) of the Act and In the
footnote below? Yes x No Oo

If yes, describe all such political activities indicating, among other things, the relations, interests or policies to be inner with
the means to be employed to achieve this purpose.

Endeaver Group expects to engage with the U.8. government regarding the atatus ee thé foreign
principal's visa. application;“interact with the United States Trade Representative Office to
encourage U.S. participation in the intra-governmental global aluminum discussions; appa
angage with the Department of Treasury's Auto Task Force regarding the prospect ifs
acquisition of General Motor's European operationa.

LINE NOLLVY
60 2 Wd

prweprecen sss stewed) pews oe -+ + sacl

 

Date of Exhibit B Name and Title Signature

=a Qe ILA —_

Footnote: Potitical activity as defined in Section 1(a) of the Act meang any activity which the person engaging in believes will, or that the perton intends to, in any way influence
any agency or official of tha Government of the United States or any section of the public withi: the United States with reference to formulating, adapting, or changlag the
domestic or foreign policies of the United States or with reference to the political of public interests, policies, or relations of a government of a foreign country or a foreign political.
party. : ;

UKRAINE-EO13661-13321: 0064
Exhibit 14,
Bates Pages 0065 — 0067,
Withheld in Full
Exhibit 15,
Bates Pages 0068 — 0071,
Withheld in Full
Exhibit 16,
Bates Pages 0072 — 0075,
Withheld in Full
 

(FILED: NEW YORK COUNTY CLERK 06/09/2016 11:24 PM - INDEX NO. 652641/2015

NYSCEF DOC. NO. 98 Exhibit 17 RECEIVED NYSCEF: 06/09/2016

SUPREME COURT OF THE STATE OF NEW YORK

 

 

COUNTY OF NEW YORK
x
ALEXANDER GLIKLAD, :
: Index No.; 652641/2015
Petitioner, : (Singh, J.)
¥. : DECLARATION OF OLEG
:  DERIPASKA IN OPPOSITION
OLEG DERIPASKA, : TOGLIKLAD'S MOTION FOR
: SUMMARY JUDGMENT AND
Respondent. : TIN SUPPORT OF DERIPASKA'S
: CROSS MOTION
x

 

OLEG DERIPASKA, declares under penalty of perjury, that the following is true

and correct:

1. 1am the respondent in this special proceeding (the “Speciat Proceeding”). 1
make this declaration in opposition to the motion for summary judgment filed by petitioner
Alexander Gliklad (“Gliklad”) and in support of my cross-motion. Except where otherwise

indicated, I make this declaration based upon my personal knowledge.

2. In this Special Proceeding, Gliklad seeks to garnish [Imm
es See Affirmation of Thomas J.
Quigley, dated April 15, 2016 (“Quigley Aff.”), Ex. 5. iy

3. From the very beginning of this Special Proceeding, my attorneys, at my

direction, have taken the position that this Court lacks personal jurisdiction over me, because

i of 50

UKRAINE-E013661-13321: 0076
Exhibit 17

(i) | am a Russian citizen and my home is Russia, and (ii) ] have not purposefully availed

myself of the privilege of conducting any activities in New York and seeking the benefits

and protections of its laws with respect (IIIa

4. The purpose of this declaration is to present evidence that demonstrates the
facts underlying my legal position that this Court !acks personal jurisdiction over me, Thus,

this declaration will show the following: (1) my permanent home is, and always has been, in

Russia; (2) ee and | have
never made New York my residence; (3) iii

—_
Ke
—
=
fs
<
o
3
<
o
=
a
a
a
a= 2
2,
a
a
=}
=
>
o
©
i]
a
=

Zz
Q
=
<
°
~
£
a
=
Bi
Ss
2
5
e
=
3
=
=
=
w
=
a
_
2

2 of 50

UKRAINE-E013661-13321: 0077
Exhibit 17

MY PERMANENT HOME 1S, AND ALWAYS HAS BEEN, IN RUSSIA

5. 1 was born in Russia on January 2, 1968, and | have always regarded Russia as
my permanent home. To this day, [ intend for Russia to remain my permanent home. My
intention is reflected in numerous facts about my past and present circumstances.

Specificaily:

(a) _—_—‘ | am a Russian citizen, and I have never been a citizen of any other country;

(b)

(6) ourently reside in Russia ot [Eee
EE My primary residence has been in

prior to which my primary residence was in

ee
a
Cee
ee
az
ee
ee
a
ee
—CsSCis

(i) T have been a public representative of Russia in certain diplomatic and trade
organizations, such as the Asia-Pacific Economic Cooperation Business
Summit, the Asia Pacific Economic Cooperation Business Advisory Council,
the G8 Summit, and the G20 Summit:

3 of 50

UKRAINE-EO13661-13321: 0078
Exhibit 17

q) thave a diplomatic passport from Russia, and on occasion J have represented
the Russian government in countries outside Russia; and

(k) —_—‘T have never taken any action to change my permanent home from Russia.

6. In short, ] have always acted on the intention and belief that Russia is, and has
been, my permanent home. As described in paragraphs 7-19, below, I have never taken up

residence in New York State, and I have never intended to make it my permanent home.

LDO NOT OWN REAL PROPERTY IN NEW YORK STATE, AND EDO NOT
RESIDE, AND HAVE NOT RESIDED, IN NEW YORK STATE

7. In seeking summary judgment in this Special Proceeding, Gliklad’s lawyers

have filed several documents in which they assert, with great confidence, [ES

See Legal Memorandum in support of

Motion for Summary Judgment against Respondent Oleg Deripaska, dated April 15, 2016
(“Gliklad Br,”), at 4, 7 — 10; Affidavit of W. Gordon Dobie, swom to an April 15, 2016

(“Dobie AMT”), para. 27. Those assertions are false and unsupported. Despite the arguments

and unfounded accusations of Gliklad’s lawyers to the contrary,'

4

UKRAINE-E013661-13321: 0079
Exhibits 18 — 20
Bates Pages 0080 - 0090
Withheld in Full
Exhibit 21

Announcement of Additional Treasury Sanctions on Russian Financial Institutions
and on a Defense Technology Entity :

7/29/2014

Actions Target Three Russian State-Owned Banks, and one Russian State-Owned Defense Technology Entity

WASHINGTON — In response to Russia's continued efforts to destabilize easter Ukraine, the U.S. Department of.
the Treasury today imposed prohibitions on additional entities operating within the fijancial services sactor of the
Russian sconomy pureuant to Executive Order (E.0.) 13862. ‘Specifically, Treasury imposed sanctions that prohibit
U.S, persons from providing new financing to threa major Russian financial institutions; fimiting thelr access to U.S.
capital markets. Treasury today has also designated one Russian state-owned defenses technology firm pursuant to
Executive Order {E.0.) 13861. These measures coincide with actions taken to suspend U.S. export credit and
development finance to Russia.

“In light of Russia's continuing support for separatists in Ukraine, we took additional steps today to further Increase
financial pressure on the Russian government,” said Under Secretary for Terrorism and Financial Intelligence David
S. Cohen. "These actions, along with actions announced today by the European Union, significantly increase the
costs to Russia for its efforts to undermine Ukraine's sovereignty. We are prepared to continue to expand these
sanctions if Russia refuses to change couree."

Prohibition of Certain Types of Activities with Three Russian State-Owned Financial institutions Pursuant fo E.0.
13662

Treasury today imposed measures prohibiting U.S. persons and persons within the United States from trangacting in,
providing financing for, or otherwise dealing in new Gat of ger tan 80 days. Maturity ornew equity for Bank of
Moscow, Russian Agricultural Bank; and VTE Bank OAO} thelr property, or their interests In property. Asa practical
matter, this step will severely limit these banks’ access to medium- and long-term U.S. dollar financing, and will
Impose additional significant costs on the Russian Government for tts continued activities in Ukraine.

We have not blocked the proparty or interests in property of these banks, nor prohibited transactions with them
beyond these specific restrictions. However, the scope of prohibited activities and the number of sanctioned financial
Institutions may be expanded under the authority of E.O. 13662 if we decide to do so.

Bank of Moscow is a Russian state-owned financlal institution—through its parent bank, vTB Bank OAC—with 148
sub-offices located In all administrative districts of Moscow.

Russian Agricultural Bank (A.K.A, Rosselkhozbank) Is a state-owned bank, which acts as @ Russian goverment
agent offering a full range of financial services to clients. With a network of 78 regional branches and more than
1,500 additional offices covering Russla, It hes the second-largest regional branch network in the Russia,

VTB Bank OAO |s a state-owned bank, and, together with Its subsidiarles (the VTB Group’), is Russla’s second-
largest banking group. The VTB Group has more than 1,600 offices in Russia, and operates more than 30 banks in
23 countries across Europe, Asia, and Africa. The VTB Group offers financial services including retail, corporate and
Investment banking; brokering and other steck-market services; insurance; asset management for pension and unit
funds; and leasing. VTB Bank's shares are traded on the Moscow Exchange and on the London Stock Exchange.

imposition of Sanctions on One Russian State-Owned Fim Pursuant fo E,0, 13661 for Qperating In the Arms or
Related Materiel Sector in Russia

UKRAINE-E013661-13321: 0091
Exhibit 21

Treasury today has also designated and blocked the assets of United Shipbullding Corporation, pursuant to E.0.
13661, for operating in the arms or related materie! sector In Russla.

United Shipbuilding Corporation, which was established pursuant to a March 21, 2007 presidential order, is a
Russian state-owned company that manufactures, among other things, ordnance and accessories, and Is engaged In
shipbuilding, repair, and maintenance, United Shipbuilding Corporation designs and constructs ships for the Russian
Navy and is the largest shipbuilding company in Russia. This addition expands upon the list of elght defense
technology firms designated on July 16.

As a result of today’s action under E.0. 13661, any assets of the entity designated that are within U.S. jurisdiction
must be frazen. In addition, transactions by U.S. pereons or within the United States involving the entity designated
today under E.0. 13861 are generally prohibited.

For Identifying Information on the entities named in this release, please click Aere.

iA
https://www.treasury.gov/press-center/press-releases/Pages/|l2590.aspx

UKRAINE-E013661-13321: 0092

 

 
McCain’s Kremlin Ties | The Nation Exhibit 22 Page 1 of 19

N

RUSSIA OCTOBER 20, 2008 ISSUE

MecCain’s Kremlin Ties

He may talk tough about Russia, but John McCain's
political advisors have advanced Putin's imperial
ambitions.

By Mark Ames and Ari Berman

OCTOBER 1, 2008

 

Vladimir Putin listens to aluminum tycoon Oleg Deripaska during
their meeting in Putin's Novo-Ogaryovo residence outside Moscow,
Wednesday, August 2, 2006. (4P Photo / ITAR-TASS / Presidential
Press Service, Dimitry Astakhov)

I
https://www.thenation.com/article/mecains-kremlin-ties/?print=1 3/16/2018

UKRAINE-E013661-13321: 0093
McCain’s Kremlin Ties | The Nation Exhibit 22 Page 2 of 19

EDITOR’S NOTE: Research support was provided by
the Puffin Foundation Investigative Fund at The
Nation Institute.

O ver the course of the presidential campaign,
John McCain has repeatedly emphasized his
willingness to stand up to Russian Prime Minister
Vladimir Putin as proof that only he possesses the
fortitude and judgment to become the next leader of
the free world. In his acceptance speech at the
Republican convention, McCain lashed out at Putin
and the Russian oligarchs, who, “rich with oil wealth
and corrupt with power...[are] reassembling the old
Russian Empire.” McCain rushed to publicly support
the Georgian republic during its recent conflict with
Russia and amplified his threat to expel Moscow from
the G-8 club of major powers. His running mate, Sarah
Palin, suggested in her first major interview that the
United States might have to go to war with Russia one
day in order to protect Georgia—the kind of
apocalyptic scenario the United States avoided during
the cold war.

Yet despite McCain’s tough talk, behind the scenes his
top advisers have cultivated deep ties with Russia’s
oligarchy—indeed, they have promoted the Kremlin’s
geopolitical and economic interests, as well as some of
its most unsavory business figures, through greedy
cynicism and geopolitical stupor. The most notable
example is the tale of how McCain and his campaign

2
hitps://www.thenation.com/article/mecains-kremlin-ties/?print=! 3/16/2018

UKRAINE-E013661-13321: 0094
McCain’s Kremlin Ties | The Nation Exhibit 22 Page 3 of 19

manager, Rick Davis, advanced what became a key
victory for the Kremlin: gaining control over the small
but strategically important country of Montenegro.

According to two former senior US diplomats who
served in the Balkans, Davis and his lobbying firm,
Davis Manafort, received several million dollars to
help run Montenegro’s independence referendum
campaign of 2006. The terms of the agreement were
never disclosed to the public, but top Montenegrin
officials told the US diplomats that Davis’s work was
underwritten by powerful Russian business interests
connected to the Kremlin and operating in
Montenegro. Neither Davis nor the McCain campaign
responded to repeated requests for comment. (Davis’s
extensive lobbying work, especially on behalf of
collapsed mortgage giants Fannie Mae and Freddie
Mac, has already attracted critical media scrutiny.)

At the time, Putin wanted to establish a Russian
outpost in the Mediterranean, and Montenegro-a
coastal republic across the Adriatic from Italy—was
seen as his best hope. McCain also lobbied for
Montenegro’s independence from Serbia, calling it
“the greatest European democracy project since the
end of the cold war.” For McCain, the simplistic
notion of “independence” from a country America had
gone to war with in the late 1990s was all that
mattered, What Montenegro looked like after

independence seemed not to interest him. This suited

3
https://www.thenation.com/article/mccains-kremlin-ties/?print=1 3/16/2018

UKRAINE-EO13661-13321: 0095
McCain’s Kremlin Ties | The Nation Exhibit 22 Page 4 of 19

Putin just fine. Russia had generally sided with Serbia
against the West during the Balkan wars of the 1990s,
but for the Kremlin, cutting Montenegro free from
Serbia meant dealing with a Montenegro that could be
more easily controlled. Indeed, today, after its
“independence,” Montenegro is nicknamed “Moscow
by the Mediterranean.” Russian oligarchs control huge
chunks of the country’s industry and prized
coastline—and Russians exert a powerful influence
over the country’s political culture. “Montenegro is
almost a new Russian colony, as rubles flow in to buy
property and business in the tiny state,” Denis
MacShane, Tony Blair’s former Europe minister,
wrote in Newsweek in June. The takeover of
Montenegro has been a Russian geostrategic victory
—quietly accomplished, paradoxically enough, with the
help of McCain and his top aides.

In mid-September The Nation’s website published a
photo of McCain celebrating his seventieth birthday in
Montenegro in August 2006 at a yacht party hosted by
convicted Italian felon Raffaello Follieri and his
movie-star girlfriend Anne Hathaway. On the same
day one of the largest mega-yachts in the world, the
Queen K, was moored in the same bay of Kotor. This
was where the rea] party was. The owner of the Queen
K was known as “Putin’s oligarch”: Oleg Deripaska,
controlling shareholder of the Russian aluminum giant
RusAl, currently listed as the ninth-richest man in the
world, with a rap sheet as abundant as his wealth. By

4
https://www.thenation.com/article/mccains-kremlin-ties/?7print=1 3/16/2018

UKRAINE-EO13661-13321: 0096
McCain’s Kremlin Ties | The Nation Exhibit 2? Page 5 of 19

mid-2005 Deripaska had already virtually taken
contro] of Montenegro’s economy by snapping up its
aluminum plant, KAP—which accounts for up to 40
percent of the country’s GDP and some 80 percent of
its export earnings—in a nontransparent privatization
tender strongly criticized by NGO watchdogs,
Montenegrin politicians and journalists. The Nation
has learned that Deripaska told one of his closest
associates that he bought the plant “because Putin
encouraged him to do it.” The reason: “the Kremlin

wanted an area of influence in the Mediterranean.”

In mid-2005 Ambassador Richard Sklar, the former
lead US official in the Balkans, ceased advising the
Montenegrin government (he’d worked as a pro bono
adviser after leaving the US diplomatic service) when
it became clear the plant was being handed to
Deripaska under heavy Russian pressure. “I quit
because it was a bad deal, not for any political reasons,
The Russians scared all the other buyers off. They
offered far too little money and got themselves a
sweetheart deal.”

Russia’s virtual takeover of Montenegro was well
under way by January 2006, when Rick Davis
introduced Deripaska to McCain at a villa in Davos,
Switzerland. They met again seven months later, at a
reception in Montenegro celebrating McCain’s
birthday, as reported in The Washington Post.

5
https://www.thenation.com/article/mecains-kremlin-ties/?print=1 3/16/2018

UKRAINE-EO13661-13321: 0097
McCain’s Kremlin Ties | The Nation Exhibit 22 Page 6 of 19

The story of how Oleg Deripaska, 40, rose from a
Cossack village to become a Putin-blessed aluminum
tycoon with an estimated $40 billion fortune does not
begin with a lemonade stand and old-fashioned elbow
grease. Like most post-Soviet success stories,
Deripaska’s rise began abruptly and violently, during
the chaotic reign of Boris Yeltsin. Among all the
battles for control of valuable state assets in the 1990s,
none were as bloody as the “aluminum wars,” in
which organized-crime gangs hired by competing
interests assassinated dozens of executives,
shareholders and bankers. During a visit to the United
States in 1995, Deripaska threatened the lives of two
aluminum rivals, Yuri and Mikhail Zhivilo, according
to a RICO lawsuit filed against Deripaska in New
York district court in 2000. The RICO case is just one
of many lawsuits, including one filed in Israel by a
former business partner claiming that Deripaska
illegally wiretapped an Israeli cabinet minister. In
addition, German prosecutors have begun a criminal
money-laundering investigation in Stuttgart.
(Deripaska did not respond to requests for comment.)

Deripaska understands that success in Russia today
comes from a mixture of brute force, political
influence and personal connections. In 2001, about a
year after Putin signed a decree granting legal
immunity to Yeltsin’s family, Deripaska married
Yeltsin’s granddaughter, thereby cementing his own
immunity and power. Throughout Putin’s reign,

6
https://www.thenation.com/article/mccains-kremlin-ties/?print=1 3/16/2018
UKRAINE-E013661-13321: 0098
McCain’s Kremlin Ties | The Nation Exhibit 22 Page 7 of 19

Deripaska has adhered to an unwritten understanding
between Putin and the oligarchs: as long as they
support the Kremlin, they can operate with impunity.
Deripaska has thus taken on numerous projects dear to
Putin, such as building a new airport in Sochi for the
2014 Olympics and buying out Tajikistan’s aluminum
plant to help Putin reassert control over that key ex-
Soviet republic. Deripaska openly admits that his
RusAl holdings are subservient to the Kremlin’s
wishes, telling the Financial Times last year, “If the
state says we need to give it up, we'll give it up.”

Yet Deripaska faced a serious obstacle to his business
ambitions, hampering his duties as a Putin surrogate.
Because of numerous accusations of involvement in
death threats, extortion, racketeering and money
laundering, he had been barred from entering America
since 1998. Putin has lobbied for Deripaska’s US visa.
In an interview with Le Monde earlier this year, Putin
complained, “I have asked my American colleagues
why. If you have reasons for not delivering him a visa,
if you have documents on illegal activities, give us
them.... They give us nothing, explain to us nothing,
and forbid him from entry.”

The visa ban was costing Deripaska billions: for years
he and fellow RusAl shareholders had sought to cash
in their wealth by launching an IPO in London, which
could have netted up to $10 billion for RusAl’s
owners, However, finding institutional buyers would

7
https://www.thenation.com/article/mccains-kremlin-ties/?print=i 3/16/2018

UKRAINE-E013661-13321: 0099
McCain’s Kremlin Ties | The Nation Exhibit 22 Page 8 of 19

be difficult if not impossible as long as RusAl’s
primary owner was barred from entering the United
States.

Despite rampant Russophobia among Republicans,
Deripaska turned to powerful GOP figures to solve his
problem—especially to Republicans connected with
McCain. In 2003 Deripaska hired former presidential
candidate Bob Dole, who had nearly picked McCain as
his running mate, and Dole’s lobbying partner Bruce
Jackson (also a McCain aide) to lobby the State
Department to overturn the visa ban, according to
Glenn Simpson and Mary Jacoby of The Wail Street
Journal, Over the next few years Dole’s firm, Alston
& Bird, was paid more than $500,000 to push for

Deripaska’s visa.

Deripaska also reached out to a Washington-based
intelligence firm, Diligence, chaired by GOP foreign
policy hand Richard Burt, McCain’s top foreign policy
adviser in 2000 and an adviser in °08 (Burt left
Diligence in 2007 to join Henry Kissinger’s consulting
firm). Deripaska’s business partner in London,
Nathaniel Rothschild, an heir to the English Rothschild
fortune, bought a stake in Diligence, according to the
New York Times and confirmed by a Rothschild
spokesman. The firm offered Deripaska many useful
services: corporate intelligence gathering, visa
lobbying through considerable GOP connections and,
crucially, help in obtaining a $150 million World

8
hitps://www.thenation.com/article/mccains-kremlin-ties/?print=1 3/16/2018

UKRAINE-E013661-13321: 0100
McCain’s Kremlin Ties | The Nation Exhibit 22 Page 9 of 19

Bank/European Bank for Reconstruction and
Development loan for a Deripaska subsidiary, the
Komi Aluminum Project. Getting the loan was useful
in providing a layer of comfort to Western investors
skittish about RusAl. So Diligence, now partly owned
by Rothschild, provided a “due diligence” report to the
World Bank, which the Bank then used to approve its
loan to Deripaska.

Not surprisingly, the lobbying worked: in December
2005 Deripaska was issued a multientry US visa,
according to the State Department. During his brief
stay he signed his World Bank loan, spoke at a
Carnegie Endowment meeting and attended a dinner
for Harvard University’s Belfer Center, where, thanks
to a generous donation, he became a member of its

international council.

However, Deripaska’s trip did not end well. Under the
visa’s terms, he was forced to endure lengthy FBI
questioning. According to the mining-industry
newsletter Mineweb, the list of his enemies had grown
from jilted former business partners to the heads of
powerful US metals companies and government
officials unhappy with RusAl’s control of key Third
World bauxite mines, which threatened beleaguered
US aluminum giants. The interview went
badly—according to people who know him, Deripaska
had little patience for prying bureaucrats. When he left
the country, the visa ban was reinstated. Once again

9
https://www.thenation.com/article/mecains-kremlin-ties/?print= 1 3/16/2018

UKRAINE-E013661-13321: 010%
McCain’s Kremlin Ties | The Nation Exhibit 22 Page 10 of 19

Deripaska turned to powerful Republicans—this time,
to McCain and campaign manager Davis, who
arranged the January 2006 Davos introduction. The
McCain campaign later claimed that “any contact
between Mr. Deripaska and the senator was social and
incidental,” but afterward Deripaska thanked Davis for
arranging “such an intimate setting.” The Washington
Post reported that Davis was “seeking to do business
with the billionaire.” Indeed, Deripaska’s subsequent
thank-you letter mentioned his possible investment in
a metals company Davis represented through a hedge-
fund client.

If you’re wondering how Deripaska came to know
Davis & Co., the answer lies in Russia’s next-door
neighbor Ukraine.

In December 2004 Ukrainians poured into the streets
of Kiev and other cities in the peaceful "Orange
Revolution,” which overthrew a Putin-backed corrupt
leader, Viktor Yanukovich, who had tried to steal the
country’s presidential election that year (during which
the pro-Western opposition candidate, Viktor
Yushchenko, was poisoned and almost died). It was a
serious blow to Russia’s geopolitical standing.

Putin’s Ukrainian proxies were also in trouble. Shortly
after the Orange Revolution, a murder investigation
was launched against the country’s richest oligarch,
Rinat Akhmetov, Yanukovich’s main backer.
Akhmetov fled the country. In exile in Monaco, he

10
https://www.thenation.com/article/mecains-kremlin-ties/?print=1 “3/16/2018

UKRAINE-E013661-13321: 0102
McCain’s Kremlin Ties | The Nation Exhibit 22 Page 11 of 19

turned to Davis’s business partner, Paul Manafort—the
second name in the lobbying firm Davis Manafort. An
old GOP hand, Manafort, like Davis, had played a key
role in Dole’s failed 1996 presidential run and had
worked for dictators like Ferdinand Marcos of the
Philippines and Mobutu Sese Seko of Zaire. Akhmetov
initially hired Manafort to improve the image of his
beleaguered conglomerate, SCM, but soon Manafort’s
role shifted to helping Yanukovich.

Manafort assembled a skilled team of political
operatives in Ukraine and set about raising the
popularity of Yanukovich’s pro-Russian Party of
Regions, which Akhmetov financed. It was a very
lucrative deal for Davis Manafort—and successful
(according to Ukrainian investigative journalist
Mustafa Nayem, Akhmetov paid Manafort upward of
$3 million). Yanukovich’s disgraced party won a
resounding victory in the March 2006 elections—and
Akhmetov returned as the top Ukrainian oligarch.
Thanks in part to the work of Davis Manafort, the
Orange Revolution was essentially undone, putting
Putin back in the chess match over Ukraine’s future.

Publicly McCain and his campaign chief’s lobbying
firm were on opposite sides. In 2005 McCain had
nominated Orange Revolution hero Yushchenko for
the Nobel Prize, and that spring he’d honored
Yushchenko in the headquarters of the International
Republican Institute, whose board McCain has chaired

ll
https://www.thenation.com/article/mcecains-kremlin-ties/?print=1 =e 3/16/2018

UKRAINE-E013661-13321: 0103
McCain’s Kremlin Ties | The Nation Exhibit 2? Page 12 of 19

since 1993. But behind the scenes the former head of
IRI’s Moscow office, Philip Griffin, was recruited by
Manafort to work on Yanukovich’s campaign against
Yushchenko. Davis Manafort’s work was considered
so detrimental to US interests that a National Security
Council official called McCain’s office to complain,
according to the New York Times. The McCain
campaign denies receiving the NSC complaint.

But the firm’s work was only just beginning. The same
month Davis Manafort helped deliver this victory to
Putin’s proxies, it started work on another key Kremlin
success story: an independent and Russia-dominated

Montenegro.

First, a little history. Montenegro was the smallest of
the former Yugoslavia’s six republics. When Slobodan
Milosevic was overthrown in October 2000,
Montenegro’s longtime strongman, Milo Djukanovic,
figured the West would reward him by supporting his
push for independence. But the European Union and
the United States opposed Montenegro’s secession,
which they feared would undermine the new, pro-
Western leaders in Serbia and bring more war. So
under heavy pressure from the EU, an agreement was
struck in 2002 putting off an independence referendum
for at least three years.

Djukanovic then looked beyond the West for support.
That same year his closest ally and mentor, Milan

Rocen, was dispatched to Moscow as ambassador of

12
https://Awww.thenation.com/article/mecains-kremlin-ties/?7print=1 3/16/2018

UKRAINE-E013661-13321: 0104
McCain’s Kremlin Ties | The Nation Exhibit 22 Page 13 of 19

the Serbia-Montenegro confederation. Rocen nurtured
ties to Putin’s Russia, and by 2005 the biggest
Montenegrin industria! asset, the KAP aluminum
plant, was snatched up by Deripaska at Putin’s request.
After that, Russia surprised everyone by dropping its
objections to Montenegrin independence, which
Russia’s historic ally Serbia vigorously opposed.
“There seemed to be a belief that Deripaska and the
Russians wanted to gain control of the aluminum plant
as part of a Russian move for greater influence
throughout Montenegro,” says former ambassador
Sklar.

Meanwhile, Rick Davis was also eager for a piece of

Montenegro’s independence, lobbying hard for Davis
Manafort to run the referendum campaign. Bob Dole,
who has been paid $1.38 million by the Montenegrin

government since 2001 to lobby for it in Washington,
urged his Montenegrin friends to hire Davis. Whether
it was because of Dole or, as some speculate, the

Russians, Davis got his deal.

Though Davis has claimed no connection to his partner
Manafort’s controversial activities in Ukraine, he
nevertheless hired at least three specialists
recommended by Manafort, from the same team
Manafort used for Yanukovich’s victory, to work on
Montenegro’s independence referendum. They
included Russian political operative Andrei Ryabchuk,

an elections specialist who had previously worked on

13
https://www.thenation.com/article/mecains-kremlin-ties/?print=1- ° 3/16/2018

UKRAINE-E013661-13321: 0105
McCain’s Kremlin Ties | The Nation Exhibit 22 Page 14 of 19

pro-Putin campaigns in Russia. Ryabchuk told The
Nation that he was “recruited by Manafort’s people”
out of Moscow to the Ukraine operation and then on to
Montenegro.

Davis’s team was vetted by Montenegro’s Russian
ambassador Rocen, who was returning from Moscow
to oversee the independence campaign. Why was
Davis hired? The top McCain aide was as much a
political symbol as a campaign consultant. “I think the
Montenegrins hired Rick to have political cover—it was
important to show they had support from the United
States,” said an American democracy expert who’s
worked in Montenegro. Though disclosure is required
by Montenegrin law, Davis Manafort’s contract with
the ruling Montenegrin party was never publicly
released. In addition, Djukanovic’s party never listed
payments to Davis Manafort on its election filings,
lending credence to private claims by top Montenegrin
officials that Russian business interests paid for
Davis’s work through hired third parties, an oft-used
though illegal tactic in Eastern Europe to disguise
money trails.

At key points in the campaign, Davis reached out to
Deripaska’s allies for help. With the referendum too
close to call, the Serbs tried to sway public opinion by
threatening to revoke scholarships and other education
privileges of Montenegrin students if the country
should secede. This caused a panic-so to counter the

14
ittps://www.thenation.com/article/mccains-kremlin-ties/?print=1 3/16/2018

UKRAINE-EO13661-13321: 0106
McCain’s Kremlin Ties | The Nation Exhibit 22 Page 15 of 19

Serbs, Davis turned to Deripaska emissary Nathaniel
Rothschild (Rothschild has reportedly become the
richest of all the Rothschilds, thanks to his privileged

role as a Deripaska adviser).

Three weeks before the independence referendum,
Davis asked Rothschild to come to Montenegro. After
arriving in his private Gulfstream jet, Rothschild was
trotted out before the cameras with the Montenegrin
prime minister, where he pledged $1 million to support
students who might be hurt by Serbia’s scholarship
threat. Another Deripaska ally brought in to secure the
student vote was Canadian billionaire Peter Munk,

CEO of Barrick Gold, the world’s largest gold-mining
corporation (it was Munk who had hosted the Davos
meeting between McCain and Deripaska a few months
earlier). Munk, who serves on the advisory board of
RusAl, delivered pledges of support from Canadian
universities.

At the same time Deripaska’s allies were employed by
Davis, Dole was lobbying McCain to promote
Montenegro’s independence. Dole’s aides held a
teleconference with McCain’s Senate office when
Montenegro’s foreign minister visited Washington;
shortly thereafter, the referendum passed by a razor-
thin 0.5 percent. In April 2006 McCain announced that
Montenegro’s independence was the “greatest
European democracy project since the end of the cold
war.” Despite opposition cries of vote rigging, the

15
https://www.thenation.com/article/mccains-kremlin-ties/?print=] 3/16/2018

UKRAINE-E013661-13321: 0107
McCain’s Kremlin Ties | The Nation Exhibit 2? Page 16 of 19

United States and other major powers accepted the
results—and Putin’s Russia recognized newly
independent Montenegro before the EU did.

A few months after the vote, McCain and a contingent
of GOP senators visited Montenegro. The day before
they arrived, Djukanovic had flown to Putin’s dacha
on the Black Sea. “Your government made it possible
for large-scale Russtan investments,” Putin told the
Montenegrin leader. Djukanovic then returned to
Montenegro and warmly received McCain, who also
met with the Montenegrin president, speaker of
Parliament and opposition leader Predrag Bulatovic.
Bulatovic told McCain about how Russian capital was
taking over the country and of his concern that “‘this
investment can have a negative impact on the
democratic process.” McCain listened but kept
criticism of Russia to himself. Meanwhile, Davis was
still in the country, helping Djukanovic’s Russia-allied
party win the upcoming parliamentary elections. (At
the time, Djukanovic was under investigation by
Italian prosecutors for cigarette smuggling and ‘‘Mafia-
type activities.”)

Soon after the referendum, the powerful figures behind
Montenegro’s independence were carving up the
country. That summer Rothschild started discussions
with top Montenegrin officials about gaining control
of the valuable shoreline, including the half-billion-
dollar Porto Montenegro project, which aims to

16
https://www.thenation.com/article/mecains-kremlin-ties/?print=1 “3/16/2018

UKRAINE-E0O13661-13321: 0108
McCain’s Kremlin Ties | The Nation Exhibit 272 Page 17 of 19

become the world’s top mega-yacht marina, complete
with luxury hotels, shopping and the country’s first
eighteen-hole golf course. The property was handed to
the Munk-Rothschild-fronted offshore consortium for
a pittance, according to MANS, the local NGO partner
of Transparency International, in yet another backroom
deal. Eventually, Deripaska’s role in Porto
Montenegro, which was initially secret, was formally
acknowledged, although the full list of owners is still a
mystery. Deripaska is also developing an 8 billion-
euro resort in southern Montenegro and seeking

control of a coal mine and a thermal power plant.

Roughly two years later, in March of this year,
Rothschild hosted a high-dollar fundraiser for McCain
at London’s posh eighteenth-century Spencer House,
which Rothschild donated for the occasion. Given the
close relationship between Rothschild and Deripaska,
some speculated that Deripaska was the hidden hand
behind the event. The conservative watchdog group
Judicial Watch filed a complaint with the Federal
Election Commission, alleging that the fundraiser
amounted to an illegal contribution by foreign

nationals to McCain’s campaign.

Aside from a little campaign dough, what has McCain
gotten out of all this? It’s hard to tell-either he was
utterly clueless while his top advisers and political
allies ran around the former Soviet domain promoting

the Kremlin’s interests for cash, or he was aware of it

17
https://www.thenation.com/article/mecains-kremlin-ties/?print=1 3/16/2018
UKRAINE-E013661-13321: 0109
McCain’s Kremlin Ties | The Nation Exhibit 22 Page 18 of 19

and didn’t care. McCain was reportedly so angry about
Davis Manafort’s role in stifling Ukraine’s Orange
Revolution that he almost removed Davis as campaign
manager, But in the case of Montenegro, he should
have known what Davis & Co. were up to. After ali,
McCain lent a helping hand. And by the time he
visited the country, the Russian takeover was plain to
see.

The story of how McCain’s closest aides and
employees have been undermining his vociferously
expressed opposition to Putin and Russia’s oligarchs
offers a highly disturbing preview of what a McCain
administration might look like. When McCain’s
campaign proclaims “country first,” one has to
wonder, Which country? The one with the highest
bidder?

MARK AMES Mark Ames is the founding editor of the eXile
and author of Going Postal: Rage, Murder and Rebellion: From
Reagan’s Workplaces to Clinton’s Columbine. He is an editor at The
eXiled Online and a regular guest on MSNBC’s The Dylan Ratigan
Show.

ARI BERMAN _ Ari Berman is a former senior contributing
writer for The Nation.

To submit a correction for our consideration, click here.
For Reprints and Permissions, click here.

l
https:/Awww.thenation.com/article/mecains-kremlin-ties/?7print=1 nat 3/1 eabes
UKRAINE-EO13661-13321: 0110
Exhibit 23
Bates Pages 0111 - 0114
Withheld in Full
Initkatives

1of3

Exhibit 24

OlegDeripaska

 

Home AboutOlegDeripaska Business Charity Initlatives

 

 

 

http://www.deripaska.com/initiative/

“Without a significant change of thinking and a
better understanding of the opportunities that
integration with Asia can bring to Russia,
development will be limited.”

 

ize World Economic Forum

APEC Business Advisory
Councdl

Developing Eastem Siberia and

tha Par East

Bneslan Union of incuatrinlists

and Extreprenecca

‘Oleg Deripaska has

requiarly in the annual meetings of the.
Warkd Economic Forum in Daves since the late 1990s" These meetings have
become the main évent of the Forum which brings together around 1,000
from: ef over the world. Basic Elenent is a

Deripasia’s key companies actively
and ane Involved in a number of WEF initiatives, UC RUSAL, the world's
Deere Cra mum net exue aac ecient Urcaeo ar

AS part of his work in the Group, Oleg Deripasica diccutses current Industry
situations with other key players in the market, helping to develog a
Strategy for the industry, defining procedures for cross-industry interaction
and developing standard approaches to tackle global problems. In 2010
Oleg Deripaska was elected to the Management Counc! of the Group.

Se et a ae een eee
a ee aren Eperey, Uiiities end
As part of the work in the group Oleg Deripaska ts

Tn his work In the WEF, Oleg Deripaska devotes special attention to climate
change. He is one of the 16 business leaders who developed the CEO
‘Climate Policy Recommendations to GE Leaders, » document that summed
up proposels and recommendations on haw to counter global warning.
This document was developed as part of the Gleneagles Dislogue group
Sees waren ry Mls CO of Fre 100 bargest companies of the world,
were presented to G8 leaders at the GS srnenit in

Span by 2008.
Oleg Deripasia was also part of the WEF's Tesk Force on Low Carbon
1, which representatives of business and science.

world to prepare climate change discussions in Copenhagen in Decernber
2009,

Oleg Deripgska also supported the global Parinering Against Cornuption
Initlative © (PACD), This inkiative was proposed by the CEOs of companies

03/22/2018 03:53 PM

UKRAINE-E013661-13321: 0115
Initiatives

2of3

 

 

 

 

 

 

 

Exhibit 24

hrtp:/Awww.derlpaska.com/initiative/

operating in all Industries with the alm of consclidating the business
community's efforts

to counter corruption.

03/22/2018 03:53 PM

UKRAINE-E013661-13321: 0116
Initiatives

1of3

 

Exhibit 24
hitp://Awww.deripaska.com/Initiative/

OlegDeripasKa

Home About Oleg Deripaska Business Charity = Inidatives

 

 

 

“Without a significant change of thinking and a
better understanding of the opportunities that

integration with Asia can bring to Russia,
development will be limited.”

Woitmencrons APEC Business Advisory rae
Council an

Interview

 

Developing Zastam Siberia The APEC Business Advisory Councll was set up In November 1995, The
the Far East ae Counc wes supposed to prepare recommendations on how to carry out the

Council] Is 3 key organisation through which the Forum Interacts with the
Russian Union of Inctustrialists t ;

Programmes.
Supporting Enselan Education, Members of the Business Actvisory Council are sppointed by the leaders of

and Science their countries,

—————__ In 2004 Oleg Deripasie was appointed to represent Russta in the Council
Climata change regulation for the first time. His status was confirmed twlet In 2007 and in 2020, In
inhlatives 2007 Oleg Deripaska beceme chair of the Russian section of the Council.
Figtting the spread cftha Ebola = Ag part of his work on the Council, Oleg Deripaska focuses primarify on

virus energy efficlency and energy security, International refinement of

—————————. food

Pubie—private parmarthip with development. 1n 2005 Oleg Deripaska supported an ant-cormuption
Russi Ebola response initiative §—inttiattvé proposed by the US section of the APEC Business Advisory
in the Ragubiic of Guineas Counc,

Deripasia and Rusare At this years frst meeting of the Business Advisory Counal in Hang Kong #0
Se eva sarcarabdy Febru 2012, leg Derpasia'srepresertative presented te Noth Eas

 

yaceine countries in the region. Tha nama wes suggested by a consortium of
Seah id hart SY Asia with
Proposes cresting & power Eastern 4
eee fal capac of Upto 200 GW by bung cornecting power transmission
“fusal's Ebola responte tn fines and laying underwater cables, Modem technology makes It possible tn

. exchange electricity between grids end compensate daily and seasonal
Guinea: buiiding the CEMRT Imbalances in the production and consumption of electric power.

 

Eusal'e public private Due to differences in ime zones and climates the peak losds in
partnership in Gunes: stepping nelohbouring grids occur at different times, so it would make sense to
Ebola in ba tracks eh ple oncipltncciprleig
—_——_—_—X—“—X—X— possibhe to juce cheaper, more environmentally friendly
Public heath in Guinea: the electricity for all the econamies In North Eastern Asia. In addition, NEAREST

03/22/2018 03:53 PM

UKRAINE-E013661-13321: 0117
Initiatives

2o0f3

Ebola crisis and Rusal's

 

 

(PPPs) help Gaines grow

 

Publlc-prtvais pattnershipe
Detving force of the devaloping
world

Racing egainst thna on Ebole
vaccins
Guinea and Hindia resp benefita

of mining
Busal tukes the lead in Ebola

Eusal's social profects support
development in Guinea

Exhibit 24

‘will allow participating countries ta help each other out In emergencies.

A pilot project to test out NEAREST concepts is a 430 km long 500 KW set
of power transmission lines with a tots! output of 1GW, connecting Eastern
Siberia and North Eastem China.

The best ecamples of similar systems elsewhere in the world indude the
Super-grid in Europe, the power ink between Canada and the US. This
demonstrates that there Is currently a worldwide trend toward connecting
national grids Into larger transnational super grids end bo increase the use
of renewable energy.

The Russian section of the Business Advisory Council recommended that
the NEAREST project be Included as part of the APEC agenda, as well 2s
the Business Advisory Council 2012 agenda. Representatives of business,

scence and finance from APEC nations and intemational organisations were

Invited to participate In NEAREST, In addition, a proposal was put forward

to develop 2 feasibility suucty for use in bilateral and multilateral caoperation

projects,

hitp://www.deripaska.com/initiative/

03/22/2018 03:53 PM

UKRAINE-E013661-13321: 0118
Initiatives

1of3

Exhibit 24

OlegDeripaska

 

Home About Oleg Deripaska Business Charity Initiatives

 

Hottopic Fighting Ebola

 

 

World Economic Forum.

 

APEC Business Advisory

 

Developing Eastern Stheris and
the Far East

 

Russian Union of Industrialists

Supporting Russian Education
and Bchence

 

 

Climate change regulation
initiatives

Oleg Deripaska Is one of the staunchest advocates for Intraduction of 8
global carbon tect (carban levy), & universal mechanism for financing
fntemational cimate would

programs that reduce demand for high-carbort
emission fuels and discourage businesses from emitting greenhouse gases.

He atso speaks out for 2 creation of an international carbon fund refilled via
the revenues Generated from the tex and used te support Innovative
renewable projects, At tts essence the idea would be that all countries

‘agree to a minimum: carbon tar and apply It to their carbon emitting

producers, with each country edministering the tex natiortally.

Oleg Deripaska 3s among 3 few world’s business leaders who openly voice
condems about 3 global threat of deforestation. He calls for the mechanism
of economic stimulus for forests’ maintenance and reproduction. Each
hectare of forest, depending on its absorbing capacities, shoukd be
subsidized, Subsidies from the international carbon fund will be the source
of finance for national subsidies what wil eventually help to create 8 cear
mechanism tp stimulate the Implantation of new forests.

Deripeska’s RUSAL is taking active mezsures to address global warming.
Since 1990, RUSAL has reduced Its greenhouse gas emissions by 544
making 9054 of tts sluminum production sourced by hydra energy.

Among RUSAL' latest steps to mitkate the global waming effects was a
creation of a ‘Climate: partnership of Russia’, an Initiative that consolidates
efforts of Sberbank, RusNane, Rustydro and that will work
dosely with in Russia and abroad te seek optinum solutions which will
enable the companies prevent the damaging effects of global climate

hup:/Awww.deripaska.com/initiative/

2 8

“Without a significant change of thinking and a
better understanding of the opportunities that
integration with Asia can bring to Russia,
development will be limited.”

Vision

Interview

03/22/2018 03:54 PM

UKRAINE-E013661-13321: 0119
Exhibit 25

Business http:/Avww.deripaska.com/business/

OlegDeripaska

Home AbourOleg Deripaska Business Charity Inidatives

 

 

Key businesses

 

200 000 Business

2} Over 200 Got employees Basic Element, which wes founded and Is now owned by Oteg Deripaska,
manages assets in all the key sectors of Industry such as manufacturing,
energy, metals and mining, construction, financial services, aviation,
agriautural others.

A number of Basic Elements companies are leaders In thelr market
sector They use cutting edge Industrial technology, Innovative

Glag Deripasia's key companies operate in the following sectors of the
economy:

* Manufacturing
> Energy

+ Metals and mining

lof3

oe =

€ Manutacruring
& Eery

fy Metals and mining
[& Construction
@ Financial cervices
of Airports business
© Acrbusiness

01/31/2018 10:54 PM

UKRAINE-EO13661-13321: 0120
Exhibit 25

Business http://www.deripaska.com/business/
> Agribusiness
20f3 01/31/2018 10:54 PM
2

UKRAINE-EO13661-13321: 0121
Business

Exhibit 25

http:/Avww.deripaska.com/business/?SECTION_ID=49

OlegDeripaska

 

Home About Oleg Deripaska Business Charity Initiatives

aS

 

Kay businesses

 

 

 

 

 

 

 

 

 

%

61 369

» corners wiicies sad Gai

1of3

Manufacturing

Russian Machines
? ae ee ae ns ee
industries: sutomctive OEM (GAZ Group), automothe companents
(M-Systems), rail Industry (AM Rail), aircraft OEM (Aviacor}, road
construction (RM-Terex) and agricultural machinery (AGOO-RiM},

> 7? industrial end machanical engineering assets in 12 regions of
Russia

> Employs about 57,000 people
» hipiffeng smn
GAZ Group

+ 13 plants producing vehicles and automotive components, and a
number of service and sales offices.

) Leading positions on the Russian commercial vehides market. It
occuples 50% of the Raht commerdal vehicles segment and nearly
7596 of the buses segment

) The largest Russian manufacturer of ges-engine buses end
commerca! vehicles

) Active implementation of Euro-4 and Euro-S emironmental standards

we & a

& Manviactuing
§ meg

a Metals and mining
Construction

 

@& Financial services
sxe Airports business
@ Anbusinen

01/31/2018 10:55 PM

UKRAINE-E013661-13321: 0122
Exhibit 25
Business http://www.deripaska.com/business/?SECTION_ID=49

> Successful developing of partnerships with the leading International
car manufacturers: VOLKSWAGEN and Balmer

> Production of Gazelle NEXT panel van, Ural NEXT and mew bus Vector
NEXT launched In 2015

> Shares of OAO GAZ are fisted on RTS stock exchange (Ticker ; GAZA}

> bonv/enocaromun nyt ©

20f3 01/31/2018 10:55 PM

4

UKRAINE-E013661-13321: 0123
Exhibit 25

Business

OlegDeripasKa

 

Home About OlegDeripaska Business Charity Initiatives

http://www.deripaska.com/business/?SECTION_ID=48

oe Ba

 

Key businesses

 

& Manubauing
5 Ener

da Metals and maining
fh Construction
@& Financial services
3 Aspora busines
© Acrburinoss

o Energy
E+ manages assets for energy, metals and
77 3 mining sector
— > rites sterotis rarer 2
"B) bittion kilowatt /hours of
Gectricity produced in 2913 EuroSibEnergo

lof2

+ EuroSibEnengs is Gre largest private power company in Russia that hast
the world's largest capacity for privately held Inydroelectric power
generation. The company produces around 996 of Russia's total
electricity generation,

> The design capacity of the company’s 18 power plants Is 19.5 GWt, of
which 15 GWt ane hydroelectric power plents. The company’s supplies
of coal exceed 1.2 billion tones.

3 EuroSibEnerge is investing Ina joint verture with China's largest
hydroelectric power generation company China Yangtze Power Co to
build new power plants, primarily hydroelectric ones, in Siberia, with a
total capacity of up to 30 GW.

> The company employs over 27,000 people.

> bitovfwew.eurowb nent ©

01/31/2018 10:55 PM

5

UKRAINE-EO13661-13321: 0124
Exhibit 25
Business http:/Awww.deripaska.com/business/? SECTION_ID=47

a

OlegDeripaska

Home bout Oleg Deripaska Suciness Charity Inidatives

= [STS]

 Manusctuing
F Every

4 Metals and misting

§& Consmetcn

 

 

@ Financial services
39f Airports business
@ Aciibusness

 

A ye Metals and mining

En+ manages assets for energy, metals and
mining sector

7% 5

> itp fenpys. ruven!

UC RUSAL

> UC RUSAL Is the work!’s largest aluminum producer and one of the

largest eluming producers, accounting for 7% af the global aluminum
market and 7% of the world's alumina market.

 

> The company operates 47 production sites in 13 countries on 5
continents.

+ UC RUSAL owns a 25% + two shares stake In Norilsk Nickel, the
world's largest producer of nickel and palladium and one of the largest
producers of platinum and copper. The company alsa has a parity
stake in a joint vertture with the Kazakhstan-based holding Samruk,
which owns the CIS's langest coal deposit.

> The company is among the top 10% of the world's mast efficent
aluminum producers with baundtes supplies enough for 120 years of
operation.

+ The company employs the world's most energy efficient electrotysis
technology RA-300, RA-400 snd develops new RA-S00 process while
improving Green Soederberg technology,

1lof3 01/31/2018 10:56 PM

6

UKRAINE-E013661-13321: 0125
Business

2o0f3

Exhibit 25
http://www.deripaska.com/business/?SECTION_ID=47

> About 80% of the company’s products are made using
exivironmentally friendly hydroelectric power produced with zero
emissions. The company Is developing an inert anode production
process that will completely eiminate hazardous emissions end
polyaromatic carbohydrates during aluminum production,

> The company ts implementing projects to build the Boguchansky
Energy and Metals Complex (BEMO) and the Talshet aluminum smelter
that willl allow UC AUSAL to increase its annual aluminum capadty by
1.3 milion tons.

> UC RUSAL Is Russla’s first compary to float on the Hang Kong Stock
Exchange In January 2010 (PO).

> The company employs over 61,000 people.

> Oleg Deripaska ts the President and member of the Baard of Directors
of UC RUSAL

> hitoutwwesrusalnutens &

01/31/2018 10:56 PM

7

UKRAINE-E013661-13321: 0126
Business

1of3

 

Exhibit 25
http://www.deripaska.com/business/PSECTION_ID=46

& 8

OlegDeripasKa

co ee

i Manutacuing
} Enepy
dy, Metals and raining

 

 

By Constrecden
@ Financial services
3¢_ Airports business
© Acrbusness

Construction
Es

 

Glavstroy Development

100 000 > Glavstroy Development Is one of the leading rea! estate Investment

and development holdings in Russia. The company focuses on the

complex development of large territories, urban transformation and
thes liner arsed creation of the residential arees

commissioned sncually

 

> The company currently has 22 projects underway in Moscow, Mostuw
region, Yaroslavl, Inautsk and Krasnodar region

) Glavstroy Development builds lawdncome and comfort-cass housing
as well a3 upscale ree] estate with a focus on urban development and
construction of residential complexes with social infrastructure

> The company has a 219-hectare land bank. A total area of residential
real estate planned for construction Is about 4 min sq.m

Glavstroy SPb

> GlavstroySPb Is one of the largest developers in Saint Petersburg. IE
focuses on the complex development of the urban territories and acts
as a project owner, a developer, 8 general contractor end an investor

> The company has a 700-hectare land bank. A total area of residential
real estate planned for construction is about 5 min sq. mi

» Over 250 bin rubles will be invested to the planned projects including

01/31/2018 10:56 PM

UKRAINE-EO13661-13321: 0127
Exhibit 25
Business http:/Avww.deripaska.com/business/?SECTION_ID=46

Sevemaya Dolina, Yuntolovo and Panorama 360 residential complexes

2o0f3 01/31/2018 10:56 PM

9

UKRAINE-EO13661-13321: 0128
Exhibit 25
Business http://www.deripaska.com/business/?SECTION_ID=45

oe 2 a

OlegDeripasKa

Home About OlegDeripagka fBusinecs Charity Intlatives

 

 

Key businesses Key businesties

 

JR Construction
@ Finenclal cernices
7 Airports business
@ Aaibusines:

 

 

rs) Financial services
> Business interests of Oleg Deripaska, a key stakeholder of industrial
diversified group Basic Element, indude minority stakes in Russia's
leading financial companies, Mr Deripasia’s Investment portfofia
(direct or Indirect) consists of the top financial organizations whose
refiabitty has been recognised by Russian and International ratings
and regulatory agencies.

ye Ingosstrakh

> Ingosstrekh Is one of Russia's oldest and largest Insurance companies.
Oleg Deripaska personally holds 10% of Ingosstrakh's ordinary shares.

> The company Is 8 leading insurer of complex risks such as insurance
of the fablky of ship owners, ship hull insurance, msurance against
aviation and space related risks, Insurance of transportation
companies

> The company has B3 branches ell around Rusia In 149 Russian cites
and towns

> Ingesstrakh wes ranked the 4th In direct Insurance rates (without
compulsory health insurance), the 1st water transport Insurance, the
2nd In MOD Insurance, corporate property insuranos and compulsory
Insurance of the carrer civil Nabiity In 2015

> The company's batal premiums were equal to RUR 79.5 billion in 2015

> Expert RA: Rating of reliability A+-+. “The exceptionally high level of

1of3 01/31/2018 10:57 PM

10

UKRAINE-E013661-13321: 0129
Business

Z2of3

Exhibit 25
http:/Awww.deripaska.com/business/?SECTION_ID=45

rebablity”, rating outlook “stable”

> Rating Standard & Poor's: on the international scale - BB+, on Russia
national scale = mAA+

> Ingosstrakh’s emplayess: approx, 5,500 people
> peo inoas nuen! OF

Bank SOYUZ

> Bank Soyuz is & universal commercial bank. The bank is a financial
wing of Ingosstrakh Insurance company, Soyur's main shareholder.
The bank provides a wide range of services to Individuals and legal
entities Including deposits, credit cards, foreign exchange transactions.
Bank offers loans to purchase real estate corporate and mortgage
loans to Individuals.

> Bank's share capital amounted to RUA 5.216 bin, assets - to RUA 122
bin and equity - to RUR 14.1 bin as of January Ist, 2017

> Standard & Poor's long-term foreign and local currency issuer ratings
"8%, Its long-term national-scale rating "ruA-" outlook “stable”

> Bank employees: over 1,200 people
> hito:/Awww.benksovurruleny

NPF Socium

® Sedum, one of Russia's twenty largest private pension funds Iq terms
of volume of pension savings. Socium has ever 20 years’ experience In
pension insurance and coverage

> Pension reserves totaled RUR 426.8 min, pension savings — RUA 24.7
bin as of January 1, 2016

> More than 140,000 people participate in the private persion program,
more than 240,000 people have entrusted to Sockim the formation of
Investment part of state pensions

> Sth largest fund in Russia on number of participants recelving
non-state pension, 19th fund of number of insured persons, 18st place
in terms of the persion savings

> Expert RA's rating of finandal strength: *A+", outlook "stable"

> Fund employs over 100 people

Ingosstrakh—Investments

3 "Ingosstrakh-Investment Management Co.” (OJSC) wes established In
1997. The company ls under the brand of Ingosstrakh, one of the
leading insurance companies in Russla

> Ingesstrakii Investments offers a broad range of products, which

opens epportunities for investment in domestic and International
markets

> Ratings by Expert RA, Russia's independent rating agency: A++
(Absolutely high (the highest} fevel of rellablity)

> Ingosstrakh Investments has over 50 people

01/31/2018 10:57 PM

1]

UKRAINE-E013661-13321: 0130
Business

lof2

° Exhibit 25

http://Awww.deripaska.com/business/?SECTION_ID=50

OlegDeripaskKa

 

Heme SAboutQleg Deripaska Business Charity Intilatives

 

Koy businesses

eS ter am
ET
J

Pale
CP ee
ae aie ;
a eri SS eaten
ee ete

 

Airports business

Basel Aero

? Indudes alrports in Southern Russian cities of Sochi, Krasnodar,
Gelendzhik and Anapa

 

8 670 889

S> passengers In 2015

 

> Basel Aero Isa joint venture of Basic Flement, Sherbank of Russla and
Chang! Alrports Internationa!

> Basel Aero's airports served over 59% of the passenger tatfic and 2%
of the carga traffic in Russia

> Basel Aero’: airports serviced 6,7 min passengers, 40.8 thousands
flights and 12 thousand tons of cargo in 2015

‘> Sochi Intemational Airport |s the gateway of the Winter Otymplc
Games 2014

) Alrports In Krasnodar, Soch! and Anapa won the 2nd National Award
"alr gateway of Russia" In 2015

? Basel Aero’s employees: over 3000 people

> hitpulwww.baselnerofen)

we @ a

% Manstocturing
# Energy

fp Metals end mintg
Jb Construction
@ Financia services
ee anes
© Acribusiness

01/31/2018 10:57 PM

12

UKRAINE-E013661-13321: 0131
Exhibit 25
Business http://www.deripaska.com/business/?SECTION_ID=44

ww @ a

OlegDeripaska

aoe spears: |

2h Manufecturing
§ Ereray
dy Metals and mining

 

 

[R, Constructon
@ Flosncsl cervices
o9f Atport: business
@ Agibusness

 

Y Agribusiness
7 Ruban Agroholding

86 000 > One of the largest agribusinesses in the South of Russia. The company
Integrates two modern dairy mega farms, a 16,000 pig capacty
breeding complex, three elevators with nonrecurrent grain storage
DD hectares of tiiabla lend capacity more than 270,000 tonnes, three modern seed plants, 2
sugar factory and oné of Russia's best horse breading farms, the
Sunrisa, specializing In the breeding of English thoroughbred horses

» Enters top-20 of the largest agricompanies end top-5 of the most
efficient land users in Russia

> Operates according to the Japanese production system kncwn as
“Kaisen’

> Employs over 4,800 people

1of2 01/31/2018 10:58 PM
13

UKRAINE-EO13661-13321: 0132
Exhibit 26

EN +

GRO U P

En+ Group ple
Offering of up to 112,142,858 Global Depositary Receipts
Offer Price: U.S. $14 per GDR

‘This 4s ait offering (the “Offering”) by En+ Group ple (the “Company”) and by Bask Element Limited, a shareholder of the Company {the “Selling Shartholder7), companies
organised and existing under the laws of Jerscy of 112,142,858 global depositary receipts (the “GDRa”) representing ordinary shares of the Company (the “Ordloary Shares”). Each
GDR represents an interest in one Ordinary Share. The Selling Shareholder has granted to Citigroup Global Markets Limited, Credit Suisse Securities (Europe) Limited, J.P.
Morgan Securities ple, Merrill Lynch International, SIB (Cyprus) Limited and YTB Capital ple (together, the “Joint Global Coordinators and Joint Bookrunners”), Bank GPS
International 5.4, BMO Capital Markets Limited, Société Générale and UBS Limited (together, the “Joint Hookrunpera") and ATON LLC (the “MOEX Hookrunner” and,
together with ihe Joint Global Coordi and Joint Book the “Mil "yan option (the “Gver-Aatment Option”) io acquire up tn 5,000,000 additional GDRs
representing Ordinary Shates 21 the offer price (the “Offer Price") for the purposes ol mecting ovct-allotments ia connection with the Offering.

This document (the “Prospeetie”) has been approved by the United Kingsom Financial Conduct Authority (the “FCA") in accordance with the Prowpectus Rules (the “Proapectus
Rules”) of the FCA made under section 73A of the Financial Services and Markets Act 2000 (*FSMA") in relation to the admission to listing and to trading of the GDRs. This
document is a prospectus relating to the Company prepared in accordance with the Prospectus Rules. Applications have been made: (i) ta the FCA, in its capacity as competent
authority under the PSMA for a listing of up to 571,428272 GDRs, consisting of: (A) 107,142,858 GDRs to be issued on or about 8 November 2017 (the “Closing Date"); (B) up ta
$,006,000 additional GDRs to be sold in connection with the Over-Allotment Option; and (C) up to an additional 4$9285,714 GDRs to be issued from lime to time against the
deposit of Ordinary Shares (to the extent permitted by law) with Citibank Hong Kong as custodian (the “Custodian”) acting on behalf of Cilibank N.A. as depositary (the
“Deposltary”), to be admitted to the offical bist of the FCA (the “Official List”); and (ii) to the London Stock Exchange pic (the “London Stock Exchange”) for such GDRs to be
admitted to trading under the symbal ENPL (in the case of Regulation 5 GDRs (9s defined bekrw)) and the symbol ENPL (in the case of Rule 4A GDRs (a2 defined below)) on
the London Stock Exchange's regulated market for listed securities, which is regulated under the Markets in Financial Instruments Directive 2004/39/EC, through its international
order book (the “I08"). Conditional trading in the GDRs on the London Stock Exchange through its JOB is expected lo commence on an if-and-when issued basis on or about
3 November 2017. Admission to the Official List and to trading on the regulated market {the “London Admisaion*) is expected to take place on of about § November 2017. All
dealings in the GDRs prior to the cammencemeni of uncosditional dealings wili be of oo effect if the Landon Admission docs not take place and will be at the sole risk of the parties
concemed.

A copy of this di has been delivered to the registrar of companics in dj with Article 5 of the Companics (Genera! Provisions) (Jersey) Order 2002, which the
registrar has giver, and has not withdrawn, its consent ta thia document's circulation, The Jersey Financial Services Commission has given, and has not withdrawn, its consent under
Afticle 2 and Anticle 4 of the Control of Borrowing (Jersey) Order 1958 to the issue of securities in the Company. ht must be distinctly understood that, in giving such consents,
beither the registrar of companies nor the Jersey Financial Services Ci ission takes any responsibility for the financial dress of the Company of for the af any
itatements ttade, of opinions expressed, with regard to it, Wyae are in any doubr about the contents of this docume|nt you ahogkd consult your stockbroker, bank manager, solicitor,
accountant or other financial adviser,

The Company is seeking the approval of Public Joint-Stock Company “Moscow Exchange MICEX-RTS™ (“MOEX"), a part of the Moscow Exchange Group, in accordance with:
Federal Law No. 39-FZ “On Securities Market” dated 22 April 1996, aa amended (the “Russian Securities Market Law”), Regulation of the Central Bank of Russia (“CBR"}
No. 437-P “On Conducting Crganised Trading Activity” dated 17 October 2014, as amended; Regulation of the CBR No. 4$4-P *On the Disclosure of Information by [ssuers of Issue
Securities” dated 30 December 2014, as amended; Regulation of the CBR No. 534-P “On the Admission of Securities to Organised Trading” dated 24 February 2016, as amended;
and the listing rules of MOEX dated 26 June 2017 in relation to: (i) the public ceculation in the Russian Federation of the Regulation § GDRs to be issued irom time to time; snd
(ii) the admission of the Regulation S GDRs to be issued from time to time to trading on MOEX under the symbol ENPL (together, the “MOEX Admission”). Rute 1444 GDRs will
not be admitted 10 trading on MOEX. The MOEX Admission may not take place carlier than the London Admission. Dealings in the GDRs on MOEX prior to the MOEX
Admission ste not permitted, Although the Company expects that the MOEX Admissing may take place on of aboul § November 2017, no assurance can be given hat MOEX will
approve the MOEX Admiision and that, if such approval takes place, thereafter the GDRs will continue 16 be admitted to trading on MOEX.

The Offcring comprises an offering of GDRs: (i) within the United States to qualified institutional buyers QUHa"), at defined i in, and in reliance on, Rule 1444 (“Rule 1444")
under the U.S. Securities Act of £933, at amended (the “Securities Act”), or apothet plion frm, the t of the §. Hies Act; and (ii} outside the United
States to inatitutional investor in “offshore transactions” a defined in, and in reliance on. Regulation § under the Sceuritics Ast (“Regulation S"). Prior to the Offering. there has
been no public market for the Ordinary Shares or the GDRs. The Ordinary Shares will not be and are nol expected to be listed on any exchange.

INVESTMENT IN THE GDRS INVOLVES A HIGH DEGREE OF RISK. PROSPECTIVE [INVESTORS SHOULD READ THE ENTIRE
PROSPECTUS, PARTICULARLY, THE SECTION HEADED “RISK FACTORS”, WHEN CONSIDERING AN INVESTMENT IN THE
COMPANY (SEE “RISK FACTORS").

The Offering does not constitute an offer to sell, or solicitation of an offer to buy, securities in any jurisdiction in which such offer or solicitation would be unlawful. The GDRs and
the Ordinary Sharcs represented by them (together, the “‘Securitles") have not been and will not be registered under the Securities Act and may pot be offered or sold within the
United States, except to OIBs by certain US, selling agents of the Managers in reliasce on the exemption from the registration requirements of the Securities Act provided by
Rule 144A, of outside the United States to certain persons in offshore transactions in reliance on Regulation 5. Prospective purchascrs are hereby notified that sellers of the GDRs
may be retying on the exemption from the provisions ol Section 5 of the Securities Act provided by Rule 144A. The GDRs are subject io restrictions on transferability and resate and
may not be transferred or resold except as permitted under appli ities laws and lations. 1 should be aware that they may be required to bear the financial risks
of this investment for an indefinite period of time. For a discussion of these and certain further restrictions on transfers of the GDRs, sce “Plan of Dirribution™, “Selling and Transfer
Reuricdons” and “Seulement and Delivery”.

‘The GDRz ave offered by the Managers when, as and if delivered to and accepted by them and subject to their right to reject orders in whole or in part. The GDRs being offered and
sold within the United States (the “Rule 144A GDRa"} will be evidenced by a Rule 144A Master Global Depositary Receipt (the “Rule 144A Master GOR") registered in the name of
Cede & Co., as nominee for The Deposisory Trust Company (the “US. Clearing Agent”) in New York. The GDRs being offered and sold outside the United States (the

“Regulation § GDRs") will be evidenced by a Regulation 5 Master Global Depositary Receipt (the * Regulation § Master coR ) registered in the name of Citivic Nominees Limited, a¢
tomines for Citibank Europe pic, as r y for Euroclear S.A/N.V. (“Euroctear™) and C1 go s0cidié (“Cl tam, 1 bourg”). Except as
described herein, beneficial interests in she Rule }44A, Master GDR and the Regulation § Master GDR (together, the “Master GDRs") wil] be shown on, and transfers thereol will
be effected only through, records maintained by the US. Clearing Agent, Euroclear and Clearstream, Lusembourg and their direct and indirect participants, including the Russian
National Settlement Depasitary (“NSO"). It is expected that delivery af the GDRs will be made against payment therefor in U.5. Dollars in same day funds through the facilitics of
the U.S. Clearing Agent with respect to the Rule 144A GDRs, through Euroclear and Clearsircam, Luxembourg with respect to the Regulation § GDRs, in each case on or about the
Closing Date, and through the facilities of NSD with respect to the Regulation S GDRs offered under the MOEX Admission following the Closing Date (see “Setilement and
Delivery”).

 

 

 

 

 

 

Joint Global Coordinators and Joint Bookrunners
BofA Merrill Lynch Citigroup Credit Suisse J.P Morgan Sberbank CIB YTB Capital

Joint Bookrunners
BMO Capital Markets Gazprombank Société Générale UBS Limited
Corporate & Investment Banking

MOEX Bookrunner
ATON

‘The date of this Prospectus is 3 November 2017

1
UKRAINE-EO13661-13321: 0133
Exhibit 26

 

 

B3

A description of, and
key factors relating to,
the nature of the
company’s current
operations and its
principal activities,
stating the main
categories of products
sold and/or services
performed and
identification of the
principal markets in
which the company
competes.

‘producer outside of China. Based on its long-term average hydro power

The Company and its consolidated subsidiaries (together, the “Group”) is
a leading international vertically integrated aluminium and power
producer with core assets located in Russia. The Group is the world’s
largest privately-held hydro power generator and the largest aluminium

production, the Group covers almost all needs of its Siberian aluminium
smelters by its own hydro power.

The Group operates through two major business segments: En+ Power
and RUSAL. For the purposes of IFRS, the Group reports on the basis of
five operating segments: the Metals Segment, the Power Segment, the
Coal Segment, the Logistics Segment and the Other Segment. RUSAL,
which also includes an equity investment in Norilsk Nickel, is equivalent to
the Metals Segment. En+ Power predominantly consists of the Power
Segment, and also includes both the Coal Segment and the Logistics
Segment, both of which support the operations of the Power Segment, and
the Other Segment. The Other Segment comprises insignificant businesses
in the context of the Group as a whole, and the Company may consider
disposing of these non-core assets.

The Company operationally manages the assets in En+ Power, the
operating activities of which primarily include: (i) power and heat
generation; (ii) power trading and supply and engineering services; as well
as (iii) power transmission and distribution. The Group also strategically
controls RUSAL through a 48.13% shareholding and contractual rights
contained in a shareholders’ agreement with the non-controlling
shareholders of RUSAL (including the right to propose for nomination for
appointment the CEO of RUSAL, at least 50% of the board of directors
and two independent directors), while the Company does not exercise
day-to-day management of RUSAL's operations.

The Group is the largest private power producer in Russia in terms of:
installed capacity, according to SEEPX Energy Ltd (“SEEPX’).
According to SEEPX, the Group is ranked as the fargest private hydro
power generation company globally, with 15.1 GW of total installed hydro
power capacity in 2016. The Group operates generating assets with
19.7 GW of installed electricity capacity and with 17,0 kGcal/h of installed
heat capacity (as of 2016). The Group held an 8.0% share of the total
installed electricity capacity in Russia and a 37.6% share of the total
installed electricity capacity of the Siberian Integrated Power System
(“Siberian IPS”) as at 31 December 2016, according to SEEPX. In 2016,
76.6% of the Group’s installed electricity capacity was represented by
hydro power plants (“HPPs”), with the remaining 23.4% represented by
combined heat and power plants (“CHPs”) (which are predominantly
coal-fired) and a solar plant. The Group operates five HPPs, including
three of the five largest HPPs in Russia and of the twenty largest HPPs
globally, in each case in terms of installed electricity capacity. In 2016, the
Group produced 69.5 TWh of electricity, which represented 6.6% of
Russia's and 34.0% of the Siberian IPS’s total electricity production
according to SEEPX, and 27.4 million Geal/h of heat.

The Group’s power operations are predominantly located in Siberia,
Russia, benefiting from the abundant water resources of the Angara and
Yenisei river cascades. In addition, certain assets are situated in the
European region of Russia, including the Nizhny Novgorod and Karelia
Regions.

 

 

2
UKRAINE-EO13661-13321: 0134
Exhibit 26

 

 

B.4a

A description of the
most significant
recent trends affecting
the company and the
industries in which it
operates.

B.4b OA ‘description of any

B5

known trends
affecting the company
and the industries in
which it operates.

if the company is part
of a group, a
description of the
group) =o and ~—sthe
company’s position
within the group.

RUSAL is a low-cost, vertically integrated aluminium producer with core
smelting operations located in Siberia, Russia. According to CRU
International Limited (“CRU”), RUSAL is the world’s largest producer of
primary aluminium outside China and the second largest aluminium group
gicbally, In 2016, RUSAL produced 3,685 thousand tonnes of aluminium,
accounting for approximately 6.2% of global aluminium output. RUSAL’s
core aluminium smelters are major consumers of the power produced by:
En+ Power. Currently, RUSAL operates 10 aluminium smelters, 7
alumina refineries (including QAL), a strategic investment in Norilsk
Nickel and a 50% interest in the Boguchansk Energy and Metals Complex
(the “BEMO Project”).

The Group’s operations have recently been influenced by the following
significant recent trends, which are expected to affect its business and
Tesults of operations in the future:

In October 2016, En+ Power entered into new long-term power
supply agreements with RUSAL effective from 1 November 2016 and
1 January 2017, replacing previous arrangements that had been in
place since November and December 2009. The parties renegotiated
these long-term power supply contracts to reflect the price for
electricity with reference to the wholesale market in Siberia. The
renegotiated long-term contracts provide for the supply of electricity
to RUSAL’s aluminium smeliers located in Bratsk, Irkutsk and
Krasnoyarsk, generally at a rate 3.5% below market price (on a
day-ahead market basis). The agreements also contain certain
provisions relating to the volumes of electricity to be supplied each
year. For example, in 2017, the Company's power subsidiaries are
contracted to supply to RUSAL up to 37.6 TWh of electricity, which
is equivalent to 54.4% of En+ Power’s power production and 66.8%
of En+ Power's hydro power production in Siberia in 2016.

* The prices of aluminium, which are set by the international markets
as quoted on the London Metal Exchange (the “LME”), are one of
the primary determiners of the Group's revenue. As a result of the
recent growing global demand, which has primarily been driven by
demand from the U.S. and E.U., continued supply moderation in
China and significant production cost inflation, the average LME
aluminium price has increased by 21.8% from U.S.$1,543 per tonne in
the first half of 2016 to U.S.$1,880 per tonne in the first half of 2017.

The Group's operations have historically been influenced by the following
key factors, which the Company's management believes will continue to
affect business and results of operations in the future. General factors and
trends affecting the Group’s business include: {i) interdependence of En+
Power and RUSAL; (ii) macroeconomic conditions; (iii) currency
fluctuations; and (iv) cost of sales. Factors and trends affecting the
business of En+ Power include: (i) demand for and prices of electricity,
heat and capacity; (ii) tariffs; (iii) weather and environmental conditions;
and (iv) regulatory environment. Factors and trends affecting the business
of RUSAL include: (i) demand for and price of aluminium; and
(ii) investment in Norilsk Nickel.

The Company is the parent company of the Group, which comprises the
Company and its consolidated subsidiaries. The Group's business is
conducted solely through the Company and its subsidiaries.

 

 

3
UKRAINE-E013661-13321: 0135
Exhibit 26

 

 

B.6

In so far as is known
fo the company, the
name of any person
who, directly or
indirectly, has an
interest in the
company’s capital or
voting rights which is
notifiable under the
company’s national
daw, together with the
amount of each suck

person’s interest.
Whether the
company's major
Shareholders have

different voting rights
if any. Tb the extent
known to the
company, state
whether the company
is directly or indirectly
owned or controlled
and by whom and
describe the nature of
such control,

Jersey law does not impose any notification obligations on shareholders,
or the Jersey company itself, in respect of shareholdings in a Jersey
company, and the concept of a “notifiable interest” is therefore not a
feature of Jersey law.

No holder of Ordinary Shares has voting rights that differ from those of
any other holder of Ordinary Shares.

Prior to the Offering, the holders of the Company’s issued and outstanding
Ordinary Shares are as follows: (i) 82.65% is held in total by B-Finance
Limited and the Selling Shareholder, which are beneficially controlled by
Mr. Oleg Deripaska (the “Majority Shareholder”); (ii) 4.35% is held by
VTB Bank (PJSC) (“VIB”); and (iii) 13.0% is held by companies that are

‘beneficially owned by the family of the Majority Shareholder or directly by

members of his family (the “Other Shareholders”). Upon London

Admission, assuming that the Over-Allotment Option is exercised in full,

the holders of the Company’s issued and outstanding Ordinary Shares are.
expected to be as follows: (i) 65.2% will be held in total by B-Finance
Limited and the Selling Shareholder, which are beneficially controlled by

ithe Majority Shareholder; (ii) 3.8% will be held by VTB; (iii) 11.4% will

be held by the Other Shareholders; (iv) 6.2% will be held by the ANAN
GROUP (SINGAPORE) PTE (the “Cornerstone Investor”); and
(v} 13.4% will be held by the Depositary on behalf of the persons
registered as the holder of any GDR on the books of the Depositary
maintained for such purpose (“Holders”).

 

4
UKRAINE-EO13661-13321: 0436

 
Exhibit 26

The Group may fail to effectively manage the growth of its business and operations

Some of the Group's businesses and operations have experienced, and may experience in the future, rapid
growth, which has placed, and may continue to place, significant demands on the Group’s managerial,
operational and financial infrastructure. If the Group does not effectively manage such growth, the quality
of its companies’ products and services could suffer, which could negatively affect the Group's operating
results. To sustain or manage this growth effectively, the Group will need to continue to improve its
operational, financial and managerial controls, and the reporting systems and procedures of some of its
subsidiaries. Effective management of the Group’s growth will require, among other things: (i) the
continued development and implementation in newly acquired businesses of financial and managerial
controls and information technology systems; (ii) the ability to adapt to changes in the markets and
industries in which the Group operates; (iii) the ability to manage risks associated with potential expansion
into other emerging markets; and (iv) the hiring and training of new personnel. Any inability of the Group
to successfully manage this growth could have a material adverse effect on its business, results of
operations, financial condition and prospects.

The Group is dependent on attracting and retaining qualified senior management personnel at a reasonable cost

The Group's ability to maintain its competitive position and to implement its business strategy is
dependent, to a certain degree, on the skills and abilities of its senior management team. The Group's
business has benefited in the past from the contributions of a number of the Group's key senior managers,
including the strategic guidance of the Mr. Oleg Deripaska (the “Majority Shareholder”), the controlling
shareholder of the Group. ‘Competition in Russia for personnel with relevant expertise is relatively intense,
due to the limited quantity of qualified individuals, and this situation affects the Group's ability to retain its
existing senior management and attract additional qualified senior management personnel. The loss of or
diminution in the services of members of the Group’s senior management team, or an inability to attract,
retain and maintain additional senior management personnel, could have a material adverse effect on the
Group’s business, financial condition and results of operations.

Risks relating to Corporate Structure

The Majority Shareholder will continue to control the Group and the Majority Shareholder’s interests may differ
from the interests of other shareholders

Immediately prior to the Offering, the Majority Shareholder was the Group's controlling shareholder with
82.65% of the Company's share capital. Following the completion of the Offering, the Majority
Shareholder will control 77.4% of the Company's share capital (and 76.6% assuming full exercise of the
Over-Allotment Option). As the controlling shareholder, the Majority Shareholder has significant
influence over the Group’s business strategy (including decisions on acquisitions and disposals of;
businesses), corporate affairs, management and policies. The Group believes that such influence has been,
and will continue to be, important in the development, pursuit and implementation of the Group's
strategy. However, there can be no assurance that the Majority Shareholder’s interests, views or strategy in
relation to the development of the Group’s business will coincide with those of other shareholders. The
Majority Shareholder possesses and is expected to continue to possess sufficient votes to pass most
shareholder resolutions without regard to the votes of other shareholders. Potential conflicts may arise if
the Majority Shareholder chooses not to approve matters which would otherwise be in the interests of the
remaining shareholders. In addition, the Majority Shareholder may act in concert with other significant
shareholders that may have similar interests and/or views on matters submitted to a vote of shareholders or
to the Board of Directors for deliberation. Taken together, such shareholders acting in concert would be
able to control the outcome of virtually all such shareholder votes and deliberations of the Board of
(Directors.

Adverse media speculation, claims and other public statements could adversely affect the value of the GDRs

The media and others have speculated publicly from time to time about a wide variety of matters relating
to the Group’s beneficial owners. For example, there has been negative coverage in the media recently
relating to the rejection by U.S, authorities of Mr. Deripaska’s application for a visa to enter the United
States, the most recent of which occurred in 2015. Mr. Deripaska has repeatedly and consistently
challenged these denials as being unwarranted and unsupported, and since 2015 has continued to enter the
United States with his Russian diplomatic passport.

43

5
UKRAINE-EO13661-13321: 0137
Exhibit 26

under IFRS. These business units are managed separately and the results of their operations are reviewed
regularly by the Company’s management in order to make decisions on the resources to be allocated to
each segment and to assess their performance.

In the Financial Statements and other reportings, in addition to operating segments, the Company reports
on the basis of two major business segments: the En+ Segment (referenced in this Prospectus as the “En+
Power") and RUSAL (each defined below). For the purposes of this Prospectus, the En+ Segment is
referred to as the “En+ Power”. En+ Power predominantly consists of the Power Segment, and also
includes the Coal Segment and the Logistics Segment, both of which support the operations of the Power
Segment, and the Other Segment, The Other Segment includes Krasnoyarsk Metallurgical Plant LLC
(“KRAMZ”) (an aluminium processing plant) and Strikeforce Mining and Resources PLC and its
consolidated subsidiaries (“SMR”) (a molybdenum and ferromolybdenum producer). The Group’s other
(unallocated) operations that are not reportable separately due to their immateriality are included into
En+ Power. RUSAL which also includes an equity investment in Norilsk Nickel, is equivalent to the
Metals Segment.

The Company’s management believes that the division of the results of the Group's operations into En+
Power and RUSAL enables investors and analysts to assess the part the Group’s business (primarily power
operations supported by coal and logistics businesses) that is under the Company's direct day-to-day
operational management. The Company maintains strategic control in RUSAL through a 48.13% interest
and contractual rights contained in the shareholders’ agreement with non-controlling shareholders of
RUSAL (including the right to propose for nomination for appointment the CEO of RUSAL, at least 50%
of the board of directors and two independent directors) without having day-to-day control over its
operations.

Throughout this Prospectus (unless stated otherwise), the following definitions are used:
* “Group” means the Company and its consolidated subsidiaries;

* “En+ Segment” means the Group’s business segment, which comprises the Power Segment, the Coal
Segment, the Logistics Segment, the Other Segment and unallocated assets, but excludes RUSAL, as
described in Note 4 to each of the Interim Financial Information and the Annual Financial
Statements. En+ Segment is referenced in this Prospectus as the “En+ Power”;

* “En-+ Power” means, for the purposes of this Prospectus, the En+ Segment;
* “Power Segment” means the Group’s power assets and operations that do not include those of RUSAL;

* “Coal Segment” means the Group’s operations in the mining and sale of coal that do not include those

of RUSAL;

* “Logistics Segment” means the Group's operations engaged in transportation services that do not
include those of RUSAL;

* “Other Segment” means the operations of KRAMZ. and SMR;
* “Metals Segment” means the Group’s operations that are conducted by RUSAL; and
* “RUSAL” means United Company RUSAL Pic (“UC RUSAL”) and its consolidated subsidiaries.

Non-IFRS Measures

This Prospectus includes certain financial measures that are not measures of performance specifically
defined by IFRS. These include Adjusted EBITDA, Adjusted EBITDA Margin, Adjusted Net Profit,
Covenant Net Debt/EBITDA, Free Cash Flow, Gross Profit Margin, Net Debt, Net Debt/Adjusted
EBITDA, Net Profit Margin, Net Working Capital, Operating Profit Margin, Recurring Net Profit and
Recurring Net Profit Margin.

Throughout this Prospectus (unless stated otherwise), the following definitions are used:

« “Adjusted EBITDA” means, for any period, the results from operating activities adjusted for
amortisation and depreciation, impairment of non-current assets and gain/loss on disposal of property,
plant and equipment for the relevant period, in each case attributable to the Group, En+ Power or
RUSAL, as the case may be;

7

6
UKRAINE-E013661-13321: 0138
Exhibit 26

En+ Power enable En+ Power to benefit from stable cash flow under its long-term supply agreements
with RUSAL, which is the principal consumer of electricity in the region in which En+ Power principally
operates. This synergy also allows the core smelters of RUSAL to receive guaranteed access to low-carbon
and flow cost hydro generated electricity.

In 2016, the Group’s revenues and Adjusted EBITDA were U.5.$9,776 million and U.S.$2,311 million,
respectively. In 2016, En+ Power accounted for 23.7% of the business segments’ revenue (before
intersegmental eliminations) and had an Adjusted EBITDA of U.S.$822 million. For 2016, RUSAL
accounted for 76.3% of the Group’s revenues (before intersegmental eliminations) and had an Adjusted
EBITDA of U.S.$1,489 million.

History and Development

(En+ Group ple was established in 2002, initially to hold certain aluminium and alumina assets acquired by
the Majority Shareholder. Since then, through strategic acquisitions, gradual asset consolidations, as well
#8 Organic growth, the Company has developed into a leading international vertically integrated aluminium
and power producer, Below is a general description of the Group's historical development.

In 2003, following the corporate restructuring of aluminium and alumina assets controlied by the Majority
Shareholder and the establishment of Rusal Holding Limited (which later formed the group of companies
that now comprises RUSAL), the Majority Shareholder received 75% of shares in Rusal Holding Limited.
In 2004, the consolidation of Rusal Holding Limited was completed with the acquisition by the Majority
Shareholder of the remaining 25% of shares in Rusal Holding Limited from third party shareholders. The
Majority Shareholder transferred 100% of shares in Rusal Holding Limited to the Company.

Between 2001 and 2007, the Group and certain other companies related to the Majority Shareholder
gradually acquired 50.2% of the shares in Irkutskenergo, a power company that owns several large HPPs
and CHPs, with an aggregate generation capacity of 12.8 GW. The shares were purchased from third party
shareholders who had acquired shares in Irkutskenergo during its privatisation process or on the secondary
market through subsequent transactions. In 2016, the Group acquired 40.3% of shares in Irkutskenergo
from Inter RAO, increasing its shareholding to 90.8% (including treasury shares).

In 2003, the Group acquired 64.0% of shares in Krasnoyarsk HPP, currently the tenth largest HPP globally
in terms of installed capacity. Between 2003 and 2007, the Group acquired a further 4.3% interest in
Krasnoyarsk HPP through a series of acquisitions from third parties. In 2014, the Group purchased 3.4%
of shares in RusHydro and exchanged this shareholding in RusHydro for 25.0% of shares in Krasnoyarsk
HPP, which were at that time owned by RusHydro. Pursuant to a mandatory tender offer and the buyout
process undertaken in 2016, the Group increased its sharcholding to 100% of shares in Krasnoyarsk HPP.

In 2006, RUSAL and RusHydro entered into a cooperation agreement to jointly implement the BEMO
Project, which contemplated the construction of the 3.0 GW Boguchansk HPP on the Angara river and the
Boguchansk aluminium smelter (with a designed production capacity of approximately 588,000 tonnes of
aluminium per annum) in the Krasnoyarsk Region. Boguchansk HPP’s power generation operations were
launched in 2014 under the operational management of RusHydro, a 50% joint venture partner in the
BEMO Project. Under the operation management of RUSAL, the first half of the first stage of
Boguchansk aluminium smelter launched its operations in 2016 with the production capacity of
149 thousand tonnes.

In 2007, EuroSibEnergo ple was established to consolidate and manage the Group’s power assets and
operations. All power assets that were owned by companies related to the Majority Shareholder were
combined under EuroSibEnergo plc, a Cypriot intermediary holding subsidiary of the Company, by 2009.

In 2007, a5 a result of the acquisition by the Group of SUAL, which at the time was one of the ten largest
aluminium producers globally, and certain of the aluminium and alumina businesses of Glencore, the
current RUSAL was formed under UC RUSAL, a parent company for the newly formed group, which was
comprised of the aluminium producing assets and subsidiaries of the Group. Due to the shareholders’
objective at that time, which was to form a global producer of aluminium focused on its upstream
aluminium business, KRAMZ was not included in RUSAL as part of the acquisition arrangements, as the
former focuses on the downstream market for aluminium products, and as such did not fit RUSAL’s
strategic profile.

In 2008, RUSAL completed the acquisition of a 25% plus one share interest in Norilsk Nickel, the world’s
second largest producer of nickel, top-1 producer of palladium in 2016 and one of the world’s leading

158

7
UKRAINE-E013661-13321: 0139
Exhibit 26

producers of platinum and copper. Norilsk Nickel is the lowest nickel cash cost producer globally, firmly
positioned on the first quartile of the global cost curve. In 2016, Norilsk Nickel produced 236 thousand
tonnes of nickel.

In 2008, with a view to increasing vertical integration within En+ Power, the Group acquired companies
operating coal mining assets located primarily in the Irkutsk and Krasnoyarsk Regions. The Group’s CHPs,
which are predominantly coal-fired, source almost all of their coal consumption from its own coal
operations, which are included in the Coal Segment.

In 2010, RUSAL conducted an IPO and listed its shares and global depositary receipts on the Hong Kong
Stock Exchange and NYSE Euroneat in Paris. Later in 2010, RUSAL listed its Russian depositary receipts
on Russia’s stock exchanges. In 2015, the shares of RUSAL were admitted to listing on MOEX.

In 2010, the Group acquired SMR, which owned and operated two mining and processing plants, a5 well as
two ferromolybdenum plants, all of which are located in the Khakassia and Zabaikalsk Regions. The
Group purchased SMR from the company under common control.

In 2011, the Group formed a logistics business in order to provide comprehensive logistics services
predominantly to the power companies of En+ Power. The logistics assets include railway lines with a total
length of 95 km and a number of railcars and locomotives in the Khakassia Region.

In 2016, the Group purchased dams in the Angara river cascade in the Irkutsk Region from RusHydro.
The dams, which are a part of the Group’s cascade comprising the Irkutsk, Bratsk and Ust-llimsk HPPs
located on the Angara river, were previously leased by Irkutskenergo from RusHydro,

Competitive Strengths

The Group’s management believes that the Group has a number of competitive strengths that have
enabled it to expand significantly over the last several years, and that these strengths will continue to
provide it with competitive advantages in the future. The Group’s key competitive strengths are
summarised below.

Globai leader in hydro power generation and aluminium production

The Group benefits from its unique base of closely located and integrated assets in order to establish its
global leadership in both power and aluminium production.

With 15,1 GW installed hydro power capacity in 2016, the Group is the largest privately held hydro
generator in the world. (It also operates three of the twenty largest HPPs giobally and three of the top five
HPPs in Russia (Krasnoyarsk HPP Bratsk HPP and Ust-Ilimsk HPP). The Group has the highest installed
power generation capacity in the Siberian IPS and was the fifth largest electricity producer in Russia in
2016.

RUSAL is the world’s largest aluminium producer outside of China and the second largest aluminium
group globally according to CRU, with annual production of 3,685 thousand tonnes of aluminium in 2016,

In Russia, the Group is among the largest industrial groups, one of the largest employers and a major
contributor to the federal and regional budgets.

With an established presence in 19 countries and a strong operational hub in Siberia, combining assets of
both En+ Power and RUSAL, the Group is able to capture opportunities arising from its world class
platform and scale. The Group’s aluminium segment has a well-diversified sales platform which allows it to
efficiently access and operate in all key aluminium markets, such as the United States, Western Europe,
Japan and South East Asia. The Group has a world class market research and analytics platform which
provides valuable input to the Group’s long-term operational and financial planning. At the same time,
En+ Power operates the largest and the most cost-efficient network of power plants in the Siberian region,
which allows it to efficiently and reliably cater to its core clients in Siberia, including the largest smelters
operated by RUSAL.

The Group’s scale also provides a number of distinct operational advantages including greater bargaining
power with key raw materials suppliers, service providers and regulators, both in Russia and globally. The
Group’s scale allows it to actively manage the flow of aluminium products, alumina and other raw
materials within the Group and proactively plan the Group's energy generation and consumption targets in
order to optimise capacity utilisation and maximise efficiency at the Group's smelters, refineries and power
plants.

159

8
UKRAINE-E013661-13321: 0140
Exhibit 26

Corporate Organisation

All production, sales, marketing and other operations of the Group are conducted through the Group’s

‘subsidiaries. The following chart sets forth the Group's simplified organisational structure as at the date of
the Prospectus:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

En+ Group Limited
(Jersey)
l Ee
100% 100% 51%
$ t 4
LLC En+
ay Pic Management AUSAL
(Russia)
T 100%
100%
+
JSC Eurosibenergo A
(Russia) i —

 

 

 

 

 

i Krasnoyarskeya
100% —> HPP

 

 

100% —->} KRAMZ

 

 

 

 

+ 92.5% + Iskutskenergo

 

 

 

r

 

 

 

 

 

 

 

 

 

 

Other power. 100%
4 companies
¥
—— {00% —> Loglstics Coal

 

 

 

 

 

 

Internal reorganisation

In 2018, the Group intends to implement an internal reorganisation whereby EuroSibEnerge ple, a Cypriot
intermediary holding subsidiary of the Company, is expected to be merged into the Company. Following
this merger, LLC En+ Management, a Russian company that currently manages the operating subsidiaries
of En+ Power, is expected to become a Russian holding company that will legally own and control most of
the operating subsidiaries of En-+ Power. It is planned that LLC En+ Management will own 100% of
shares in JSC EuroSibEnergo. It is anticipated that the completion of the reorganisation will optimise the

166

9
UKRAINE-E013661-13321: 0141
Exhibit 26

management structure and the Group’s internal business processes, in order to better facilitate the rapid
implementation of decisions.

Redamiciliation
Following the Offering, the Company intends to become a tax resident of Cyprus by the end of 2017 and to
redomicile from Jersey to Cyprus in 2018. Based on advice from the Company’s external legal counsels on

Jersey and Cypriot law, below is a general description of steps required to be made by the Company in
order to implement the redomiciliation.

Under Jersey laws, the Company is required to adopt a shareholders’ resolution in the form of a special
resolution, which must be passed by a two-thirds majority of those shareholders entitled to attend and vote
al a general meeting. Unless the vote in favour of the special resolution is unanimous, the Company must
wait for 21 days following the passing of the special! resolution to allow minority shareholders to object.

Unless all of the known creditors of the Company agree in writing, notice must also be given to all of the
known creditors of the Company at least 21 days before making any application to continue overseas. Each
creditor under Jersey law has the power to apply to court within 21 days after the date of such notice for an
order restraining the application of the Company to redomicile. If the court is satisfied that the interests of
the creditor would be unfairly prejudiced by the proposed continuance it may make an order restraining
the application. The Company intends to obtain the written consent of al! of its known creditors prior to
making any application to the Jersey Financial Services Commission (the “JFSC”), a local regulator.

Following the passing of the special resolution, the grant of consent by all the known creditors of the
Company and the expiration of a 21-day period, the Company will apply to the JFSC to issue a certificate
of discontinuance, which is issued only after the temporary certificate of registration in Cyprus is granted.

Following the completion of steps under the Jersey laws, the Company will file applications for transfer of
its registered office in Cyprus with the registrar of companies in Cyprus which shall be accompanied by
certain documents (including the respective corporate shareholders’ resolution adopted under the Jersey
laws).

If the registrar is satisfied that the Company has complied with the provisions of the Cypriot corporate
laws, it should provisionally register the Company as a company continuing in Cyprus and issue a
temporary certificate. The date of the temporary certificate is deemed to be the date of the Company’s
registration in Cyprus. The Company will then be considered as a legal entity established under the Cypriot
laws. Prior to the issuance of a temporary certificate, the Company will still be considered as a legal entity
registered under the Jersey laws.

Within six months from the date of the temporary certificate, the Company is required to file with the
Cypriot registrar a form accompanied by the certificate issued by the Jersey registrar confirming that the
Company ceased to be registered in Jersey. The Cypriot registrar will then issue the permanent certificate
confirming that the Company has been registered as a company continuing in Cyprus from the date of the
temporary certificate.

Once the temporary certificate is issued by the Cypriot registrar, the shareholders who are recorded in the
register of members (including the Depositary) at the time of redomiciliation will continue to be registered
in the register of members following the issuance of a temporary certificate. The share certificates will be
issued in their name as soon as possible following the issue of the temporary certificate.

See also “Risk Factors—Risks Relating to the Securities and the Trading Market—The contemplated
redomiciliation of the Company may entail certain risks”.

167

10
UKRAINE-EO13661-13321: 0142
Exhibit 26

Location of principal assets

The following map shows the location of the Group's principal assets in Siberia:

       
    

Boguchansk HPP
— ‘eo

Khakas Aluminium! aE
Srehes/y
i
© Aluminium smelter © HPPs
SS Aluminium smelter development project i Boundary site
@ KRANZ = Transportation and distribution

network, 500 and 220 kV

Business Operations
The Group's operations, businesses and financial reports are presented based on the following segments:

«© En+ Power: En+ Power includes the Group's power generation, transmission and distribution
operations, which are supported by the Group’s coal and logistics operations, and other immaterial
assets. Operationally, En+ Power is divided into four segments:

* Power: The Power Segment includes the Group’s operations that provide for the generation of
green, cost-effective hydro energy and heat, and the subsequent transmission and distribution and
sales of such hydro energy and heat in the east Siberia and Volga regions of the Russian
Federation.

* Coal: The Coal Segment is engaged in the mining and sale of coal in the east Siberia region of the
Russian Federation. Brown and fossil coals are the products of this segment. The Coal Segment
provides sufficient coal to enable the Power Segment’s operations to be self-sufficient in coal, and
is also involved in coal sales to third parties in Russia and abroad.

* Logistics: The Logistics Segment is engaged in providing transportation services to the other
segments of the Group and to third parties.

* Other: The Other Segment includes the production and processing of molybdenum and
ferromolybdenum at SMR plants located in certain cities of eastern Russia, and the aluminium
processing operations of KRAMZ. These products are mainly sold to customers in the military,
aircraft, transportation, ship building, packaging and construction industries in Russia and

168

11
UKRAINE-EQ13661-13321: 0143
Exhibit 26

abroad. This segment also holds a number of greenfield and brownfield project licences for
ferrous and non-ferrous metals.

* RUSAL: This segment includes the Group’s shareholding in RUSAL, whose operations include the
mining and refinement of bauxite into alumina, along with the production and sale of primary
aluminium, alumina and other related products, In addition to its other assets, RUSAL also owns a
27.82% stake in Norilsk Nickel, the world’s largest producer of nickel and palladium.

The operations of the Group’s segments are managed separately and the results of their operations are
reviewed by the Group’s management on a regular basis.

En+ Power

The Group’s En+ Power, which includes its assets and operations involved in the production and supply of
electricity and heat, as well as its supporting operations engaged in the supply of coal reserves, as well as
logistics services to the Group, is operationally managed as three distinctive operating segments. For
reporting purposes, En+ Power also includes the non-core operations of SMR and KRAMZ.

Power Segment
Overview

The Group’s Power Segment includes energy operations in the east Siberia and Volga regions and is
engaged in all of the major areas of the power industry in Russia, with assets and activities in: electricity
and heat generation; electricity, capacity and heat sales; heat distribution; retail energy trading and supply;
‘engineering services; and electricity distribution and transmission.

The Group operates five HFPs, including three of the five largest HPPs in Russia and of the twenty largest
HPPs globally, in each case in terms of installed electricity capacity. As at 31 December 2016, the total
installed electricity capacity of the Power Segment’s assets amounted to 19.7 GW, while their total installed
heat capacity amounted to 17.0 Gcal/h. The Power Segment produced 69.5 TWh of electricity output in
2016, which represented 6.6% of Russia’s total electricity generation and 34% of the Siberian IPS’s total
electricity generation for the period, according to SEEPX,

Hydro power generation is a key area of the Group's Power Segment’s business. Russia has the second
largest potential in the world for economically efficient hydro power generation. This is namely due to
Russian rivers, which are recoverable energy sources that in total are able to provide more than 800 billion
kWh of low-carbon electricity per annum, according to SEEPX. As at 31 December 2016, 76.6% of the
Power Segment’s installed electricity capacity was represented by HPPs, with the remaining 23.4%
represented by CHPs (which are predominantly coal-fired) and one solar plant. The Group’s management
believes that its HPPs operate in accordance with high environmental protection standards and provide a
low-carbon power source for Russian manufacturing facilities. In 2016, the Power Segment’s HPPs
produced 81.5% of the total electricity generated by the Power Segment. The Group is a member of
International Hydropower Association (the “IHA”) and will adhere to IHA Sustainability Assessment
Protocol in order to mitigate and prevent the negative environmental! impact of its hydro power plants on
Lake Baikal. As electricity output of the HPPs is subject to fluctuations in water flows, the Group's CHPs
complement the Group's generation assets portfolio by enabling the Power Segment to balance its
electricity production loads (see—“Risk Factors—Risks Relating to the Group's Business and Industries of
Operation—Risks Relating to Power Operations—The electricity output of the Group’s hydro power generation
facilities is subject to fluctuations in waiter flows’’).

The assets and activities attributable to the Power Segment are predominantly located in the Siberian
federal district of Russia. In addition, the Group has certain assets in the European part of Russia. The
Group’s power operations are located in close proximity to numerous Russian companies that produce
goods and extract natural resources found in Siberia. A large proportion of the natural resources extracted
and produced in Siberia are sold to consumers in nearby Asian markets, in particular China, Japan and
South Korea, Consequently, the Group is well positioned to benefit as a supplier of sustainable green
hydro power to companies involved in energy intensive extraction and production of natural resources to
be sold on the Asian markets.

The total revenue attributable to the Power Segment amounted to U.S.$2,077 million, U.8.$2,075 million
and U.S.$2,856 million for the years ended 31 December 2016, 2015 and 2014, respectively. In the first half
of 2017, the Power Segment’s revenues amounted to U.S.$1,371 million compared to U.S.$976 million in

169

12
UKRAINE-EO13661-13321: 0144
Exhibit 26

the first half of 2016. For 2016, the Power Segment’s Adjusted EBITDA and Adjusted EBITDA margin
were U.S.$794 million and 38.2%, respectively.

Operations
The following table sets forth the Power Segment’s key operating data for the periods indicated:

 

 

 

 

Stx months ended 30 June Year ended 31 December
2017 2016 2016 2015 2014

Production volumes
Electricity!) .............. Gith 33,917 32,169 69,498 65,507 75,369
HPPS 2.1... ccc eee eee GiWh 27,347 25,175 56,714 52,421 62,891
CPPs 2... cece ee eee GWh 6,570 6,994 12,784 13,086 12,478
bs (<2: | rr Gcal 14,611,560 14,959,702 27,362,622 26,409,464 27,710,179
Transmission and

distribution?
Power transmission and

distribution. .........60: GWh 23,366 22,184 43,905 45,595 45,708
Purchase volumes
Electricity ...........-6.. GWh 11,132 9,990 20,732 22,112 22,589
Capacity... 6... eee eee eee MWhifyear 10,476 8,465 15,308 14,643 19,703
Sales volumes
Electricity ......... eee eee GWh 42,203 39,121 84,361 80,862 85,354
Capacity... 6. eee eee eee MWyear 85,910 84,882 171,395 169,965 165,413
Heat ...... cc eee ee ee Gcal 12,809,967 13,075,906 23,928,657 23,326,265 24,579,039
Power transmission ......... GWh 15,436 15,158 30,578 30,937 30,588
Revenues
Electricity ...........0048. USS million 985 679 1,449 1,447 1,872
Heat 1.0... ccc eee eee USS million 222 180 352 350 550
Other 7227.7)... Ufa a... US.$ million 164 117 276 278 434
Total iiccentecie ee te ee es USS million 1,371 976 2,077 2,075 2,856
Notes:

(1) Including generation of Ondskoya HPP in amount of 297, 396, 178 and 191 GWh for 2015, 2016, 1H2016 ond 1H2017,
tespectively (Ondskaya HPP was acquired in October 2014 and leased by RUSAL). Including Bratsk HPP production
{6.2 TWh), which was supplied directly to RUSAL.

(2) Presents 100% results for the Group's consolidated subsidiaries, including not wholly-owned by the Group.

For information on regulated tariffs and unregulated prices for the Company’s power operations during
the first half of 2017 and the years 2016, 2015 and 2014, see “Operating and Financial Review—Key Factors
Affecting the Results of Operations—Factors affecting the resulis of operations of En+ Power—Tariffs”.

Generation

The principal business of the Power Segment of the Group involves the production and supply of electricity:
to the wholesale market and the production and supply of heat to end consumers. The majority of the
Group’s assets are located in the Siberian Federal District, along the Yenisei and Angara rivers. The vast
water reserves of the Yenisei and Angara rivers create a natura! environment for the development of hydro
generation, which in turn facilitate the development of power intensive industry plants, such as aluminium
smelters, CHPs are designed to operate in both the condensing cycle for the production of electricity only
and the combined cycle for the production of electricity and heat. The Group’s CHPs are primarily
operated in the combined cycle, which is more efficient. In the years ended 31 December 2016, 2015 and
2014, the Power Segment produced 69,498 GWh, 65,507 GWh and 75,369 GWh of electricity, respectively,
and 27,362,622 Geal, 26,409,464 Gcal and 27,710,179 Gcal of heat, respectively.

The Group's principal generation assets include Irkutskenergo’s HPPs and CHPs, Krasnoyarsk HPP and
Avtozavodskaya CHP.

170

13
UKRAINE-E013661-13321: 0145
Exhibit 26

The table below sets forth, for each of the Group's principal plants, the installed capacity for electricity
generation as at 31 December 2016, as well as their production results and utilisation levels for 2016, 2015
and 2014.

As at 31 December
Installed capacity 2016 2015 2014
2016 = % of total Generated Utllisation Generated Uttlisation Generated Utllisation
(MW) (%) {GWh) (%} (GW) (%) (GWh) (%)

 

 

Siberia

HPPs

Krasnoyarsk HPP’ ........ 6,000 30 19,283 37 16,532 31 19,678 37
Bratsk HPP ............ 4,500 23 17,626 - 45 16,611 42 20,485 52
Ust-Ilimsk HPP.......... 3,840 20 = 16,550 49 16,132 48 19,156 37
Irkutsk HPP)............ 662 3 2,859 49 2,849 49 3,573 62
CHPs

CHP-10) oo. cee ee ee 1,110 6 2,487 26 2,733 28 2,282 23
CHP-9) oo... ees 540 3 1,771 37 1,611 34 1,605 34
Novo-Irkutsk CHP) ....... 708 4 2,767 45 2,723 44 2,662 43
Ust-Ilimsk CHP ......... 515 3 971 22 1,055 23 977 22
CHP-1l .............., 350 2 799 26 785 26 691 23
CHP-6)................ 270 1 803 34 809 34 889 38
{Novo-Ziminskaya CHP’.... 260 I 930 41 956 42 972 43
European part

Ondskaya HPP’.......... 80 0 396 56 297 42

Avtozavodskaya CHP ..... 580 3 1,569 31 1,655 33 1,666 33
Other power planis....... 2nd 686 _29 761 _32 735 31
Total power generation .... 19,687 100 69,498 __ 65,507 _i 75,369 __

Power consumption losses
for the period ......... 537.9 §23.4 498.8

Out of total electricity generated in 2016, 2015 and 2014, the Group’s generation assets’ total consumption
amounted to 2.9%, 3.4% and 3.2%, respectively.

The Power Segment’s generation facilities include 5 HPPs, which produce cost-efficient and low-carbon
hydro power, and 17 electricity generating CHPs, which are mainly coal-fired. The Group controls and
operates three of the five largest HPPs in Russia in terms of installed electricity capacity. According to
SEEPX, the Group is a leading private hydro power producer gicbally with approximately 15 GW of total
installed hydro power capacity under its control. Hydro power generation has a number of important
advantages as compared to other generation technologies, including, but not limited to:
(i) cost-effectiveness (due to the absence of costs associated with the use of fossil fueis); (ii) load flexibility
(allowing increased output in a short timeframe to support peak loads); and (iii) the generation of green
and renewable energy (utilising the considerable water reserves in Siberia), As at 30 June 2017, 76.6% of
the Power Segment’s installed electricity capacity was represented by HPPs, with only 23.4% represented
by CHPs. Therefore, the Group has a cost advantage over many of its competitors in Siberia, who rely on
thermal electricity generation capacity to a more significant extent. The Group’s hydro power generation
results are affected mainly by fluctuations in water flows. For example, lower water inflows in 2014-2015
resulted in a decrease in electricity production at the Group’s HPPs (see—‘‘Risk Factors—Risks Relating to
Power Segmenit—Electricity output of the Group's generation facilities is subject to fluctuations in water flows
and the capacity utilisation factor of its facilities”).

The power generating assets of the Group supply some of the Group’s produced electricity and capacity to
its customers through the wholesale market. Electricity and capacity are treated as separate economic
products in the Russian electricity market. A sale of capacity represents the obligation to maintain
sufficient generation capability to satisfy a target level of potential demand, while a sale of electricity
represents an actual! delivery of electricity to its purchaser. The Group’s principal cusiomers on the
wholesale market are industrial consumers, and include RUSAL’s aluminium smelters, certain electricity
supply companies, including retail supply companies of the Group, and certain grid companies, including
Irkutsk GridCo.

172

14
UKRAINE-E013661-13321: 0146
Exhibit 26

PRINCIPAL AND SELLING SHAREHOLDER
General

The following table sets forth the ownership of the Ordinary Shares of the Company immediately prior to
the Offering, immediately following the Offering and immediately following the exercise of the
Over-Allotment Option in full.

Immediately prior to the Immediately following the Immediately following the

 

 

 

Offering ering Over-Allotment Option

Number of Number of Number of

Ordinary Ordinary Ordinary
Shareholder Shares Percentage Shares Percentage Shares Percentage
B-Finance Limited)... . . 307,750,000 61.55% 307,750,000 53.9% 307,750,000 53.9%
Basic Element Limited®... (105,500,000 21.10%, ‘69,785,714 12.2%) 64,785,714 11.3%
VTB Bank (PJSC)®) ..... 21,750,000 4.35% 21,750,000 3.8% 21,750,000 3.8%
Other) (epee rrrrrr. 65,000,000 13.00%) (65,000,000 11.4%, ‘65,000,000 11.4%
Citibank NAG... _ — 107,142,858 18.8% 112,142,858 19.6%
Total ............006. 500,000,000 100.00% 571,428,572 100.00% 571,428,572 100.00%

 

Notes:

{1} B-Finance Limited is a company organised and existing under the laws of the British Virgin Islands with its registered office and
principal place of business at Vanterpoo) Plaza, 2 Floor, Wickham’s Cay, Road Town, Tortola, the British Virgin Istands. Prior to
the Offering, 61.55% of the Company's issued and outstanding Ordinary Shares were held by B-Finance Limited, which is
beneficially controlled by Mr. Oleg Deripaska.

(2)' Basic Element Limited is a company organised and existing under the laws of Jersey with its registered office and principal
ploce of business at 44 Esplanade, St. Helier, Jersey, Channel Islands, JE¢ 9WG. Prior to the Offering, 21.10% of the
Company's issued and outstanding Ordinary Shares were held by Basic Element Limited, which is beneficially controiled by
Mr. Oleg Deripaska.

(3) YTB Bank (PJSC) is a company organised and existing under the laws of the Russian Federation with its registered office and
principal place of business at Ul. Bolshaya Morskaya 29, St. Petersburg, 190000, the Russian Federation. Prior to the Offering,
4.35% of the Company's issued and outstanding Ordinary Shares were held by VTB Bank (PISC). As of the date of the
Prospectus, in aggregate 32.55°% of Ordinary Shares are pledged in favour of VTB under the arrangements described beow (sec
“—Arrangements between the Principal Shareholders and VTB"}.

(4) ‘Prior to the Offering, 13.00% of the Company's issued and outstanding Ordinary Shares were held by the companies, which are
beneficially owned by the family of Mr. Oleg Deripaska, or directly by members of his family. In October 2017, 6.9% of the
Company's issued and outstanding Ordinary Shares have been transferred to Ms. Potina Deripaska. The transfer is subject to a
call option whereby Mr. Oleg Deripaska may, directly or indirectly, buy the transferred Ordinary Shares (in full or in part). The:
transferred shareholding is subject to a lock-up arrangement (see “Plan of Distribution—Lock-up Arrangements—Lock-up of the.
Company, the Selling Shareholder, B-Finance Limited and Other Shareholders’).

(3) Such Ordinary Shares will be held by Citibank N.A. as Depositary on behalf of the Holders. Both immediately following the
Offering and immediately following the Over-Allotment Option the Comerstone Investor will hold 6.2% thereof.

Arrangements between the Principal Shareholders and VIB

In July 2011, the Company, Basic Element Limited, B-Finance Limited and VTB entered into a
shareholders’ agreement regarding, inter alia, the corporate governance of the Company. This
shareholders’ agreement was amended and replaced by a new shareholders’ agreement in December 2013
(the “Shareholders’ Agreement with VIB”) as a result of certain arrangements among the same parties
and Eastern Carriers Trading Limited (a company controlled by the Majority Shareholder) made under the
Forward Sale Agreement (as defined below) in relation to the Ordinary Shares. The Shareholders’
Agreement with VTB provides, inter alia, for Basic Element Limited and B-Finance Limited to coordinate
with VTB in connection with corporate governance matters, as well as dividend payments. Under the
Shareholders’ Agreement with VIB, VTB is entitled to nominate for appointment and require the
removal of one Director. The Shareholders’ Agreement with VTB will be terminated upon completion of
the Offering (see “Management and Corporate Governance—Directors—Riccardo Orcel”).

In December 2013, Eastern Carriers Trading Limited, Basic Element Limited, B-Finance Limited and
VTB entered into a forward sale agreement in relation to the Ordinary Shares (the “Forward Sale
Agreement”). Under the Forward Sale Agreement, VTB as seller shall deliver an exercise notice to Eastern
Carriers Trading Limited to sell all Ordinary Shares owned by VTB five business days prior to
13 December 2018. Prior to 13 December 2018, VTB only in a limited number of circumstances such as

210

15
UKRAINE-E013661-13321: 0147
Exhibit 26

illegality, change of control or event of default, may (but shall not be obligated to) provide an carly
exercise notice to Eastern Carriers Trading Limited to sell all Ordinary Shares owned by VTB. At any time
prior to 13 December 2018, Eastern Carriers Trading Limited as buyer is entitled to deliver an early
exercise notice to WTB as seller to purchase all Ordinary Shares from the seller. It is intended that the
Selling Shareholder wil! apply a portion of proceeds from the sale of GDRs to reduce the outstanding
strike price under the Forward Sale Agreement and/or to repay a portion of the debi owed to VTB as
lender under certain lending arrangements.

Under the share pledge agreements made in connection with the Forward Sale Agreement, B-Finance
Limited and Basic Element Limited pledged in aggregate 7.7% of Ordinary Shares in favour of VTB to
secure obligations of Eastern Carriers Trading Limited as buyer and B-Finance Limited and Basic Element
Limited as guarantors under the Forward Sale Agreement. Separately, under the share pledge agreements
made in connection with certain lending exposure by VTB as lender and the related guarantee, B-Finance
Limited and Basic Element Limited, which are guarantors under this lending exposure, pledged in
aggregate 24.85% of Ordinary Shares in favour of VTB to secure obligations of the respective obligors
under the lending arrangement. Thus, in aggregate, 32.55% of Ordinary Shares are pledged in favour of
VTB under the arrangements described above (see also “Description of Share Capital and Applicable Jersey
Legislation—Jersey Legislation—Mandatory bid”),

Conversion of Shareholding in RUSAL into the GDRs

On 18 October 2017, the Company and Amokenga Holdings Limited (“AHL”) signed a non-binding term
sheet setting out the terms and conditions of a transaction whereby AHL will subscribe for the GDRs
representing newly issued Ordinary Shares pursuant to a subscription agreement between AHL and the
Company in consideration for which AHL will transfer to the Company its shareholding in UC RUSAL
(the “Conversion Transaction”). As at the date of this Prospectus, AHL owns 8.75% of shares in UC
RUSAL and is ultimately controlled by Glencore. Upon completion of the Conversion Transaction, which,
subject to certain conditions, is expected to occur following the Offering, the Company's shareholding in
RUSAL will increase from 48.13% to 56.88%.

The conversion price is calculated with reference to a formula taking into account the Offer Price, the
number of shares that AHL owns in UC RUSAL and the volume weighted average U.S.$ price of shares of
UC RUSAL over the 60-day period immediately preceding the Offering.

The definitive transaction documents necessary to consummate the Conversion Transaction will be
conditional upon (a) receipt of all necessary governmental, regulatory and shareholders’ consents,
approvals and waivers (if any) required for completion of the Conversion Transaction; (b) the execution of
a shareholders agreement between: (i) AHL and (ii) Basic Element Limited and B-Finance Limited
(and/or such other affiliated entities that hold shares in the Company at the time); and (c) receipt of a
clearance from the Hong Kong regulator that no mandatory takeover offer is required to be made in
relation to UC RUSAL as a result of the Conversion Transaction.

Under the shareholders agreement described above, AHL will be entitled to appoint CEO of Glencore as
a director to the Board of Directors (the “AHL Director”). The quorum for a meeting of the Board of
Directors will include the AHL Director, save that the quorum requirement will not apply 10 a reconvened
mecting of the Board of Directors originally adjourned as a result of the failure of the AHL’s director to
attend. It is expected that under the shareholders’ agreement, AHL shall be provided rights equivalent to
the rights created under the Shareholders’ Agreement between the RUSAL Major Shareholders and shall
have the same investor governance rights as the Cornerstone Investor under the Cornerstone Investment
Agreement (see also “Plan of Distribution—Cornerstone Investor and Cornerstone Investment Apreement”).

Other

As far as the Company is aware, as at the date of this Prospectus, there are no arrangements the operation
of which may at a later date result in a change of control of the Company.

As far as the Company is aware, other than the shareholders and their beneficial owners, no person,
directly or indirectly, has an interest in the Company’s capital or voting rights.

Save in respect of the Majority Shareholder, the Company is not aware of any person who, either as at the
date of this Prospectus or immediately following the London Admission, exercises, or could exercise,
directly or indirectly, control over the Company.

#11

16
UKRAINE-E013661-13321: 0148
Exhibit 26

In spite of Russta’s wholesale power market liberalisation, until 2014, HPPs in Siberia were obliged to sell
capacity at regulated prices. Naturally, the effect placed considerable downward pressure on Siberian
capacity price growth. However, since 2014 HPPs were gradually liberalised: 65% of their capacity was sald
at liberalised (KOM) capacity prices in 2014-2015, and 80% until May 2016, and 100% since May 2016,
excluding volumes related to sales to residential customers.

See the “Regulation of the Power Industry” section for the details on the power market structure and trading
segments following power market reform.

Generation

The majority of Russian thermal generating assets were privatised during the power sector reform either
through large capital raisings or through direct sale of RAO UESR’s stakes in generation companies (or
through a combination of both methods). Some strategic investors acquired controlling stakes in two or
more generation companies (including Gazprom Group, IES Holding and SUEK).

Following the power market reform, from an ownership perspective, the key players in the generation
segment can be divided into the following three groups: (i) state-controlled companies, including Gazprom
Group, RusHydro, and Rosenergoatom; (ii) companies controlled by Russian strategic investors, including
Russian EuroSibEnergo, T Plus (previously IES Holding) and SUEK; and (iii) companies controlled by
foreign strategic investors, including Unipro (previously E.On), Enel and Fortum.

The top three largest players control approximately 45% of the total installed electricity capacity in Russia,
while the top five players control approximately 63%. The table below illustrates the top 10 largest players
in the Russian power generation sector by installed electricity capacity under their respective control.

Installed % of
capacity under Russta’s

 

 

Rank Investor Ovnership Key assets control capacity
(GW)
1 Gazprom .... State Mosenergo, TGK-1, OGK-2, OGK-6 39.0 17%
2  RusHydro,... State 62 HPPs, RAO Energy System of the East"! 38.9 16%
3 Rosatom..... State 10 Nuclear Power Plants (Rosenergoatom) 27.9 12%
4 Inter RAO ... State Inter RAO EG, BGK, TGK-11 23,7 10%
5 EureSibEnergo Russian (15.1 GW hydropower, irkutskenergo 19.7 8%
6 T Plus Group . Russian Volzhskaya TGK, TGK-5,6,9, Orenburg TGK 15,1 6%
7  Unipro...... Foreign 5 Thermal power plants (formerly OGK-4) 11.1 5%
8 Enel Russia .. Foreign 4 Thermal power plants (formerly OGK-5) 9.5 4%
SSCS Russian Kuzbassenergo (TGK-12), TGK-13 78 3%
10 =Fortum...... Foreign §& Thermal power plants (TGK-10), 25% in TGK-1 4.2 2%

Source: Companies’ annual reports, The System Operator,

(1) Including Hoguchansk HPP (2,997 MW), which is owned 50% by RusHydro and 50% by RUSAL, and operated by RusHydro.
In the Siberian IPS, the top three largest players control approximately 73% of the total installed electricity
capacity, while the top six players control approximately 90%, Foreign strategic investors have a limited

presence in the Siberian power market; the only power plant controlled by a foreign investor is Unipro’s
Berezovskaya power plant (2,400MW, including unit 3 currently under maintenance).

229

17
UKRAINE-E013661-13321: 0149
Exhibit 26

The table below presents the largest players in the generation sector of the Siberian IPS.

 

 

Installed
capacity
under % of Siberian
Rank Investor Ownership Key assets control EPS capacity
(GW)
1 EuroSibEnergo ..) ‘Russian’ (15.1 GW hydropower, Irkutskenergo 19,10 37%
2 SGK .......... Russian Kuzbassenergo (TGK-12), TGK-13 7.8 15%
3 RusHydro ...... State 3 HPPs (excluding Boguchansk HPP) 75 14%
4 Inter RAG. ..... State Inter RAO EG, BGK, TGK-11 41 89
5 RusHydro/RUSAL Russian Boguchansk HPP) 3.0 6%
6 Sibeco......... Russian Novosibirsk CHPs 2.5 5%
7 Unipro ........ Foreign Berezovskaya GRES 2.4 5%
& Other ......... _ _ 5.5 11%

Source: Companies’ annual reports, The System Operator.
(1) Excluding EuroSibEnergo assets operating outside of Siberia.
(2) Boguchansk HPP is owned by a 50%/50% joint venture established by RusHydro and RUSAL, and operated by RusHydro.

Transmission, distribution and infrastructure

Russian Grids (known in Russian as “Rosseti’’) is the operator of Russia’s energy grid and one of the
largest power network companies in the world. It maintains 2.3 million km of power transmission lines,
490,000 substations with transformer capacity of more than 761 GWA (gigawatt amperes}. In 2015, the net
power output to consumers amounted to 720.5 billion kWh, an increase by 5.2 billion kWh when compared
to 2014. In 2015, the overall transmission losses within Russian Grids declined by 0.14 points and reached
9.2%.

The asset portfolio of Russian Grids includes 37 subsidiaries and affiliates, inclusive of 14 interregional
distribution companies (“MRSKs”) and the transmission company (Federal Grid Company (“FGC”)). The
state owns 87.9% of the Russian Grids’ share capital. The FGC and MRSKs are part of UES’ technological
infrastructure, the dispatch and operation of which is executed by the System Operator.

Today, MRSKs own and operate approximately 70% of all Russia’s power distribution assets.
Approximately 30% of Russia’s other electricity distribution assets are owned and operated by grid
companies of the formerly independent AO-Energos, as well as by numerous smaller regional and
municipal companies.

The national interregional and regional power network companies provide power transmission and
distribution services, as well as technological connections of consumers and generators’ equipment to the
power grid. The activity of network companies falls under the state regulation of natural monopolies with
regards to the price formation for the provided services, and for non-discriminative access of consumers to
the electric power grid network.

See “Electricity Industry Structure” section for details on industry infrastructure participants, including the
System Operator, Market Council and Commercial Operator,

Supply

Russian retail customers currently purchase electricity from energy supply companies, which have been
either spun-off from the AO-Energos and subsequently sold by RAO UESR in public auctions, or were
formed as independent energy supply companies (including RusEnergoSbyt, TNS Energo, and
MAREM-+). Most former AO-Energo sales companies were granted the status of “guarantecing
suppliers” (i.e., the energy supply companies of last resort) in their respective geographical regions, and
therefore are obligated to enter into contracts with any retail consumer on demand.

The energy supply companies that do not have the status of guaranteed supplier tend to be independent
and are free to choose their consumers without obligation. By the end of 2016, the number of these
companies was reduced from around 3,000 to approximately 1,900.

230

18
UKRAINE-E013661-13321: 0150
Exhibit 26

DESCRIPTION OF SHARE CAPITAL AND APPLICABLE JERSEY LEGISLATION

Set forth below is a description of the Company's share capital, the material provisions of the Company's M&A
in effect on the date of this Prospectus and certain requirements of Jersey legislation. Holders of the GDRs will
be able to exercise their rights with respect to the Ordinary Shares underlying the GDRs only in accordance with
the provisions of the Deposit Agreements and the Deed Poll and the relevant requirements of Jersey law (see
“Terms and Conditions of the Global Depositary Receipts”).

Description of the Company

The Company was incorporated as a private limited liability company limited by shares and was registered
in British Virgin Islands on 30 April 2002 under the name Baufinanz Limited. On 18 March 2004 the
Company registered a change of its legal name to Eagle Capital Group Limited. On 25 August 2005, the
Company changed its domicile to Jersey and was renamed to En+ Group Limited. On 1 June 2017, the
Company re-registered as a public company in Jersey and was renamed to En+ Group ple and has
conducted business since that date. The principal legislation under which the Company operates, and
under which the Ordinary Shares are created, is the Companies Law. The Company’s registered office is
44 Esplanade, St Helier, Jersey, JE4 9WG (Telephone: 01534 504 000).

Purpose

The Company’s purpose includes, among other things, to undertake business of a commercial nature. The
Company has an unrestricted corporate capacity.

Share Capital

The Company’s authorised share capital on its incorporation was U.S.$1,000 divided into 1,000 ordinary
shares of U.S.$1.00 each, fully subscribed for by B-Finance Limited.

Prior to the date of this Prospectus, the Company’s shareholders resolved on 1 June 2017 to subdivide the
authorised share capital of the Company from U.S.$50,000 divided into 50,000 Ordinary Shares of
U.S.$1.00 each to U.S.$50,000 divided into 12,500,000,000 Ordinary Shares of U.S.$0.000004 each, such
that each share in the capital of the Company with a par value of U.5.$1.00 was subdivided into 250,000
shares with a par value of U.S.$0.000004.

To meet certain legal requirements for redomiciling as a public Company to Cyprus, the Company’s
shareholders further resolved on 9 October 2017 to increase the issued share capital of the Company to
US$35,000 such that 8,250,000,000 additional Ordinary Shares of US$0,000004 each were issued to the
shareholders on a pro rata basis. The shareholders then immediately resolved to consolidate the authorized
share capital of the Company such that every 17.5 Ordinary Shares of US$0.000004 each were consolidated
into 1 Ordinary Share of US$0.00007 so that the current authorized share capital of the Company is
US$50,000 divided into 714,285,714.286 Ordinary Shares of US$0.00007 cach.

Asa result, as of the date of this Prospectus, the Company's issued share capital is U.S.$35,000 divided into
500,000,000 Ordinary Shares, each with a par value of U.S.$0.00007, all of which are fully paid, free from
any liens and any restrictions on the right to transfer. As of the date of this Prospectus, the Company’s
authorised share capital is U.S.$50,000 divided into 714,285,714.286 Ordinary Shares of U.S.$0.00007. The
Company’s authorised and issued fully paid share capital immediately following the Offering will be
571,428,572 Ordinary Shares. The Company does not have in issue any listed or unlisted securities not
representing its share capital.

As at the date of this Prospectus, the Company's major shareholders were B-Finance Limited (BVI) with a
61.55% ownership interest and Basic Element Limited (Jersey) with a 21.10% ownership interest.

Neither the Company nor any of its subsidiaries (nor any party on its behalf) holds any of the Company’s
Ordinary Shares.

Neither the Company nor any of its subsidiaries has any outstanding convertible securities, exchangeable
securities or securities with warrants or any relevant acquisition rights or obligations over the Company's
or either of the subsidiaries’ authorised but unissued capital or undertakings to increase its issued share
capital.

276

19
UKRAINE-EO13661-13321: 0151
Exhibit 26

13. The following table sets forth certain information regarding the Group's significant subsidiaries as at

the date of this Prospectus:

 

Beneficial
swnership/

Incorporation voting rights

Registered Office

 

Country of

Name
United Company RUSAL Plc ..... Jersey
LLC Irkutskaya Energosbytovaya

Kompaniyalerr retorts tee Russia
JSC Krasnoyarsk Hydro Power Plant (Russia
{PISC Irkutskenergo ............ Russia
OJSC Irkutsk Electric Grid

Company PEenee te nee Russia
JSC EuroSibEnergo ............ Russia

48.13%
92.5%
100.0%
92.5%

52.3%

100.0%

356

44 Esplanade, St Helier, JE4 9WG, Jersey

257 Lermontova Street, 664033, Irkutsk,
Russia

663090, Divnogorsk, Krasnoyarsk Region,
Russia

3 Sukhe-Batora Street, 664011, Irkutsk,
Russia

257 Lermontova Street, 664033, Irkutsk,
Russia

663090, Divnogorsk, Krasnoyarsk Region,
Russia

20
UKRAINE-E013661-13321: 0152
“Companies Act” .......... 00005

“Companies Law”...............

eCompanyaT cle eer Cent
“Company Secretary” ...........4

“Competition Law". .............

“Conditions” ..............-055

“Cornerstone Investment Agreement

“Cornerstone Investor”...........

“Cornerstone Investor GDRs”... ...
“Cornerstone Offering’...........

“Corporations Act”..............
“Covenant Net Debt / EBITDA” ....

“CRU”. 0 eee ee eee
“CRU Industry Report” ..........

“Custodian” ..........0...0000.
“Cyprus” 2... ee ees
“Cyprus Takeover Law” ..........
“CYSEC” Co. ee eee
“day-ahead market” .............

“Defence Tax” 2.0.0... cee eee
“Deposit Agreements”............

“Depositary” .. 0.0.0.0... 0.005 e
“Deposited Property” ............

“Deposited Shares” .............

“Director(s)” .......... 00000 e as
“Disclosure and Transparency Rules”

“Disclosure Guidance and
Transparency Rules” ...........

Exhibit 26

the Companies Act 2006 of the U.K.

the Companies (Jersey) Law 1991, as amended from time to
time

En+ Group ple
Intertrust Corporate Services (Jersey) Limited

Federal Law of the Russian Federation No, 135-FZ “On
Proiection of Competition” of 26 July 2006, as amended

the terms and conditions of the GDRs included in the section
entitled “Terms and Conditions of the Global Depositary Receipts”
of this Prospectus

the agreement between the Cornesione Investor in connection
with the Offering dated 7 September 2017

the ANAN GROUP (SINGAPORE) PTE. with whom the
Company has entered into the Cornerstone Investment
Agreement

the GDRs purchased by the Cornerstone Investor pursuant to
the Cornerstone Investment Agreement

a placement of 35,714,285 GDRs to the Cornerstone Investor
under the Cornerstone Investment Agreement.

the Corporations Act 2001 (Cwth) of Australia

a non-IFRS measure, calculated for any period as covenant net
debt divided by covenant EBITDA, in each case as reported, in
accordance wiih the terms of credit facility agreements

CRU International Limited

the industry report dated 12 April 2017 prepared by CRU at the
request of the Company

Citibank Hong Kong

the Republic of Cyprus

Section 13 of the Public Take Over Bids Law, Jaw no. 41(1)/2007
the Cyprus Securities and Exchange Commission

the Russian wholesale market for electric energy deliverable
24 hours in advance of a given time in any day

the Special Contribution for the Defence Fund of the Republic
Law

the agreements entered into on or about the date of this
Prospectus between the Company and the Depositary

Citibank N.A.

the rights, interests and other securities, property and cash
attributable to the Deposited Shares

the shares deposited with the Custodian pursuant to the Deposit
Agreements

the director(s) of the Company
the UK Listing Authority disclosure and transparency rules

the disclosure guidance and transparency rules made by the
FCA under Part VI of FSMA

359

21
UKRAINE-EO13661-13321: 0153
“Free Cash Flow’... .............

gr SCT rrr eee

gt ome
a GDRs ee eee

“GDP”... ee eee
“geological research licences” ......

“Gllencore”. 0. ee
“Glencore Businesses” ...........

“Gross Profit Margin” ...........

“Guarantee’. oo... eee
“guaranteeing supplier” ..........

“Heat Market Roadmap” .........
“Heat Supply Law”..............
“Holder” 2.00.0... 00. eee eee

SURE eee rer

“hryvnia”... 2 eee
“HSE” ee eee

“Hydraulic Constructions Safety
Law. ...0... eee

SAS eee

Exhibit 26

anon-IFRS measure, calculated for any period as the cash flows
generated from operating activities before capital expenditures
and interest less interest paid and less capital expenditures
adjusted for restructuring fees, payments from settlement of
derivative instruments, one-off acquisitions plus dividends from
associates and joint ventures, in each case attributable to the
Group, the En+ Segment or RUSAL, as the case may be

Joint-Stock Company “Financial Settling Centre", a company
incorporated in the Russian Federation on 29 September 2004,
which is engaged in rendering services related to financial
settlements between participants of the wholesale electricity
market, and which is owned by the Market Council and ATS

the Federa) Service for Financial Markets of the Russian
Federation

the Financial Services and Markets Act 2000 of the U.K.
the Federal Tariffs Service of the Russian Federation

global depositary receipts representing interests in Ordinary
Shares

gross domestic product
licences for the geological research of a subsoil plot

Glencore plc, a company, incorporated in Jersey, which is a
leading integrated commodity producer and marketer

certain of the alumina and aluminium businesses of Glencore
acquired by RUSAL

anon-IFRS measure, for any period calculated as gross profit or
loss divided by revenues and expressed as a percentage

the Company and its consolidated subsidiaries:
gross regional product

the corporate guarantee provided by the Company in favour of
VTB securing the obligations of GrandStroy LLC under the
VTB Facility of August 2015

a company under an obligation to enter into a contract for the
sale and purchase of electricity at the request of any customer
within a Guaranteeing Supplier’s area of operation

a roadmap entitled “On Implementation of the Target Model of
the Heat Market” approved by the Russian Government in 2014

Federal Law of the Russian Federation No. 190-FZ “On Heat
Supply” of 27 July 2010

in relation to any GDR, the person registered as the holder of
that GDR on the Register

a hydro power plant
the lawful currency for the time being of the Ukraine

health, safety and environmental laws and regulations

Federal Law of the Russian Federation No. 117-FZ “On Safety
of Hydraulic Constructions” of 23 June 1997

International Accounting Standard 34, Interim Financial
Reporting
361

22
UKRAINE-E013661-13321: 0154
(Cr
<i RAMZ” eee

“Krasnoyarsk aluminium smelter” ..

“Krasnoyarsk HPP” ............-

“Land Code” .... 0.2.20 ee eae

“Law No. 122 FZ"... ee eee

“Law No. 218 FZ" ..........065-

“LCIA” 00. ees
“Licensing Law”. ...............

“Licensing Regulation” ...........

“Listing Rules” ...........00006
“UME” oo. c ccc eee eee
“Lock-up Agreements” ........446.

“Logistics Segment” .............
“London Admission” ............

“London Stock Exchange’.........
“LTIFR” 2.0... c ee eee
MBA" Lo eee

“Majority Shareholder” ..........

ae HW
Managers” ....... 00000 c eevee

Exhibit 26

JSC KPMG

Krasnoyarsk Metallurgical Plant LLC, a company incorporated
in the Russian Federation on 9 Junauary 1997, whose principal
business is the manufacturing of semi-finished products from
primary aluminium, and in which the Group owns a 100%
shareholding.

JSC RUSAL Krasnoyarsk, a company incorporated under the
laws of the Russian Federation on 16 November 1992, and which
is a wholly owned subsidiary of RUSAL

JSC Krasnoyarsk Hydro-Power Station, a company incorporated
in the Russian Federation on 7 October 1993, whose principal!
business is electricity generation, and which is the wholly owned
indirect subsidiary of the Company

the Land Code of the Russian Federation No. 136-FZ of
25 October 2001

Federal Law “On State Registration of Rights to Immovable
Property and Transactions Therewith” No. 122 FZ dated 21 July
1997, as amended

Federal Law “On State Registration of Immovable Property”
No. 218 FZ dated 13 July 2015, as amended

the London Court of International Arbitration

the Federal Law on Licensing of Certain Types of Activities
No. 99-FZ dated 4 May 2011, as amended

the Resolution of the Supreme Soviet of the Russian Federation
on 15 July 1992, as amended

the Listing Rules of the U.K. Listing Authority
the London Metal Exchange

an undertaking of the Company, the Selling Shareholder,
B-Finance Limited, the Other Shareholders, WTB and the
Cornerstone Investor, establishing that, subject to certain
exceptions, until the expiry of a period of 180 days after the
London Admission, neither they nor any of their subsidiaries or
their affiliates nor any person acting on their behalf will, without
the prior written consent of the Joint Global Coordinators, on
behalf of the Managers, or the Company (as the case may be)
sell, pledge or encumber the Ordinary Shares or the GDRs or,
in the case of the Company, issue new Ordinary Shares

the Group’s operations in transportation services (excluding
those of RUSAL)

admission to the Official List and to trading on the regulated
market

the London Stock Exchange ple
the Lost Time Injury Frequency Rate

the Company's memorandum and articles of association to be in
force on the date of the London Admission

Mr. Oleg Deripaska

the MOEX Bookrunner, the Joint Global Coordinators and the
Joint Bookrunners

363

23
UKRAINE-EO13661-13321: 0155
“Norilsk Nickel”... ........0..06-

“NSD? 00. ee ee eee
“OECD” 2.00... cece ce eee
“OFAC” 0... eee
“Offer Price” ....... 000 eee ee ee

“offer within the EEA of the GDRs” .

“Official List” ........--..0000-
JOCK LLLLELELL ne

“Operating Profit Margin” ........

oe Abd
Order”... ice ee eee ee eae

“Other Shareholders”............

“Ordinary Shares” ..............

“Other Segment” ...............
“Over-Allotment Option” .........

oO eee LeeLee

“Power Segment” ...............

“2010 PD Amending Directive” .....
“Prospects” ........-..020000-

“Prospectus Directive” ...........

“Pre-Release”... 0... ee

“Pre-Releasee” ........0......205

Exhibit 26

PJSC Mining and Metallurgical Company “NORILSK
NICKEL”, a company incorporated in the Russian Federation
on 4 July 1997, whose principal business is nonferrous metal
production, and in which RUSAL holds a 27.82% stake

the Russian Nationa! Settlement Depositary
the Organisation for Economic Co-operation and Development
the U.S. Office of Foreign Assets Control

the final dollar price per GDR at which the GDRs are to be
acquired pursuant to the Offering

the offering of the GDRs by the Company and the Selling
Shareholder

in relation to any GDRs in any EEA Relevant Member State,
the communication in any form and by any means of sufficient
information on the terms of the offer and any GDRs to be
offered so as to enable an investor to decide to purchase or
subscribe for the GDRs

the official list of the FCA

thermal generation companies (specifically ‘“‘optovaya
generiruiushchaya kompaniya”, wholesale generating company)

a non-IFRS measure, calculated for any period as results from
operating activities divided by revenues and expressed as a
percentage

the Financial Services and Market Act (Financial Promotion)
Order 2005, as amended, of the U.K.

companies that are beneficially owned by the family of the
Majority Shareholder or directly by members of his family,
which hold 13.0% of the Company’s Ordinary Shares

ordinary shares, each with a nominal value of U.S.$0.00007, in
the share capital of the Company

the operations of KRAMZ and SMR

the option granted by the Selling Shareholder to the Managers
to procure purchasers for, or failing which to purchase, up to
5,000,000 additional GDRs at the Offer Price for the purposes
of meeting over-allotments in connection with the Offering

Passive Foreign Investment Company

the Group’s power assets and operations (excluding those of
RUSAL)

Directive 2010/73/EU, as amended
this prospectus dated 3 November 2017

Directive 2003/71/EC (and amendments thereto, including the
2010 PD Amending Directive, to the extent implemented in the
EEA Relevant Member State), including any relevant
implementing measure in cach EEA Relevant Member State

the execution and delivery of GDRs or issuance of interests in a
Master GDR by the Depositary prior to the receipt of Shares by
the Custodian or the Depositary, as the case may be

the person to whom GDRs or Deposited Property are to be
delivered in the event of a Pre-Release

363

24
UKRAINE-EO13661-13321: 0156
“Russian EuroSibEnergo”.........

“Russian Securities Market Law” .. .

“Russian Tax Code” ...........+.

“Russian Qualified Investors” ......
“Safety Law” .........0.0000 005
“Sayano-Shushenskaya HPP” ......

“Sberbank” .......... 0000 ca eee
“SC 1” and “SC 2”. .............

2 Cee CEE EEE eee CEE

SSE. 5.5 rs... 2 Ee
“Securities” ..........2- 00 eee

“Securities Act? 2.2... 0.2 e eee

“SEEPX” 0... eee
“SEEPX Industry Report” ........

“Selling Shareholder” ............

“Senior Management” ...........
“Shareholder(s)” .........-.0005
“Shareholders’ Agreement between

RUSAL Major Shareholders”... ..

“Shareholders’ Agreement with
RUSAL” 2... cc eee

“Shareholders’ Agreement with VTB”

“Siberian IPS"... 2... 0.0200 c eee
MOMR™ oo. ccc cee ee eee

“Stabilisation Period” ............

Exhibit 26

JSC EuroSibEnergo, a company incorporated in the Russian
Federation on 8 September 2008, which is the management’
company for the Group’s power assets and in which the Group
owns 100% of its share capital

Federal Law of the Russian Federation No. 39-FZ “On the
Securities Market” of 22 April 1996, as amended

the Tax Code of the Russian Federation

“qualified investors” (as defined under the Russian Securities
Market Law) in Russia

Federal Law of the Russian Federation No. 116-FZ “On
Industrial Safety of Dangerous Industrial Facilities” of 21 July
1997

a HPP operating in Siberia, which is a branch of RusHydro
Sberbank of Russia

supply contracts between Bratsk aluminium smelter and
Irkutskenergo providing for Irkutskenergo to supply electricity
to Bratsk aluminium smelter from 1 January 2017 to
31 December 2026

contract between RUSAL Energo and Russian EuroSibEnergo,
providing for Russian EuroSibEnergo to supply RUSAL Energo
with electricity from 1 November 2016 to 31 December 2025

the United States Securities and Exchange Commission
the GDRs and the Ordinary Shares represented by them

the United States Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder

SEEPX Energy Ltd

the industry report dated 27 April 2017 prepared by SEEPX at
the request of the Company

Basic Element Limited

the senior management of the Group as at the date of this
Prospectus

means, unless specified otherwise, holder(s) of Share(s)

the shareholders’ agreement concluded in January 2010 in
respect of RUSAL between the RUSAL Major Shareholders

the shareholders’ agreement concluded in January 2010 in
respect of RUSAL between RUSAL and the RUSAL Major
Shareholders

the shareholders’ agreement entered into by the Company, Basic
Element Limited, B-Finance Limited and VTB in July 2011
regarding, inter alia, the corporate governance of the Company

Siberian integrated power system

Strikeforce Mining and Resources PLC and its consolidated
subsidiaries, whose principal activity is the production of
molybdenum and ferromolybdenum.

a period of 30 days after the announcement of the Offer Price

368

25
UKRAINE-E013661-13321: 0157
Exhibit 26

En+ Group Limited
Notes to the Consolidated Financial Statements for the years ended 31 December 2016, 2015 and 2014

 

 

27. Significant subsidiaries
The significant entities of the Group, included in these consolidated financial statements, are as
follows:
Ownership and equity interest
31 December
Place of
incorporation and Principal
Name operation activities 2016 2015 2014
UC RUSAL
United Company RUSAL Ple Jersey Holding company 48.1% 48.1% 48.1%
Compagnie Des Bauxites De Guinea Bauxite mining 100.0% 100.0% 100,0%
Kindia 5.A.
Friguia Guinea Alumina 100.0% 100.0% 100.0%
JSC RUSAL Achinsk Russian Federation Alumina 100.0% 100.0% 100.0%
RUSAL Mykolaev Lid Ukraine Alumina 100.0% 100.0% 100.0%
JSC RUSAL Boxitogorsk Russian Federation Alumina 100.0% 400.0% 100.0%
Alumina
Euraflumina SpA Italy Alumina 100,0% 100.0% 100.0%
OJSC RUSAL Bratsk Russian Federation Smelting 100.0% 100.0% 100.0%
JSC RUSAL Krasnoyarsk Russian Federation Smelting 100.0% 100.0% 100.0%
JSC RUSAL Novokuznetsk Russian Federation Smelting 100.0% #00.0% 100.0%
JSC RUSAL Sayanogorsk Russian Federation Smelting 100.0% 100.0% 100.0%
CISC Khakas Aluminium Russian Federation Smelting : - 100.0%
Smelter
RUSAL Resal LLC Russian Federation Processing 100.0% 500.0% 100.0%
JSC RUSAL SAYANAL Russian Federation Foil 400.0% 100.0% 100.0%
CISC RUSAL ARMENAL Armenia Foil 100.0% 100.0% 100.0%
RUS-Engineering LLC Russian Federation Repairs and 100.0% 100.0% 100.0%
maintenance
JSC Russian Aluminium Russian Federation Holding company 100.0% 100.0% 100.0%
Rusal Global Management B.V. Netherlands Management 100.0% 100.0% 100.0%
company
JSC United Company RUSAL Russian Federation Trading 100.0% 100.0% 100.0%
Trading House
Rusal America Corp. USA Trading 100,0% 100,0% 100.0%
RS Internationa] GmbH Switzerland Trading 100.0% 100.0% 100.0%
Rusal Marketing GmbH Switzerland Trading 100.0% 100.0% 100.0%
RTI Limited Jersey Trading 100.0% 100,0% 100.0%
Alumina & Bauxite Company British Virgin Trading 100.0% 100.0% 100.0%
Limited Islands
JSC Komi Aluminii Russian Federation Alumina 100.0% 100.0% 100.0%
JSC Bauxite-Timana Russian Federation Bauxite mining 100.0% 100.0% 80.0%
JSC Severo-Uralsky Bauxite Russian Federation Bauxite mining 100.0% 100,0% 100.0%
Mine
JSC SUAL Russian Federation Primary aluminium 100.0% 100.0% 100.0%
and alumina
preduction
OJSC Zaporozhye Aluminium Ukraine Primary aluminium - - 98.0%
Combine and alumina
production
SUAL-PM LLC Russian Federation Aluminium 100.0% 100.0% 100.0%
powders
production
CISC Kremniy Russian Federation Silicon production 100.0% 100,0% 100.0%
SUAL-Kremniy-Ural LLC Russian Federation Silicon production 100.0% 100.0% 100.0%
UC RUSAL Atumina Jamaica Jamaica Alumina > 100.0% 100.0%
Limited (a)
UC RUSAL Alumina Jamaica I] Jamaica Alumina 100.0% 100.0% 100.0%
Limited
Kubikenborg Aluminium AB Sweden Smelting 100.0% 100.0% 100.0%
RFCL Sarl Luxembourg Finance services 100.0% 100.0% 100.0%
122

F-161

UKRAINE-E013661-13321: 0158

26
Exhibit 26

Ent Group Limited
Notes to the Consolidated Financial Statements for the years ended 31 December 2016, 2015 and 2014

Ownership and equity interest

3] December

 

Place of
incorporation and Principal
Name operation activities 2016 2015 2014
Aktivium B.V. Netherlands Holding and 100.0% 100.0% 100,0%
investment
company
Aughinish Alumina Ltd Treland Alumina 100.0% 100.0% 100,0%
EN+
Eurosibenergo Plc Cyprus Holding company 100.0% 100.0% 100.0%
Management
JSC Eurosibenergo Russian Federation company 100.0% 100.0% 100.0%
PJSC Krasnoyarsk Hydro-Power Russian Federation Energy generation
Plant (b) 100.0% 92.6% 89.6%
CISC MAREM + Russian Federation = Energy trading 99.9% 99.9% 99.9%
PISC Irkutskenerga Russian Federation Energy generation 90.8% 52.8% 52.8%
OJSC Irkutsk Electric Grid Russian Federation Power transmission 51.9% 44.4% 44.4%
Company and distribution
LLC Telmamskaya HPP Russian Federation Investing company 100.0% 100.0% 100.0%
CISC Volgaenergosbyt Russian Federation © Energy trading 96.2% 80.5% 80.5%
LLC Avtozavodskaya TEC Russian Federation Energy generation 95.3% 75.9% 75.9%
LLC Zavedskie seti Russian Federation Energy 100.0% 100.0% 100.0%
transmission
LLC Eurosibenergo-engineering Russian Federation Engineering 100.0% 100.0% 100.0%
services
LLC Kompaniya VostSibUgol Russian Federation Coal production 90.8% 52.8% 52.8%
OJSC Razrez Tulunsky Russian Federation Coal production 87.8% 52.6% 52.8%
LLC KRAMZ Russian Federation Manufacturing of 51.7% 57.6% 57.3%
semi-finished
products from
primary aluminium
LLC Tyvinskaya Gornorudnaya Russian Federation Coal production 93.0% 39.5% 39.5%
Company
LLC Sorsk Mining and Russian Federation Ore mining 100.0% 100.0% 100.0%
Metallurgical Complex
LLC Sorsk Ferromolybdenum Russian Federation Ore processing, 100.0% 100.0% 100.0%
Plant ferromolybdenum
production

(a) Entity was disposed of in 2016 for a consideration of USD 299 million, please see note 2(h)

for details.

(b) As at 3] December 2016 excluding squeeze out procedures Krasnoyarsk HPP nominal
ownership is 98.6% (note 17(a)).

The nominal ownerships indicated in the table above are the effective holdings, except for
UC RUSAL shareholdings where 48.1% is held by the Parent Company.

Trading entities are engaged in the sale of products to and from the production entities.

F-162

UKRAINE-EO13661-13321: 0159

123

27
COMPANY

En+ Group plc _
44 Esplanade, St. Helier
Jersey, Channet Islands

JE4 9WG

Citigroup Centre
Canada Square
London E14 5LB
United Kingdom

Merrill Lynch International
2 King Edward Street
London ECIA 1HQ
United Kingdom

BANK GPB INTERNATIONAL S.A.
Luxembourg
Le Dome
15, rue Bender
Luxembourg
L-1229

LEGAL ADVISERS TO THE COMPANY

As to English and U.S. law

White & Case LLP

5 Old Broad Street

Lendon EC2N 1DW
United Kingdom

Exhibit 26

SELLING SHAREHOLDER

‘Basic Element Limited

‘44 Esplanade, St. Helier

JOINT GLOBAL COORDINATORS
Citigroup Global Markets Limited Credit Suisse Securities (Europe)

Limited
One Cabot Square
London E14 4QJ
United Kingdom

SIB (Cyprus) Limited
Alpha Business Centre
1 Floor Block B, 27 Pindarou
Street
CY-1060 Nicosia, Cyprus

JOINT BOOKRUNNERS

BMO Capital Markets Limited
95 Queen Victoria Street
London EC4V 4HG
United Kingdom

UBS Limited
5 Broadgate
London EC2M 2Q5
United Kingdom

MOEX BOOKRUNNER
ATON LLC

20 Ovchinnikovskaya emb., bid. 1

Moscow 115035
Russia

As to Russian law

White & Case LLC
4 Romanov Pereulok
125009 Moscow
Russia

Jersey, Channel Islands
JE4 9WG

J.P Morgan Securities plc
25 Bank Street
London E14 5JP
United Kingdom

VTB Capital ple
14 Cornhill
London EC3V 3ND
United Kingdom

Société Générale
29 boulevard Haussmann
75009 Paris
France

As to Jersey law

Opier
44 Esplanade, St. Helier
Jersey, Channel Islands
JE4 9WG

LEGAL ADVISERS TO THE JOINT GLOBAL COORDINATORS
As to English and U.S. law

Linklaters LLP
One Silk Street
Londen EC2Y 8HQ
United Kingdom

As to Russian law

Linklaters CIS
Paveletskaya Square 2/2
Moscow, 115054
Russian Federation

INDEPENDENT AUDITORS TO THE COMPANY

JSC KPMG

10, Presnenskaya Naberezhnaya

123112 Moscow
Russia

DEPOSITARY

Citibank N.A.
388 Greenwich Street
New York, New York 10013
United States of America

28

UKRAINE-E013661-13321: 0160
Exhibit 27

EuroSibEnergo at a glance

2of3

@

EUROSIBENERGO IS THE LARGEST INDEPENDENT POWER
COMPANY IN RUSSIA AND RANKS AS

one of the largest hydropower
generation companies in the wortd

EUROSISENEREO PRODUCES AROUND
(9% of Russia’s total
electricity volume
Siberia’s

LARGEST POWER PRODUCER

EURCSIBENERGO WAS FORMED IN 2007 IN ORDER 10
CONSOLIDATE POWER GENERATION ASSETS, WHICH PREVIOUSLY
WERE SEPARATELY MANAGED BY LLC EUROSIBENERGO, AND TO

develop power
generation operations

- EUROSIBENERGO IS A

vertically integrated power group
ENGAGING IN ALL OF THE MAJOR AREAS OF THE POWER
INDUSTRY IN RUSSIA - FROM COAL PRODUCTION FOR QUA CHPS
AND GENERATION OF ELECTRIC AND HEAT POWER 10 SALES 10
END USERS - AS WELL AS HAVING AN ENGINEERING UNIT WITH
EPC / EPCM COMPETENCES

THE COMPANY HAS 18 POWER GENERATION PLANTS,

BUROSIBENERGO'S INSTALLED
ELECTRICITY CAPACITY AMOUNTS TO

19 460 MW,

INCLUDING 15 G02 MW CAPACITY OF HYDRO POWER,
PLANTS REPRESENTING 9.2% OF INSTALLED
ELECTAICITY CAPACITY IN RUSSIA

THE TOTAL INSTALLED HEAT CAPACITY OF OUR HEAT
POV/ER GENERATING ASSETS AMOUNTS TO

17485 Gcal/h.

EVROSIBENERGO'S DVN COAL RESERVES AMOUNT TO
1.26 billion tonnes

OUR PERSONNEL NUMBERS EXCELD
27 000 persons

IN 2009 LUROSIBENERGO PRODUCED

82.8TWh

CF ELECTRICITY

hitps://www.eurosib.ru/en/about/key/?print=¥

 

 

 

02/12/2018 06:19 PM

I

UKRAINE-E013661-13321: 0161
About us

lof2

Exhibit 27
https://www.eurosib.rw/en/about/?print=Y

 

| EUROSIBENERGO (ESE), A PART OF EN# GROUP IS
THE LARGEST INDEPENDENT POWER COMPANY IN
=] RUSSIA AND THE LARGEST PRIVATE HYDROPOWER
PRODUCER GLOBALLY. ESE WAS ESTABLISHED IN
2001 AS A POWER PLANTS HOLDING COMPANY.
SINCE THEN WE HAVE COMPLETED VARIOUS
ACQUISITIONS AND UNDERWENT SIGNIFICANT
ORGANIC GROWTH TO BECOME AN ENERGY
SECTOR CHAMPION IN RUSSIA.

  

 

Wa operate power plerts across Russia with a total installed capscity of 19.7 TOTAL INSTALLED CAPACITY
GW, providing appreximetaly 846 of Russia's aleciricity, OF POWER PLANTS

Over 15 GW of our generation portfofia comes from hydroelectric power plants. 19.7 GW
localed ont SHoerian rivers = the Angara and the Yenisel Three of our
Sr ree ates tee an oa aera eee ae a ante INSTALLED CAPACITY OF

Piet Tek et ta HYDROPOWER PLANTS

Hydra power generstion hia a tumber of important advantages compared 14 15.1 GW
other forma of power generation:

sow arc sabe cout bas, tb bua fo el sont Vertically integrated
= load flexibly, allowing increased output in @ short time frame to support peak power

tn December 2015 we divernified our clean anergy mix by launching 4 pilot solar
PV power project  Abakan SPP — with corm equipment produced In-house. The leunch of Abakan GPP reinforced ESE lading position in green energy generation In
Russia,

Most of oor power assets are located in thu Siberian region of Funsis, # region considered to be part of Marth Asia and home io many of the works ristural resources.
We bupply eleciricily [a major o& & ges production facilities, mining enterprises, pulp and paper mila, machinery works, sir ine plants end over 1 milion households. Our
major consumer ls UG RUSAL, a part of Ent Grourc i's slaminium emekers consume more than # helf cf our electricity.

ESE engeges In all of the power industry's key areas, Including electic power generation, its transmission
end distribution, power ireding end supply. Our fosslt tual power plants ere fully sourced with our own coal
production. ESE hes sn in-house engineering unit — ESE-Enginesring = with in-depth industry knowledge
that provides nepairimainisnancy/EPCM services ta the company, as wed as to Ine global market, inching
Alrica, Asia and Bauth America.

Our atrategy is focused on the development of clean anergy. promoting anergy efficiency, snd the reduction
of cur carbon footprint. We are Investing in RZD in the energy sector, this Includes development of a new
Qenerstion 100MW compact nuciesr reactor, new types cf porevskie-based solar panels, energy worage
tyttenta, and 9 resmarch on cross-border grid intercorsvections potential in Narth-Eart Asia,

 

ESE Is a member of the Global Susteinable Electicty Partnership, 2 nor-profil orgenizetion whose =.
members are the world’s leading slactricity companies, supplying enargy to over 1.2 bBlion customers.

We aim to become a gichal player in renewebla energy fueling the world's growih and prosperity with the:

 

02/12/2018 06:21 PM

2

UKRAINE-EQ13661-13321: 0162
Exhibit 27
About us https://www.eurosib.m/en/about/?print=Y

power of nature.

 

2of2 02/12/2018 06:21 PM

3

UKRAINE-EO13661-13321: 0163
History

Pate

lofi

Exhibit 27
https:/Awww.eurosib.rufen/about/history/?print=¥

January 2016 = Completed the transfer of all EuroSibEnengo power generation plants tc the wholesale electicly market
Dacembder 2009 -LLC EurcSibEnergs-Engineering completed ita firat project outside Russia: the Company constuciead a mini-CHP with a 2 MW
capacity and centralized haat supply sytem in the Avan residential cistriet of Yerevan, the Republic of Armenia

2007 through 200g = Fe Cen Nagratna TRA LLS Andie CHE CHSC MADEN ciLE Eirtatn erdioatn Ta
ahares of OJSC Int e parspya HPP, LLC A dakaya CHP. CJSC MAREM+, LLC EuroSbEnerngo-Engineering

2008 — VeutSioUgol Company wes sequined, meeting 60% of EumSibEnengo’s CHP demand for ecal

 

2228 - OJSC Irtautak Electronetwork Company Ctrkulsk GridC.o") was spun-off from QUSC Itotekenerge in accordance with the requirements of the
legislation of the Fiussion Federation

2007 - EuroSibEnerge wea ettetl shed 10 consolidats end manage the elecricty genermiion asieis wkthin the En+ Group, which were previously
managed by LLC EuroSibEnergo, and to develop power generation operations

2007 <Ene Group increased ts take in OJSC iekutskenerge to a contralling stake
2907 -En-+ Group increased Its stake in OJSC Krasnoyarskaya HPP tc # conboling stake
2004 - LLC Aviazavodskaya CHP was acquired by En+ Group companies

2004 - CSC MAREM+ (one of the oldest electricity trading campery in Russia having been established in 1998) was scquired by Ern+ Group
companies

2023 = En+ Group ataried to acquire shares of CJSC Kraanoysrgurya HPP

2002 - LLC EureSinEnergo-Engineering was establrehed in order to provide repair, malienance and modernization services tor OSC Inatykenergo
HPP and Krasnoyarskaya HPP

2901 -En+ Group surted lo acquire shares of OUSC irmutskenergo
2007 - LLC EureSibEnergo was esteblished in order to manage electric power projects

02/12/2018 06:22 PM

4

UKRAINE-E013661-13321: 0164
Exhibit 27

Corporate Structure https://www.eurosib.ru/en/about/structure/?print=Y

lof3

Corpornte Structure

 

4
GAO Furosbt nerge

 

   

Fuel {coal Power Supply and Housing and
ae } Power Generation Power Transmission Trading

 

 

 

 

 

 

 

 

 

 

 

 

 

OAO Irkutskenerga

OAC biagskenorgo bs & coal acd power
generating comperry, located in the ttustsk
Oblast and Krasnoyarak Krai. The company's
key assets include three larga HPPa on the
Angana River - irastek, Bratek and Ust-llimsik
HPPa, with a total capecty of over 9 GW. as
wall aa thirteen cosired CHPs located in
lenge cities of ihassk Oblast, six oper-pil coal
Trained We meet Ine power plants’ demand for
coal, hwo loading and transportation units,
and a coal dressing plent.

 

BRATSKAYA HPP USTHILIMSKAYA CHP

4500 MW 525 MW

The total insisted capecty of the company's
Power plants amounts to 12.9 GW including
aver 2 GW of HPP a capacty, 14,800 GOath
of baat energy capacity, and 1.29 billion tons
cf coal reserves. OAO Inkutakersarga ia
capable of generating over 70 bilan Kh of
‘olectric power and up to 46 million Gcat of
haat energy each year, and producing over
14,9 miban tone of coal The company's
Structure atso includes heating networks with
a tetal length of SCO ken.

  

UST-ILUMSKAYA HPP IRKUTSKAYA HPP

——— 3840 MW 662 MW

employess.
EuroSibEnerge holds = controlling stake (50.19%) of OAC Inazskenenge shares, while 40% of the company's shares are owned by the Russian Federation,
back

OAO Krasnoyarsk HPP

02/12/2018 06:20 PM

5

UKRAINE-E013661-13321: 0165
Exhibit 27

Corporate Structure https:/Awww.eurosib.ru/en/about/structure/?print=Y

20f3

QAO Krasnoyarsk HPP owns and controls Krasnoyarsk HPP on ine Yenisel River with the installed capacity of
@ GVW Krasnoyarak HPP ronka second among the lengest Russian hydroelectric power plenty, and is included
in the fst of top ten HPPs of the world,

Krasnoyarsk HPP is capable to produce over 29 billion KVvh per year, covering mara than 50% of Kresnoyarsk
Krai energy demand.

In terms of modemization, Krasnoyarsk HPP is one of the leading HPPs in Russia dus to the fact that 9 of
12 Iypdropawer unite have been fully reconstructed tll present

 

KRASNOYARSK AYA HPP

6000 MW

The company has over 600 amployecs.
EuraSibEnergo holds a controting stake (65.29%) of OAO Krasnoyarsk shares.
bask

Volgaenergo Grup of Comsanies

Volgaenerga Group of companies includes assets, located in Nizhny Novgorod, such as ihe dekaye TPP with 4 electric capacity of 540 MW and heal
capacity of 2074 Gcalh, two boiler hauses with totel capacity of 605 Geal/h, a. wall aa heating networks and power supply company ZAD VolgsEnergoShyt which has
the sints of guaranteeing supplier of Nahey Novgorod Oblast

 

Tha Volgaenargo GC's annual production of electric power exceeda 3 bilion Kh, while the heal enengy production is over 4,300 Gcal.

Taking into aecound the power defick In Nizhny Nevgored Obtest, EuroSib Energe Ia considering tha opportunity ef constructing 3 naw 400 MV energy generation unit et
the Aviezevedshaye TPP.

Tha company has over 1700 employees.
EursSBEnerga holds 100% of Volgaenerge shares.

back

OAO Irkutsk Electrosetevaya Company

DAO Iratsk Elecirosetevaya Company (IESK, irkutek Electric Network Company) provides transmission and
distribution of electric pewer, produced mainly by OAO Ircutskererpo power plants. Tha company was
established on tha basis of network aazels of CAD Iniautskenergo in accordance wih the Federal Law

"On Features of the Electric Power Indusiry Operations during the TransRional Period”,

ae
iL

a

OTP

Tha total length of the company’s 0,4 - 500 KV network amourts 19 34, 000 km. Tha company owns aver 7,
000 substations.

i

‘The company has cver 3,200 employees.

 

DAC Iratskenergo holds 19.9% of IESK shares, and It participates in the company's managenvant.
back

2ZA0 MAREM+

ZAO MAREM + vans astabiished in 1096, and is one of the oldest Russian enengy supply companies. Today the company cperates in Rusela end Katakhetar.

The company purchases alectic pawer on wholesale market and sajes # io and consumers. In 2009, ZAO MAREM+ supped 2.3 bition ki of electric power to end
consumers.

EuroSibEnenge holds 100% of ZA MAREM>+ shares.

02/12/2018 06:20 PM

6

UKRAINE-E013661-13321: 0166
Exhibit 27
Corporate Structure https://www.eurosib.ru/en/about/structure/?print=Y

back

O00 EurcSibEnergc-Enginzenng
O00 EuroSibEnergo-Engineering ls an engingasing und of LursGibEnergs wih EPC | EPCM competences, The company repens, modemizes, designs and constructs

energy producing facdities for EuroSbEnergo, e3 well as for cther companies In Russia and abroad. The company holds cna of tha dearest campetences in the flaid of
ydrosleenric power production in Russia. and retain cusnelnabis relations with industry research inatitues.
O00 EureSibenerge-Enginesring has is repretentative ofieas In seven regions of Fiussta end in Ameria.
Al Ihe moment tha company is working on implemantation of the follwing large-scale projects:
Development of design documentation for the project “Asconstruction of the Aviozevodskeye TPP and Construction of COGT400",
Management of axternad electric power supply at the Taiahet indusirtal Hud,
Restoration of a canreiized heat supply syziem in the Avan disttect of Erevan, the Republic of Armenia;
Reconstruction of hydiroalectic power unis at Krasnoyarsk HPP.
Recarstruction and construction of power supply unis in termingla of the internabonal export of Sachi end the airport cf Galenctzhik.
Tha company hes over 2,190 empicyses,

EuroSibEnergo holds 100% of EuroSibEnergc-Engineering shares.

3of3 02/12/2018 06:20 PM

7

UKRAINE-EO13661-13321: 0167
Exhibit 27
Contacts https:/Avww.eurosib.ru/en/contact/Pprint=Y

Caniacts

EuroSibEnerga weweurabru
E-mail: infogjeuroséuns
165, Chikaleva sireet, Dinogorak, Krasnoyarsk Krai, £63051, Russian Federation

EuroSibEnergo (Moscow office)
1 Vasiisy Kozhinoy Street, Moscow, 121008, Russia

Tal; +7 (495) 7260-50-85
Fax: +7 (495) 720-50-06

Deities eet aE or
‘

lofi 02/12/2018 06:24 PM

8

UKRAINE-EO13661-13321: 0168
Exhibit 28
Bates Pages 0169 - 0174
Withheld in Full
Exhibit 29
Case 1:17-cv-00913 Documenti Filed 05/15/17 Page 1 of 12

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

OLEG V. DERIPASKA, Civil Action No.
64 Severnaya Street, Oktyabrsky,
Khutor, Ust-Labinsky District,
Krasnodar Territory, Ruasia, 352332,
JURY TRIAL DEMANDED
Plaintiff,
Vv
THE ASSOCIATED PRESS,
200 Liberty Street,
New York, NY 10281,
Defendant,
COMPLAINT

Plaintiff Oleg V. Deripaska brings this action under the laws of the District of Columbia.
Plaintiff's allegations are made with knowledge of his own acts and acts taking place in his
presence, and upon information and belief as to all other matters.

NATURE OF THE CASE

1, This is an action for defamation by direct statements and by implication.

2. Mr. Deripaska, a private investor and industrialist, is the CEO of United Company
RUSAL, one of the world’s largest aluminum companies.

3. The Associated Press (hereinafter the “AP”) is a news publishing agency with
global reach. In its most recent annual report, the AP claimed that “[mJore than half the world’s
population sees content from the AP every day via 15,000 news outlets worldwide.”

4, On March 22, 2017, the AP, by and through its writers Jeff Horwitz and Chad

Day, published an article (hereinafter the “Article”) that falsely accused Mr. Deripaska of

UKRAINE-EO13661-13321: 0175
Exhibit 29
Case 1:17-cv-00913 Document1 Filed 05/15/17 Page 2 of 12

involvement in criminal acts and other improprieties. Mr. Horwitz and Mr. Day are writers at
the AP’s local news bureau in Washington, DC,

5, The AP acted with actual malice in publishing the Article because prior to
publication it knew thet such statements were false, or at minimum entertained doubts about the
truth of the defamatory statements contained in the article, In addition to the Article’s overtly
false and defamatory statements, the Article is structured to imply falsely that Mr. Deripaska’s
commercial dealings from the period between 2005 and 2009 were somehow related to alleged
criminal conduct and improprieties related to the campaign of then-presidential candidate Donald
J. Trump and the 2016 U.S. Presidential election (hereinafter the “Trump Campaign
Controversy”).

6. The AP admitted, through an online video featuring one of the Article's authors,
that the Article’s central representations regarding Mr. Deripaska were misleading (hereinafter
the “Horwitz Video”). In the Horwitz Video, the AP admitted, inter alia, that “the relationship
[Mr. Manafort had] with Deripaska would’ve been over by the time the [Trump] campaign
began, long since then.” The AP also admitted: “There isn’t any sort of question at the moment
as to whether Oleg Deripaska was involved in some way in the Trump Campaign.”

7. Although the Harwitz Video contradicts some of the Article’s central, defamatory
themes, it did not accompany the Article’s initial distribution. Readers of the Article and of its
numerous republications by news outlets around the world have been left with the impression
that Mr. Deripaska’s private, commercial dealings were—and still may be—deeply intertwined
with the Trump Campaign Controversy.

8. On March 31, 2017, Mr. Deripaska, through his attorneys, asked that the AP issue

a public correction and retraction. The requested retraction would have clarified that the AP is

UKRAINE-EO13661-13321: 0176
Exhibit 29
Case 1:17-cv-00913 Document1 Filed 05/15/17 Page 3 of 12

aware of no evidence, of any kind, to suggest that Mr. Deripaska and Mr. Manafort had a
contractual relationship to advance the interests of the Russian government or Mr. Putin, and that
the relationship between Mr. Deripaska and Mr. Manafort predated all of the alleged contacts
between the Russian government and the Trump Campaign by many years.

9. The AP refused Mr. Deripaska’s request for a public correction and retraction.

10. Since its publication, the Article has been republished or cited by numerous news
outlets worldwide, including but not limited to both print and televised publications by The
Independent (UK), Bloomberg News, CNN, and MSNBC.

PARTIES

11. Plaintiff Oleg V. Deripaska is a citizen of the Russian Federation (“Russia”), with
business interests in several countries.

12. Defendant The Associated Press is an unincorporated cooperative association
organized under the laws of the statue of New York, with its principal place of business in New
York, NY.

JURISDICTION AND VENUE

13. This Court has subject matter jurisdiction over Plaintiff's claims under 28 U.S.C.
§ 1332(a)(2). For purposes of that statute, Mr. Deripaska is a citizen of Russia, and the AP is a
citizen of New York. Accordingly, the citizenship of the parties is diverse. The amount in
controversy exceeds $75,000.

14, This Court has personal jurisdiction over Defendant, and venue is proper in this
judicial district, under 28 U.S.C. § 1391 and the District of Columbia’s iong-arm statute, D.C.

Code §§ 13-423(a)(1) and (a)(3). The AP regularly transacts business in this district. The AP,

UKRAINE-EO13661-13321: 0177

 

 

 
Exhibit 29
Case 1:17-cv-00913 Document1 Filed 05/15/17 Page 4 of 12

through its agents, has caused harm in this district. A substantial part of the events giving rise to
Mr. Deripaska's claim occurred in this district.

FACTUAL ALLEGATIONS
Statement #1

15. In its opening line, the Article asserts: “Before signing up with Donald Trump,
former campaign manager Paul Manafort secretly worked for a Russian billionaire with a plan to
‘greatly benefit the Putin Government,’ The Associated Press has learned.” The Article
continues: “Manafort pitched the plans to aluminum magnate Oleg Deripaska, a close Putin aily
with whom Manafort eventually signed a $10 million annual contract beginning in 2006.”
According to the Article, these “plans” were set forth in a memo written by Mr. Manafort in
2005 (hereinafter the “2005 Manafort Memo”).

16. The Article links the purported plans set forth in the 2005 Manafort Memo to the
“$10 million annual contract” purportedly entered into between Mr. Deripaska and Mr.
Manafort. The Article then quotes the 2005 Manafort Memo: “‘We are now of the belief that
this model can greatly benefit the Putin Government if employed at the correct levels with the
appropriate commitment to success.’ Manafort wrote in the 2005 memo to Deripaska.”

17.‘ The Article expresses certainty about the connection between the plans set forth in
the 2005 Manafort Memo and funds paid by Mr. Deripaska to Mr. Manafort: “Manafort’s plans
were laid out in detailed documents obtained by the AP that included strategy memoranda and
records showing international wire transfers for millions of dollars.”

18. Taken together, these assertions constitute a false and defamatory statement

(hereinafter “Statement #1”).

4

UKRAINE-E013661-13321: 0178

 
Exhibit 29
Case 1:17-cv-00913 Documenti Filed 05/15/17 Page 5 of 12

19. Statement #1 is verifiably false in that it asserts in substance that Mr. Deripaska
paid Mr. Manafort to execute the plans set forth in the 2005 Manafort Memo, in particular to
*“sreatly benefit the Putin Government.”

20. Contrary to Statement #1, Mr. Deripaska never had any arrangement, whether
contractual or otherwise, with Mr. Manafort to advance the interests of the Russian government
or to implement the purported proposal in the 2005 Manafort Memo.

21. On information and belief, the 2005 Manafort Memo constituted a pitch by Mr.
Manafort’s firm for services unrelated to the contractual arrangements between Mr. Deripaska
and Mr. Manafort.

22. The AP knew that Statement #lwas false when it published the Article. There is
no contract pursuant to which Mr. Deripaska paid Mr. Manafort for work designed to “greatly
benefit the Putin government.” The AP knew that to be the case when it published the Article,
because it claimed to be in possession of a contact between Mr. Deripaska and Mr. Manafort, yet
it did not quote, paraphrase, or otherwise summarize its terms. On information and belief, the
purported contract in the AP’s possession relates to ordinarily commercial dealings and in no
way supports any assertion that Mr. Manafort was engaged by Mr. Deripaske to perform work to
“greatly benefit the Putin government.”

23. ‘In the alternative, but for the same reasons stated above, the AP published
Statement #1 with reckless disregard as to whether it was false. The AP had the terms of the
purported 2006 contract in its possession, and could have examined those terms and reported on
them. The AP, however, did not report on the terms in the purported 2006 contract because
doing so would have contradicted the AP's assertion that Mr. Deripaska’s dealings with Mr.

Manafort were somehow related to subject of the 2005 Manafort Memo,

 

UKRAINE-EO13661-13321: 0179
Exhibit 29
Case 1:17-cv-00913 Documenti Filed 05/15/17 Page 6 of 12

24. Statement #1] is defamatory. As the Article notes, “Under the Foreign Agents
Registration Act, people who lobby in the U.S. on behalf of foreign political leaders or political
parties must provide detailed reports about their actions to the department” and “[w]illfully
failing to register is a felony.” By asserting in substance that Mr. Deripaska paid Mr. Manafort
to act as an unregistered foreign agent, Statement #1 injured plaintiff in his trade, profession, and
community standing by making him appear to have been engaged in criminal conduct.

25. Statement #1 is actionable as a matter of law, irrespective of special harm,
because it asserts that Mr. Deripaska was involved in, or aided, criminal conduct by Mr.
Manafort.

26. Statement #1 has caused Mr. Deripaska special harm, because his business
interests have suffered a loss of good will value and other pecuniary loss.

Statement #2

27. ‘In an effort to lend authority to its dubious chimera of accusations, the Article
quotes Senator Lindsey Graham of South Carolina: “Clearly if [Mr. Manafort]’s getting millions
of dollars from [Mr. Deripaska,] a billionaire close to Putin, to basically undermine democratic
movements, that’s something I'd want to know about.”

28. The quotation attributed to Senator Graham (the “Graham Quotation”) uses the
present participle form, thereby asserting that Mr. Manafort is currently “getting millions of
dollars” from Mr. Deripaska. In addition, the Graham Quotation’s reference to “basically
undermin{ing] democratic movements” furthers the Article’s false and defamatory themes and
effectively confirms that the 2005 Manafort Memo’s plans are nefarious in and of themselves,

29, The Article does not clarify that the hypothetical payment of “millions of dollars”

described in the Graham Quotation would have taken place many years ago, if it had happened at

UKRAINE-EO13661-13321: 0180

 
Exhibit 29
Case 1:17-cv-00913 Documenti1 Filed 05/15/17 Page 7 of 12

all. Nor does the Article correct or clarify the Graham Quotation’s suggestion that Mr.
Deripaska’s contracts with Mr. Manafort were intended “to basically undermine democratic
movements.”

30. The AP had (and has) no basis for reporting that any contract between Mr.
Deripaska and Mr. Manafort provided for the undermining of democratic movements.

31. The next paragraph of the Article reads: “Democrats on the House Intelligence
committee said the new revelations will feature in their investigations.”

32. Taken together, these assertions constitute a false and defamatory statement
(hereinafter “Statement #2”).

33. The AP intended for Statement #2 to have a false and defamatory inference
beyond the reporting of true facts. Even if true, the statement regarding the House Democrats’
investigation—when paired with the Graham Quotation—strongly and falsely conveys that Mr,
Deripaska’s contracts with Mr. Manafort had criminal implications and merit a congressional
investigation. Again, Mr. Deripaska did not make any payments to Mr. Manafort to undermine
democratic movements, and the Article cites no proof to substantiate that accusation.

34. ‘The AP knew that Statement #2 was false when it published the Article.
Specifically, the AP knew that Mr. Deripaska severed relations with Mr. Manafort many years
ago. In the Horwitz Video, the Associate Press admitted, inter alia, that “the relationship [Mr.
Manafort had] with Deripaska would’ve been over by the time the [Trump] campaign began,
long since then.”

35. Alternatively, by not placing the Graham Quotation in its proper temporal
context, the AP acted with reckless disregard for whether or not Statement #2 conveyed a false

inference.

UKRAINE-EO13661-13321: 0181
Exhibit 29
Case 1:17-cv-00913 Document1 Filed 05/15/17 Page 8 of 12

36. Statement #2 is defamatory. By conveying that Mr. Deripaska paid Mr. Manafort
to undermine democratic movements, and that Mr. Deripaska merited being the subject of a
congressional investigation, Statement #2 injured plaintiff in his trade, profession, and
community standing by making him appear infamous or odious.

37. Statement #2 is actionable as 2 matter of law, irrespective of special harm,
because it conveys that Mr. Deripaska was involved in, or aided, criminal conduct by Mr.
Manafort—including conduct in violation of the Foreign Agents Registration Act, and that he
merited being the subject of a congressional investigation.

38. Statement #2 has caused Mr. Deripaska special harm, because his business
interests have suffered a loss of good will value and other pecuniary loss.

Statement #3

39, The Article claims: “Deripaska became one of Russia’s wealthiest men under
Putin, buying assets abroad in ways widely perceived to benefit the Kremlin’s interests.”

40. ‘The next paragraph retums to a discussion of the Trump Campaign Controversy.
In that paragraph, the Article repeats that Mr. Manafort had worked as President Trump’s
campaign chairman during the 2016 Presidential election—a fact already set forth in the very
first paragraph.

41. In the next paragraph, the Article claims: “The newly cbtained business records
link Manafort more directly to Putin's interest in the region. According to those records and
people with direct knowledge of Manafort’s work for Deripaska, Manafort made plans to open
an office in Moscow, and at least some of his work in Ukraine was directed by Deripaska, not

local political interests there.”

UKRAINE-EO13661-13321: 0182
Exhibit 29
Case 1:17-cv-00913 Document1 Filed 05/15/17 Page 9 of 12

42. In the next paragraph, the Article claims: “Meanwhile, federal criminal
prosecutors became interested in Manafort’s activities years ago as part of a broad investigation
to recover stolen Ukraine assets after the ouster of pro-Russian President Viktor Yanukovych
there in early 2014,”

43. Taken together, these assertions constitute a false and defamatory statement
(hereinafter “Statement #3”).

44, The AP intended for Statement #3 to have a defamatory inference beyond the
mere reporting of true facts. Even if each element of Statement #3 were true or a matter of
opinion, the Article’s juxtaposition of these assertions reasonably conveys that Mr. Deripaska
stole Ukrainian assets in 2014, and that he is implicated in federal prosecutors’ investigation of
that theft. Moreover, the strange insertion of a paragraph regarding the Trump Campaign
Controversy in the middle of Statement #3 conveys that the alleged theft of assets from Ukraine
is somehow tied to the Trump Campaign Controversy.

45. Statement #3 is verifiably false. Mr. Deripaska has never stolen assets from
Ukraine or elsewhere, and did not aid Mr. Manafort in doing so. Moreover, Mr. Deripaska has
never had any involvement in the Trump Campaign Controversy.

46. The AP knew that what Statement #3 implied was false when it published the
Article. The AP knew that by 2014 Mr. Deripaska had not worked with Mr. Manafort for several
years. Indeed, the AP knew that by 2014, Mr. Deripaska and Mr. Manafort were already
engaged in litigation over their prior contracts.

47. Alternatively, the AP published Statement #3 with reckless disregard as to
whether or not it conveyed a false implication. At a minimum, a review of the public litigation

between Mr. Deripaska and Mr. Manafort would have revealed the striking improbability that

UKRAINE-EO13661-13321: 0183
Exhibit 29
Case 1:17-cv-00913 Document1 Filed 05/15/17 Page 10 of 12

they would have engaged in any work together in 2014, let alone that they embarked on a
criminal conspiracy to steal assets from Ukraine.

48, Statement #3 is defamatory. By conveying that Mr. Deripaska was involved in
the theft of assets from Ukraine and that he might be the subject of a federal criminal
investigation, Statement #3 injured plaintiff in his trade, profession, and community standing by
making him appear odious or infamous.

49. . Statement #3 is actionable as a matter of law, irrespective of special harm,
because it reasonably conveys that Mr. Deripaska was involved in, or aided, criminal conduct,
and that he might be the subject of a federal criminal investigation.

50. Statement #3 has caused Mr. Deripaska special harm, because his business

interests have suffered a loss of good will value and other pecuniary loss,

COUNT I:
DEFAMATION — LIBEL

51. Plaintiff incorporates and adopts by reference the allegations contained in each
and every preceding and subsequent paragraph of this Complaint.

52. The AP published the Article without authorization or privileged and it was
subsequently viewed by third parties throughout the world.

53. Statements #1, 2, and 3 are each false,

54. The Article as a whole creates a false overall implication.

55. The AP published Statements #1, 2, and 3 with knowledge that each was false.

56. Alternatively, the AP published Statements #1, 2, and 3 with reckless disregard as
to whether they were false.

57. The AP published the Article as a whole with knowledge that its overall

implication was faise.

10
10

UKRAINE-E013661-13321: 0184

 
Exhibit 29
Case 1:17-cv-00913 Documenti Filed 05/15/17 Page 11 of 12

58. Alternatively, the AP published the Article as a whole with reckless disregard as
to whether its overail implication was false.

59. Statements #1, 2, and 3 are defamatory in that each one injured Mr. Deripaska in
his trade, profession, and community standing, and made him appear odious and infamous.

60. The Article as a whole is defamatory in that it injured Mr. Deripaska in his trade,
profession, and community standing, and made him appear odious and infamous.

61, Statements #1, 2, and 3 are each actionable as a matter of law without regard to
special harm because each one implies that Mr. Deripaska engaged in criminal conduct or that he
aided criminal conduct by Mr. Manafort.

62, The Article as a whole is actionable as a matter of law without regard to special
harm because it implies that Mr. Deripaska engaged in criminal conduct or that he aided criminal
conduct by Mr. Manafert.

63. Statements #1, 2, and 3 nate caused Mr. Deripaska special harm, because his
business interests have suffered a loss of good will value and other pecuniary loss.

64. The Article as a whole has caused Mr. Deripaska special harm, because his
business interests have suffered a loss of good will value and other pecuniary loss.

REQUEST FOR RELIEF

65. Plaintiff incorporates and adopts by reference the allegations contained in cach
and every preceding and subsequent paragraph of this Complaint.

66. Mr. Deripaska request that this Court render the following relief:

a. Award him an appropriate amount in monetary damages as determined at
trial, including pre- and post-judgment interest;

b. Award exemplary damages against Defendant in an appropriate amount to

ll
11

UKRAINE-E013661-13321: 0185
Exhibit 29
Case 1:17-cv-00913 Document1 Filed 05/15/17 Page 12 of 12

be determined at trial; and

c. Grant him such other relief 2s is just and appropriate.

JURY TRIAL DEMANDED
Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of all claims

asserted in this Complaint so triable.

Dated: May 15, 2017

Respectfully submitted,
BOIES SCHILLER FLEXNER LLP

/s/ Jonathan D. Schiller
Jonathan D. Schiller (DC Bar No. 185496)

jschiller@bsfllp.com

575 Lexington Ave., 7th Fl.
New York, NY 10022
Telephone: (212) 446-2300
Facsimile: (212) 446-2350

Jonathan Sherman (DC Bar No. 468539)
jsherman@pbsfllp.com

1401 New York Ave., NW

Washington, DC 20005

Telephone: (202) 237-2727
Facsimile: (202) 237-6131

Attorneys for Plaintiff

12
12

UKRAINE-EO1 3661-13321: 0186
